    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 1 of 213 PageID #: 449

                                                                                      239




•
     1         SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF KINGS : CRIMINAL TERM : PART 33
     2         ----------------------------------------------x
               THE PEOPLE OF THE STATE OF NEW YORK
     3
                                                             Plaintiff,
     4                    -against-

     5         LORENZO MCGRIFF,
                                                             Defendant.
     6         ----------------------------------------------x
               Indict. No. 6248/15                           JURY SELECTION
     7

     8                                                       320 Jay Street
                                                             Brooklyn, New York
     9
                                                             December 14, 2016
    10

    11         BEFORE

    12                          HONORABLE MIRIAM CYRULNIK,



•
                                          Justice, and a jury .
    13

    14                    (Appearances same as previously noted . )

    15                                                        VANESSA DEL VALLE
                                                            Official Court Reporter
    16
                                        *      *        *     *
    17

    18                          THE CLERK :        Calling number two from the Part

    19              33 calendar , ind ictment 62 48 of 2015 , Lorenzo McGriff .

    20              Case is continuing with jury selection .

    21                          THE COURT:         Good mor n i n g , everyone .

    22                          MS . BURKE :       Good morning .

    23                          Jamie Burke , Brooklyn Defender Services , 17 7




•
    24              Livingston Street , Brooklyn , New York 11201 on behalf

    25              of Mr . McGriff .


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 2 of 213 PageID #: 450
                                     LORENZO MCGRIFF - JURY SELECTION              . 240




•
     1                          MR. WITTWER :      Ben Wittwer , also on behalf of

     2              Mr . McGriff .

     3                          Good morning .

     4                          MR. MOTTOLA :      Office of the District

     5              Attorney , Lawrence Mottola .

     6                          Good morning.

     7                          MS. D' AGOSTINO:      Stephanie D'Agostino, Office

     8              of the District Attorney .

     9                          THE COURT :     Good morning , everyone.

    10                          Good morning , Mr . McGriff .      Have a seat .

    11                          We did before we bring in the panel, I will

    12              remind them about being here promptly , we had discussed



•   13

    14

    15
                    excusing prospective juror number 16 , Mr. Callwood .

                    Yesterday afternoon when he was up at the bench he

                    raised an issue about a prior contact and gave us ,

    16              essentially in my mind , confusing information about the

    17              resolution of the contact .          He indicated that he spent

    18              a night in jail .      That there was indicated, I believe ,

    19              that he took a plea and he mentioned something about

    20              five years probation but had no paperwork .

    21                          And based upon the information that he ' s

    22              related it ' s difficult for me at least to make a

    23              determination as to whether he pled guilty to a felony




•
    24              or that there was some issue that would disqualify him

    25              as a potential juror .       And I think he made certain


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 3 of 213 PageID #: 451
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    241




•
     1              other statements about his ability to reflect on his

     2              ability to be fair.       And my recollection of our

     3              conversation up here as all four counsels were in

     4              agreement, he should be excused.            Just want to

     5                          MR. MOTTOLA:      Yes .

     6                          MS. BURKE:     Yes, Your Honor.

     7                          THE COURT:     All right.       So, we will seat the

     8              15, number 16.      We will just keep the last gentleman to

     9              the side.      He is going to be excused and send him back

    10              downstairs.

    11                          COURT OFFICER:        Don't put him in the box.

    12                          THE COURT:     Yes.       He will be excused.



•   13

    14

    15
                    now.
                                COURT OFFICER:



                                THE COURT:     Yes.
                                                      Just tell him to go back down



                                                          Let's get the other 15.

    16                          (Whereupon, there was a pause in the

    17              proceedings.)

    18                          COURT OFFICER:        Ready for the panel, Your

    19              Honor?

    20                          THE COURT:     Yes.       Thank you.

    21                          COURT OFFICER:        Panel entering.

    22                          (Whereupon, the prospective jury entered the

    23              courtroom .)




•
    24                          THE CLERK:     The prospective jury panel is

    25              present and seated in the box.            For continuation of


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 4 of 213 PageID #: 452
                                   LORENZO MCGRIFF - J URY SELECTI ON
                                                                                    242




•
      1             voir dire.     Good morning .

      2                          THE COURT:     Both sides waive the reading of

      3             that roll?

      4                          MR. MOTTOLA:     Yes.

      5                          MS. BURKE:     So waived, Your Honor.

      6                          THE COURT:     Thank you.

      7                          Good morning, everyone.

      8                          PROSPECTIVE JURY:        Good morning.

      9                          THE COURT:     Well for those of you who were

    10              here on time, I thank you.           We did ask everyone to be

    11              here at 9:45.     That means 9:45 outside the courtroom

    12              door.   Honestly we've been waiting for you for just



•   13

    14

    15
                    about 45 minutes.

                    waiting for,

                    you to be here.
                                           And your fellow jurors have been

                                    some of them for 45 minutes, waiting for



    16                           If you are selected for this jury you are

    l~              required to be here when I tell you.           This is a job.

    18              This is like work, it's like school.           And you are

    l ,9            required to be here.        And if that means leaving time to

    20              get upstairs in the elevator if you are asked to be

    21              here at 9:30, you cannot be downstairs in the lobby at

    22              9:30.

    23                           So as I said, this is an issue not only of




•
    24              being respectful of your fellow jurors' time and the

    25              attorneys' time and our time, but also the idea that


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 5 of 213 PageID #: 453
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  243




•
     1              should we -- should you be selected, the approximate

     2              conclusion date that I gave you is dependent upon us

     3              being able to put in a full day's work.           If we are

     4              required to wait 45 minutes or an hour for someone to

     5              appear, that's going to delay the trial and that's

     6              unacceptable.

     7                          So, I am sure this is the only time that I

     8              will have to mention that.         And again for those of you

     9              who were here on time, I thank you.

    10                          All right.     I believe yesterday I had asked

    11              everybody that because this is a criminal case there

    12              were police officers involved and there would be



•   13

    14

    15
                    testimony from police officers, as well as civilians.

                    And that in a trial a police officer is just like any

                    other witness.     I had asked if there was anyone who

    16              could not treat a police officer like any other

    17              witness.    There was one person, one or two indicated

    18              some concerns.     I think Mr. Auerbach and Miss Hidary

    19              plus Mr. Callwood.

    20                          Was there anyone else whom I did not get to

    21              yesterday on this issue?       Okay.

    22                          Have any of you or any members of your family

    23              ever been the victim of a crime?         Okay.




•
    24                          Miss Billingslea .

    25                          PROSPECTIVE JUROR:       I got my wallet stolen.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 6 of 213 PageID #: 454
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                 244




•
     1               I had it reported because my military I.D. was there.

     2              At the time they didn't have DOT numbers.           It was

     3              social.

     4                          THE COURT:    Was that here in Brooklyn?

     5                          PROSPECTIVE JUROR:      Yes.

     6                          THE COURT:    And you said it was reported?

     7                          PROSPECTIVE JUROR:      Mmm-hmm.

     8                          THE COURT:    Was anybody ever apprehended?

     9                          PROSPECTIVE JUROR:      (Indicating).

    10                          THE COURT:    Just need to hear your answer.

    11                          PROSPECTIVE JUROR:      No.

    12                          THE COURT:    Is there anything in either in



•   13

    14

    15
                    the fact that this happened to you or your experience

                    with the police in reporting, anything at all that

                    would affect your ability to be fair and impartial?

    16                          PROSPECTIVE JUROR:      No.

    17                          THE COURT:    Thank you.

    18                          Other hand.    Mr. Auerbach.

    19                          PROSPECTIVE JUROR:      My wife was assaulted

    20                          THE COURT:    Sorry.    I can't hear you.

    21                          PROSPECTIVE JUROR:      My wife was assaulted on

    22              the street.

    23                          THE COURT:    Sorry to hear that.




•
    24                          Was she injured?

    25                          PROSPECTIVE JUROR:      No.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 7 of 213 PageID #: 455
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   245




•
     1                          THE COURT:     Good .

     2                          And was this here in Brooklyn, Mr. Auerbach?

     3                          PROSPECTIVE JUROR:       Yes.

     4                          THE COURT:     Okay.    Was it reported to the

     5              police?

     6                          PROSPECTIVE JUROR:       Yes.

     7                          THE COURT:     Was anybody apprehended?

     8                          PROSPECTIVE JUROR:       Not that we know .

     9                          THE COURT:     How long ago was this?

    10                          PROSPECTIVE JUROR:       Two years ago.

    11                          THE COURT:     Okay.    Is there anything in the,

    12              anything in her experience, what you observed, what the



•   13

    14

    15
                    two of you discussed that would affect your ability to

                    be fair and impartial here?

                                PROSPECTIVE JUROR:       No.

    16                          THE COURT:     Okay.    All right.    Thank you.

    17                          Other hands.     Mr. Flounoy.

    18                          PROSPECTIVE JUROR:       Yes .   I was mugged under

    19              the Brooklyn Bridge.       And also my apartment was broken

    20              into.

    21                          THE COURT:     Let's start with the mugging.

    22                          About how long ago was that?

    23                          PROSPECTIVE JUROR:       About nine years ago.




•
    24                          THE COURT:     Okay.    Were you injured?

    25                          PROSPECTIVE JUROR:       We, there were two of


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 8 of 213 PageID #: 456
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  246




•
     1              them.     We wrestled a little bit .

     2                           THE COURT :   Okay .   Was it reported to the

     3              police?

     4                           PROSPECTIVE JUROR :     Yes .

     5                           THE COURT:    Anybody apprehended?

     6                           PROSPECTIVE JUROR:      No .    I was just reporting

     7              the incident about the situation.

     8                           THE COURT :   Okay .   And when your apartment

     9              was burglarized , was anybody home at the time?

    10                           PROSPECTIVE JUROR:      No one was home .

    11                           THE COURT :   Good .

    12                           Was that reported?



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE COURT :
                                                         Yes , it was .

                                               Anybody apprehended in that case?

                                 PROSPECTIVE JUROR :     No .

    16                           THE COURT :   Is there anything in either of

    17              those experiences , whether it ' s just the fact that they

    18              happened , the fact that nobody was apprehended , your

    19              encounters if you will with the authorities , anything

    20              that would affect your ability to be fair and impartial

    21              here?

    22                           PROSPECTIVE JUROR :     No .    Not at all.

    23                           THE COURT:    Okay.    Thank you.




•
    2A                           Anybody else?    Miss Jasarovic .

    25                           PROSPECTIVE JUROR :     Last year my boyfriend


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 9 of 213 PageID #: 457
                                    LORENZO MCGRI FF - JURY SELECTI ON
                                                                                      247




•
     1              was mugged in front of our apartment and he was pretty

     2              hurt, but .

     3                            THE COURT :   Sorry to hear that .

     4                            Recovered fully?

     5                            PROSPECTIVE JUROR :     Yeah .

     6                            THE COURT :   Okay .

     7                            PROSPECTIVE JUROR :     My family and I survived

     8              the Bosnian war , so we are refugees .

     9                            THE COURT :   So you saw quite a bit .

    10                            PROSPECTIVE JUROR :     Well I was a child .

    11                            THE COURT :   Was the -- let ' s talk about your

    12              boyfriend for just a minutes .



•   13

    14

    15
                                  Was that reported to the police?

                                  PROSPECTIVE JUROR :

                                  THE COURT:
                                                          Yes.

                                                Was anybody ever app r ehend?

    16                            PROSPECTIVE JUROR :     No .

    17                            THE COURT :   Is there anything in what you

    18              observed or what he told you about the experience that

    19              would affect your ability to be fair and impartial

    20              here?

    21                            PROSPECTIVE JUROR :     No .     Would it -- no .   I

    22              would be fair .

    23                            THE COURT :   Okay .   Is there anything about it




•
    24              that would make it hard for you to be fair and

    25              impartial here?


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 10 of 213 PageID #: 458
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     248

     1                           PROSPECTIVE JUROR:     No .


••   2

     3
                                 THE COURT:

                     you when you came here?
                                              Okay.    Anything -- how old were



     4                           PROSPECTIVE JUROR:     I was four.

     5                           THE COURT:    You were four.

     6                          Anything in what you recall of your childhood

     7               or what your parents might have talked about that in

     8               terms of those experiences in the war that would affect

     9               your ability to be fair and impartial here?

    10                           PROSPECTIVE JUROR:     No .

    11                           THE COURT:   Okay.    Thank you for that.

    12                          Anybody else?     All right.    No hands.        Thank



•   13

    14

    15
                     you .

                                 Have any of you or any members of your family

                     ever been arrested or convicted of a crime?          Okay.

    16                          Mr. Ortega.
     I
    17                           PROSPECTIVE JUROR:     Mmm-hmm.      My older

    18               half-brother was arrested for assault.

    19                           THE COURT:   Was that here in Brooklyn?

    20                           PROSPECTIVE JUROR:     Yes .

    2~                           THE COURT:   About how long ago?

    22                           PROSPECTIVE JUROR:     I believe four years ago.

    23               I am not sure of the date.




•
    24                           THE COURT:   And was the matter, did the

    25               matter go to trial?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 11 of 213 PageID #: 459
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   249




•
     1                           PROSPECTIVE JUROR:     I believe not.    I think

     2               it was just arrested and let go.

     3                           THE COURT:    If you recall, were the

     4               allegations made by somebody that he knew?

     5                           PROSPECTIVE JUROR:     I believe it was an

     6               acquaintance.

     7                           THE COURT:   Okay.    Did you have any

     8               opportunity to come and watch any of the court

     9               proceedings before it was, or did it ever get to court?

    10                           PROSPECTIVE JUROR:     I think it didn't go to

    11               court.

    12                           THE COURT:    Okay.   Is there anything in what

•   13               you know of the experience or the entire situation that

    14               would affect your ability to be fair and impartial

    15               here?

    16                           PROSPECTIVE JUROR:     No.

    17                           THE COURT:    Okay.   Thank you for that.

    18                           Anybody else?    Mr. Nelson.

    19                           PROSPECTIVE JUROR:     Yes.    My little cousin

    20               was --

    21                           THE COURT:    I can't hear you.

    22                           PROSPECTIVE JUROR:     My little cousin was

    23               charged with attempted murder.




•
                                 THE COURT:    Your cousin?

    25                           PROSPECTIVE JUROR:     Yes .


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 12 of 213 PageID #: 460
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   250




•
      1                          THE COURT:    Was that here in Brooklyn?

     2                           PROSPECTIVE JUROR:       Yes.

      3                          THE COURT:    Okay.   About how long ago?

      4                          PROSPECTIVE JUROR:       This year.

     5                           THE COURT:    This year.

      6                          Is the case still pending?

     7                           PROSPECTIVE JUROR:       No.     It 's over.

     8                           THE COURT:    Was it resolved?

     9                           PROSPECTIVE JUROR:       Yes.

    10                           THE COURT:    Was there a trial?        A plea?

    11                           PROSPECTIVE JUROR:       It was a trial.

    12                           THE COURT:    It was a trial.



•   13

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE COURT:

                     incarcerated?
                                                          Yes .

                                               Is your cousin currently



    16                           PROSPECTIVE JUROR:       Yes.

    17                           THE COURT:    Did you come to court to watch

    18               any of the proceedings?

    19                           PROSPECTIVE JUROR:       Yes.

    20                           THE COURT:    You did.     Okay.

    21                           Was there anything in that experience what

    22               you observed, anything at all, whether it was how the

    23               Judge behaved, how the, what the lawyers said, the




•
    2~               defense lawyer, anything at all that would affect your
     I

    25               ability to be fair and impartial here?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 13 of 213 PageID #: 461
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                   251




•
     1                            PROSPECTIVE JUROR:      No .

     2                            THE COURT:     If you recall, was the person who

     3               was the complaining witness someone known to your

     4               cousin?     Did they know each other?

     5                            PROSPECTIVE JUROR:      Through basketball I

     6               think.

     7                            THE COURT:     Okay.   All right.    Thank you for

     8               that.     Anybody else?     Okay.

     9                            Have any of you ever served on a jury before?

    10               See some hands.     Okay.     Miss Barton.

    11                            PROSPECTIVE JUROR:      Yep.    It was a civil

    1~
     I
                     trial.



•   13

    14

    15               Manhattan.
                                  THE COURT:     Here in Brooklyn?

                                  PROSPECTIVE JUROR:      It was actually



    16                            THE COURT:     Oh, Manhattan.
     I

    17                            PROSPECTIVE JUROR:      Mmm-hmm.

    18                            THE COURT:     And did the jury reach a verdict?

    1~                            PROSPECTIVE JUROR:      They settled.

    20                            THE COURT:     Okay.   That does tend to happen.

    21                            PROSPECTIVE JUROR:      Yeah.

    22                            THE COURT:     Was there anything in your

    23               experience as a juror there that would affect your




•
    24               ability to be fair and impartial here?

    25                            PROSPECTIVE JUROR:      No.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 14 of 213 PageID #: 462
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   252




•
      1                          THE COURT:    Okay.   Thank you .

      2                          Other hands I know I saw.

      3                          Yes, Mr. Nelson, civil, criminal, grand jury?

      4                          PROSPECTIVE JUROR:     Three different juries.

      5              One was criminal in Manhattan.       Two were civil.

      6                          THE COURT:    Let's talk about the criminal

      7              case first.

      8                          Do you remember what kind of case it was?

      9                          PROSPECTIVE JUROR:     Yes.     It was a murder

    1,0              case.

    11                           THE COURT:    And without telling us the

    1~               outcome, did the jury deliberate and reach a verdict?



•   lB

    14

    15
                                 PROSPECTIVE JUROR:

                                 THE COURT:
                                                        Yes .

                                               Was there anything in your

                     experience as a juror on this case that would affect

    16               your ability to be fair and impartial here?

    17                           PROSPECTIVE JUROR:     No.     In fact,   I thought

    18               we did a good job and everything worked as planned.

    19                           THE COURT:    How about the civil cases?        Was

    20               there a jury deliberation or did they settle?

    21                           PROSPECTIVE JUROR:     One, I was an alternate.

    22               I never got to know how it turned out.           The other one

    23               there was a resolution.




•
    24                           THE COURT:    Okay.   Anything about your

    25               experiences there, perhaps frustrating you didn't get


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 15 of 213 PageID #: 463
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   253




•
      1              to see it through to the end .

     2                           PROSPECTIVE JUROR:     Yes .   That one, again,

      3              that's the job of the alternate.

      4                          THE COURT:    Anything that would impact your
     I
     5               ability to be fair and impartial here?

      6                          PROSPECTIVE JUROR:     No.     It worked well.

     ~                           THE COURT:    How long ago was that criminal

     8               trial, if you recall?

                                 PROSPECTIVE JUROR:     2003.

    10                           THE COURT:    Yes, Mr. Mendez.

                                 PROSPECTIVE JUROR:     Criminal case.

                                 THE COURT:    Okay.   Here in Brooklyn?



•   18

    14

    1(
                                 PROSPECTIVE JUROR:

                                 THE COURT:
                                                        Brooklyn, yes.

                                               About how long ago?

                                 PROSPECTIVE JUROR:     Maybe about 14 years.

    16                           THE COURT:    Do you remember what kind of case
     I
    17               it was?

    18                           PROSPECTIVE JUROR:     Murder case.

    19                           THE COURT:    Murder case.

    20                           And without telling us the outcome, did the

    2~               jury deliberate and reach a verdict?

    22                           PROSPECTIVE JUROR:     Yes .

    23                           THE COURT:    Okay.   Was there anything in your

    24

•
                     experience as a juror on this case that would make it

    25               hard to be fair and impartial here?


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 16 of 213 PageID #: 464
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  254




•
      1                          PROSPECTIVE JUROR:     No .

      2                          THE COURT:    Okay.   Anybody else?

      3                          And finally, at the end of the trial I am

      4              going to explain the law to you as it applies in this

      5              case .   And if you are selected as a juror, then you are

      6              required to follow the law as I give it to you, whether


      ~
                     you agree with it or not.

      8                          There anyone among you who could not do that?

      9              Mr. Auerbach.

    10                           PROSPECTIVE JUROR:     Yeah .   If I can't make a

    11               blanket promise, not nullify.

    l '2                         THE COURT:    Okay.   And that is for every kind



•   13

    14

    15
                     of case no matter what?

                                 PROSPECTIVE JUROR:

                     make a blanket promise.
                                                        It, like I said, I can't



    16                           THE COURT:   Well give me an example of the

    17               kind of case where that might be a consideration for

    18               you.

    19                           PROSPECTIVE JUROR:     Like a nonviolent drug

    2b               offense.

    2[1                          THE COURT:    Okay.   This is not that kind of a

    22               case .

    23                           PROSPECTIVE JUROR:     Right.




•
    2~                           THE COURT:    So, since we are not talking

    25               about, for example, a marijuana charge or something of


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 17 of 213 PageID #: 465
                                    LORENZO MCGRIFF - J URY SELECTI ON
                                                                                          255




•
      1              that nature , does this make a difference in your

     2               thinking?

      3                           PROSPECTIVE JUROR :      It ' s , I still wouldn ' t , I

      4              still can't make a blanket promise .

     5                            THE COURT :   Okay.    Miss Laplante, yes.

      6                           PROSPECTIVE JUROR :      May I approach , please?


     ~
                                  THE COURT :   Come on up , counsels.

     8                            (Whereupon, there was a discussion held at

     b               the bench on the record . )

    10                            PROSPECTIVE JUROR :      Morning .

    11                            THE COURT :   Morning.

    lQ                            PROSPECTIVE JUROR :      I am sorry for my

•   13               lateness this morning.       My husband is blind .             Gets sick

    1~               last night, so I have to stay a little bit to take care

    lp               of.

    16                            I have another situation .       Very emotional

    17               person .    I can't make decision .

    18                            THE COURT :   Miss Laplante , you have been

    19               living in Brooklyn for over 30 years .             You work full

    20               time , correct?

    21                            PROSPECTIVE JUROR :      Yes .

    22                            THE COURT:    No one said this is an easy

    28               proposition.      No one says it ' s easy .       But it ' s




•
    24               something that it ' s an obligation that we all have as

    25               citizens to undertake that.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 18 of 213 PageID #: 466
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                       256




•
       1                          PROSPECTIVE JUROR:     I understand .

       2                          THE COURT:   Now, assuming that, for example,

       3             we will not be working after jury selection today, we

                     won't be working for the rest of the day, will not be
      14
       5             working on Friday afternoon.        So, would that be able

      16             to, with that said, you will be able to attend to your


      ~
                     husband's other needs as we go forward.            So.

       8                          PROSPECTIVE JUROR:     For right now my sister,

       9             she has a baby-sit for three days.          The rest of the

    10               days she had --

    11                            THE COURT:   Right.    Okay.

    1e                            You also have two children you said.



•
      I
                                  PROSPECTIVE JUROR:     Yes , no, they're big.
    11
    14               They don't live in New York .       I got my, a lot on my

    16               shoulders.

    116                           THE COURT:   So do many, many people.

    17                            PROSPECTIVE JUROR:     I know.       I mean I can't

    18               think straight when I am nervous, so.

    19                            THE COURT:   Everyone's nervous when they ' re

    20               here on jury duty.

    2~                            PROSPECTIVE JUROR:     Not on jury duty.         I

    22               don't know .    To me, yes, I am asking

    2 ,3                          THE COURT:   Have a seat, please.           Thank you.




•
    2/'.I                         PROSPECTIVE JUROR:     Okay.

    26                            (Whereupon, the following took place on the


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 19 of 213 PageID #: 467
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    257




•
        1            record in open court.)

        2                         THE COURT:     All right.    Anybody else I have

        3            not spoken to about following the law?            Okay.

        4                         So that finishes my questions.          The attorneys

        ls           of course will now have an opportunity to speak with

        6            you.   We will start with Mr. Mottola.

        17                        Reminder, counsel, it's ten minutes.

        8                         MR. MOTTOLA:     Yes.

        9                         Good morning, everyone.

    110                           PROSPECTIVE JURY:       Good morning.
        I
    11                            MR. MOTTOLA:     You probably know what I am

    lk  I
                     going to ask you because I asked the first two panels



•   13

    14

    1
                     the same questions.

                                  If during this process you have anything you

                     want to bring to my attention,         just raise your hand.      I

    16               will not have time to get to everybody.            I do want to

    1 fl             start with the first issue is that, again, you are not

    18               going to hear from Mr. Kalifa.           Right.   The victim in

    19               this case.     That was a problem for some people

    20               yesterday.

                                  I need to know if there are some people
    21
    22               sitting here now feel even if I meet my burden and I

                     prove Mr. McGriff's guilt beyond a reasonable doubt,
    2r




•
    24               you could not return a guilty verdict unless you heard

    25               from the victim himself.        So, I need to know that now


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 20 of 213 PageID #: 468
                                      LORENZO MCGRIFF - JURY SELECTI ON
                                                                                        258




•
     1               if there is anyone sitting here who feels like that.

     2                           Mr. Mendez , how do you feel about that?

     3                           PROSPECTIVE JUROR:           Okay .

     4                           MR. MOTTOLA :       You would be okay with that?

     5                           PROSPECTIVE JUROR :          My question is this.

     6                           MR. MOTTOLA :       Sure .

     7                           PROSPECTIVE JUROR :          Is this a case , a

     8               manslaughter murder?

     9                           THE COURT :      I can ' t hear you, sir .

    10                           PROSPECTIVE JUROR:           Is t his a case of

                     manslaughter?       Why he can ' t be here?

    1~                           THE COURT:       Not a manslaughter case .



•                                PROSPECTIVE JUROR :

                                 THE COURT:

                                 MR . MOTTOLA:
                                                  No .

                                                     Right.
                                                              Yes .




                                 PROSPECTIVE JUROR :          Why can ' t he be here?

                                 MR. MOTTOLA :       Right.     Like I said yesterday,

                     you're not going to , you may not get an answer to that

                     question , why the person ' s not here .

    20                           THE COURT:       Let me jump in again if I can ,

    21               Mr . Mottola .

    2~                           MR. MOTTOLA :       Yes .

                                 THE COURT:      As I mentioned yeste r day , the




•
                     People have the burden of proving the case and each

    25               element of each charge beyond a reasonable doubt .


                                                     VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 21 of 213 PageID #: 469
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  259
     11

•
                     Beyond that, there's nothing specific about how they do

     2               that.    There is no requirement that they prove their

     3               case in a particular way.

     4                           What your function will be as jurors if you

     5               are selected, is to listen to the evidence and

     6               determine whether if there is evidence that you find to

                     be credible and believable.       Essentially if it's enough
     17
     8               without -- now you may not speculate about other

     9               evidence.    You may not speculate about anything beyond

    10               what you hear in the courtroom.

    1~                           Again, you may hear testimony from

    12               Mr. McGriff, you may not.      If he choses not to testify



•   lB

    1~

    16
                     or present witnesses for the defense, you cannot hold

                     that against him, because the burden remains, always

                     remains with the district attorney.

    16                           So it may, there may be a situation where you

    17               do not hear the famous both sides of the story, that

    18               you don't hear from the complaining witness.          You may

    1~               hear evidence from other witnesses, eyewitnesses,

    2p               depending upon how the People choose to present their

    2IL              case .

    22                           Your job then would be to evaluate what you

    23               do hear.    Determine if you find it credible, if you
      I




•
    24               find it believable.     And then essentially decide if

    25               it's enough to meet that burden.

      I
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 22 of 213 PageID #: 470
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                       260




•
        1                        So can you follow that instruction?

        ~                        PROSPECTIVE JUROR:       Yes .

        ~                        THE COURT:     Okay.

        4                        MR. MOTTOLA:     Okay.    Miss Billingslea.

        5                        PROSPECTIVE JUROR:       I could totally.

        6                        MR. MOTTOLA:     Okay.    Mr. Ortega.

        7                        PROSPECTIVE JUROR:       I have no problem.

        ~                        MR. MOTTOLA:     Okay.    Miss Best.
        I
        9                        PROSPECTIVE JUROR:       Yeah .     No problem.

    1b                           MR. MOTTOLA:     You would be okay with that.

    1                Okay.

    lQ                           Anyone here who felt similarly to how



•   1~


    lt
    1
                     Mr. Mendez felt?     Miss Hidary.

                                 PROSPECTIVE JUROR:       I would just think

                     listening to what the Judge says, then at the end I

                     would always have that little thing in my brain why
    11
    17               isn 't he here.    What would he say?         What is his

    1~               opinion.

    1r                           I know your job is to prove it to the best

    2f               you can.    Back here I am gonna go, so why isn 't he

    21               here?   There has to be his side.            Yesterday we had the
        I
    22               girl being attacked on the train, she was running.                She
        I
    2B               said people didn't respond, but maybe they thought it




•
    24               was her boyfriend, that's why.         We didn't have -- if I
        I
    25               am not having his opportunity to say his peace.               I


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 23 of 213 PageID #: 471
                                    LORENZO MCGRIFF - JURY SELECTI ON
                                                                                       261




•
        1            don't know .

        2                         MR. MOTTOLA:     Right.

        3                         PROSPECTIVE JUROR:        That's, you know, I

        4            understan d that you are gonna present all your points

        5            the best that you can, but I don't know if for sure in

        6            the back of my head I am going to go, well why isn't he

                     here?   What was he defending himself?             What were --

                                  MR. MOTTOLA:     Miss Barton, you were nodding.

        9            You feel s i milarly?

    10                            PROSPECTIVE JUROR:        I do.

                                  MR. MOTTOLA:     The fact this person is not

                     going to come to court, obviously that's something that



•                    I have to deal with, right?         That's my job.

                                  But what I am asking you is, are you going to

                     be able to listen to whatever eyewitnesses come in and

    116              the police officers and see what other evidence there

    1 r7             is, if there is a 911 caller, a video, and if you feel

                     that that is enough, right?         As if you feel that the

                     evidence that I submit to you meets the burden.

                                  I have to meet, as the Judge gives you the

    2                law, could you return a verdict of guilty, or are you

    2 12             saying you could not even if you did believe the

                     witnesses?     That's what we are trying to get to.




•
                                  PROSPECTIVE JUROR:        Right.   I don't know if I

                     can say it for sure.        Probably .    But, you know, I don't


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 24 of 213 PageID #: 472
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                     262




•
     1               know what the evidence that's going to come up.             I

     2               can't make that statement because I have to be

                     convinced.

                                  MR. MOTTOLA:    I am going to give you a hypo I

                     have seen other Judges use on jurors.

     6                            Say you are on the plane.          The pilot says he

                     thinks he can land the plane.         Are you going to get on

                     the plane or do you want the pilot to say I can land

                     the plane?     I need to hear from you, you can follow the

                     law, not that you think you --

                                  PROSPECTIVE JUROR:       Of course I want to

                     follow the law.     My goal is to follow the law.          But at

                     the end of the day I am still human.            I still have

                     that, you know.

                                  MR. MOTTOLA:    Right.     Okay.

                                  Miss Barton, how do you feel about this

                     sentence?     You were nodding.       Do you feel like you

    1s               could listen?

                                  PROSPECTIVE JUROR:       Absolutely.    Absolutely.

                                  MR. MOTTOLA:    Can you be a fair juror?

                                  PROSPECTIVE JUROR:       Yes.

                                  MR. MOTTOLA:    Anyone else who feels

                     similarly, anybody, that it would be an issue they

                     could not deliberate fairly on this case if they don't

                     hear from Mr. Kalifa?       No one.     Everyone else is okay?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 25 of 213 PageID #: 473
                                     LORENZO MCGRIFF - JURY SELECTI ON
                                                                                  263




•
     1               All right .

     2                             So just moving on briefly to the police

     3               officers.     You will hear from at least one police

                     officer in this case, maybe more.

                                   So, Miss Hidary, you mentioned you have a

     6               bias in favor of the police.

     7                             PROSPECTIVE JUROR:      The police officer in my

                     eyes, the way I was brought up, he is taking an oath

                     taking care of me as a citizen, and I would put his

    10               word a little bit higher than the regular person.           He

    11               is not, I don't know what that guy on the street saw.

    12               He might have had an incident with the person two weeks



•   13

    1~
    15
                     ago.   I don't know that.        But I know the police

                     officer, he has an obligation in his job to take care

                     of the citizens of the state.          I hold his word higher

                     than that person I don't know where he is coming from.
    11
    17                             MR. MOTTOLA:    Does anyone feel -- I know,

    18               Mr. Auerbach, you mentioned you feel the opposite way.

    1b               I just want everyone to understand the law says you
     I
    20               have to treat a police officer, like the Judge said,

    21               like any other witness.

    2k                             So, if you have one of those feelings, you

    2B               have to promise us that you are not going to either




•
    24               give the police officers more credibility or you are

                     going to have some past experience weigh against these
    2r
                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 26 of 213 PageID #: 474
                                    LORENZO MCGRIFF   ~   JURY SELECTION
                                                                                            264

      1

•
                     police officers because you don't know, right?                  It's

      2              not fair to me.     It would not be fair to Mr. McGriff

      3              either.     So you need to let us know.

      4                           Outside of it, Mr. Auerbach and Miss Hidary,

     5               does anyone else have any kind of reservation or, you

     6               know, bias in favor or against police?                No one.

                                 Mr. Ortega, you work in police.              You are not
     I
     ~
                     going to let that affect your judgment?

                                  PROSPECTIVE JUROR:         No.

    lb                           MR. MOTTOLA:     You can be fair in this case?
     I
    ll                            PROSPECTIVE JUROR:         Yes .

    l~                           MR. MOTTOLA:     Okay.       Just one last point,



•   lB
     I

    1~
    11
                     everyone.

                                 At the end of the case if you are picked to

                     sit on the jury, you are going to have to go in the

                     back , work together.      And you know this is a criminal
    11
    l~               action, right?     There is a real possibility if I meet

                     my burden you will have to follow the law and
    lr


    :~
                     potentially return a verdict of guilty.                Okay.

                                  I need your assurance now that if you are



    :~I
                     picked and you believe the evidence and I meet my

                     burden, I prove guilt beyond a reasonable doubt, that

    21               you can set aside any kind of sympathy or emotion you




•   2r               have, you can return that verdict .

    25                           Can everyone do that?


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 27 of 213 PageID #: 475
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                    265




•
     1                           PROSPECTIVE JUROR:       Yes .

     2                           PROSPECTIVE JUROR:       Yes.

     3                           MR. MOTTOLA :     Everyone can do that , yes?

     4               Okay.   Thank you.

     5                           THE COURT :     Miss Burke .      Thank you .

     6                           MS. BURKE :     Good morning.

                                 PROSPECTIVE JUROR:       Good morning.

                                 MS. BURKE :     I know you made the promise that

                     you could return a verdict of guilty if he meets all of

                     his elements.      I need the same promise from you if he

                     doesn't meet all of his elements that you can return a

                     verdict of not guilty .



•   18

    1~
    15
                                 PROSPECTIVE JUROR:

                                 MS. BURKE :
                                                          Yes.

                                                 Would you do that , Mr . Mendez?

                                 PROSPECTIVE JUROR:       Sure .

                                 MS. BURKE:      Would you do that ,

                     Miss Billingslea?

    18                           PROSPECTIVE JUROR:       Yes .

    1~                           MS. BURKE :     Mr . Ortega .

                                 PROSPECTIVE JUROR :      Yes .

                                 MS. BURKE :     Even if your cop friends laugh at

                     you?

    23                           PROSPECTIVE JUROR:       They ' re not my friends.
     I


•
    2ij                          (Whereupon , there was laughter in the

    25               courtroom . )


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 28 of 213 PageID #: 476
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                   266


•
     1                           MS. BURKE:   Okay.      And Miss Best.

     2                           PROSPECTIVE JUROR:       Yes.

                                 MS. BURKE:   Mr. Nelson --

     4                           THE COURT:    Just need to hear everybody's

     5               voice nice and loud, please.

     6                           PROSPECTIVE JUROR:       Yes .



     ~
                                MS. BURKE:    Miss Laplante.

                                 PROSPECTIVE JUROR:       Yes .

     b                          MS. BURKE:    Mr. Flounoy.

    1b                           PROSPECTIVE JUROR:       Yes .



    :~               courtroom.)
                                 (Whereupon, there was laughter in the




•   11
    1~
    11
                                MS. BURKE:    Got to say it right.

                                 PROSPECTIVE JUROR:

                                MS. BURKE:
                                                          You got it right.

                                               Bear with me.        Jasarovic.

    116                          THE COURT:    I have the name like Cyrulnik.

                     It's very hard.
    11
    1~                           PROSPECTIVE JUROR:       It's okay.     Yes.

    1~                           THE COURT:    The J is like a Y.        Emphasis on

    2b               the Jasarovic.

    2l                          MS. BURKE:     Jasarovic.



    :~
                                 THE COURT:    Close.     Better.

                                MS. BURKE:     Better.     Okay.

    2b
•
                                 (Whereupon, there was laughter in the

                     courtroom.)
    21
                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 29 of 213 PageID #: 477
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    267




•
        1                         MS. BURKE:   I like the way she says it .

                     Okay.

                                  PROSPECTIVE JUROR:     Okay.   Yes.

        4                         MS. BURKE:   I know that you were mugged.

        5                         PROSPECTIVE JUROR:     My boyfriend.

        6                         MS. BURKE:   Your boyfriend, sorry, was

        7            mugged.     And it was reported and there was no arrest.

        8                         The fact that there was no arrest in your

                     case, you wouldn't take that out on Mr. McGriff when

    1                you are deliberating, would you?

    1                             PROSPECTIVE JUROR:     No.

                                  MS. BURKE:   Okay.    Anybody else who had an



•                    incident?

                                  Mr. Flounoy, you were mugged.

                                  PROSPECTIVE JUROR:     Yes.

                                  MS. BURKE:   By two people.

                                  PROSPECTIVE JUROR:     Kids.   Like 19, 20.

                                  MS. BURKE:   And there was no arrest.

                                  PROSPECTIVE JUROR:     No.

                                  MS. BURKE:   The fact that that encounter with

    2                you under the Brooklyn Bridge, would that have any

                     affect on your ability to sit in judgment on case?

                                  PROSPECTIVE JUROR:     Not at all.     He's




•
                     innocent until whatever .

                                  MS. BURKE:   I like those words.       Say that


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 30 of 213 PageID #: 478
                                    LOREN ZO MCGRIFF - JURY SELECTION
                                                                                     268

                     again loud so everybody can hear.

                                  PROSPECTIVE JUROR:      He is innocent until the

                     burden of proof.

                                  MS. BURKE:    Has been met.

                                  PROSPECTIVE JUROR:      Yes.

                                  MS. BURKE:    By the District Attorney's

                     Office.

                                  PROSPECTIVE JUROR:      Mmm-hmm.

                                  MS. BURKE:    Everybody in agreement with that

                     statement?

                                  PROSPECTIVE JUROR:      Yes.

                                  MS. BURKE:    That Mr. McGriff sitting right

                     here today, tomorrow and the next day until you go into

                     that deliberation room and 12 of you say guilt beyond a

                     reasonable doubt, that until that happens he is

                     innocent, presumed innocent by each and every one of

                     you.

                                  I get that promise from all of you?

                                  PROSPECTIVE JUROR:      Yes.

                                  PROSPECTIVE JUROR:      Yes.

                                  MS. BURKE:    Okay.   So we talked about people

                     who have previously served as jurors on cases, civil

                     juries or criminal juries, right?           Anybody ever served




•
                     as a witness on a jury?       On a case?      Nobody's been a

    2                witness.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 31 of 213 PageID #: 479
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  269




•
        1                        Mr. Mendez, you seemed a little concerned

        2            about why the complaining witness would not be here.

        3            We don't know why.       You probably will never get an

        4            answer to that question.       I want to make sure that the

        5            fact that you don't know why that person is not here

        6            isn't g o ing to influence your ability to judge this

        7            case fairly.

        8                        Is it going to affect your ability to judge



    l~
                     this case fa i rly?

                                 PROSPECTIVE JUROR:        No.

    1l                          MS. BURKE :     He said.

    1k                           THE COURT:     Thank you .



•   13

    1

    15
                                MS. BURKE:

                     interesting person.
                                                Mi ss Hidary, you are an

                                               So, you say that you hold the

                     p o lice to a higher standard.        That's jus t because

                     they're in uniform and they're police officers and
    11
    17               serve the City of New York?        That's the only reason?

    18                           PROSPECTIVE JUROR:        Yeah.

    1k                           MS. BURKE:     So, do you hold any other

                     profession to that same standard, to a h i gher standard?
    21
                                 PROSPECTIVE JUROR:        You know, I am Jewish and
    2i
    2,               I am religious person.       And in our religion, people



    :~
                     that have that position are held to a higher standard




•
                     and that's the way I was brought up .

    2                            So, yeah, I do feel a police officer that is


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 32 of 213 PageID #: 480
                                   LORENZO MCGRI FF - JURY SELECTI ON
                                                                                     270




•
        1            supposed to be protecting me and have this position to

        2            care for the better of the community should be held to

        3            a higher standard and should be respected a little

        4            more.


        ~                        If a Judge get up says, and the Judge is

        6            brought as a witness, I am going to hold her a little

                     bit higher than the next person because she knows her
        r
        8            responsibility.     And she's, she has, she should have

        9            more credibility.     That's the way I feel.          That's the

    10               way I was brought up.

    11                           MS. BURKE:    So if a rabbi came in to testify

                     and the rabbi said to you that sweater that you're
    1f

•   13

    1

    15
                     wearing is blue, it is not black, and you know

                     absolutely for a fact that you are wearing a black

                     sweater, you would still hold that rabbi to a higher

    116              standard?

    1                            PROSPECTIVE JUROR:      I hold his word to a

                     higher standard.     I respect him more.           You know, those

                     things going on with the phones, is the dress gray, is

    20               the dress green, right?       That whole thing that was

    2~               going on on social media.

                                 You're right if I know it's a black shirt

                     (indicating).     But this is the way I feel with a person

                     that has, that is on this little level a little bit

                     above the regular person.        I hold them,       I respect them


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 33 of 213 PageID #: 481
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    271




•
        1            more.     Nobody 's perfect.    I am sure there is a police

        2            officer that's corrupt.        I am sure there is a rabbi

        3            that's corrupt.     But given the generality, I hold them

        4            to a higher standard.      That's basically what it is .

        5                         MS. BURKE:   Thank you for your honesty.

        6                         So let's just get on this a little bit.        If

        7            there is a police officer that gets up here, say you

        8            want to hold them to a higher standard because they're

        9            protecting the community.        You want to give them that


    if
    10.
                     extra bit of trust, but they get up there and blatantly

                     lie or blatantly say something that does not make sense

    1                to you.     Are you going to say, well he's a police



••  13

    1b

    15
        I
                     officer .



                     no.
                                  I am still going to believe him.

                                  Would anybody do that?

                             I like hearing things.
                                                                I see heads shaking



    1b                            PROSPECTIVE JUROR:      No.
        I
    1                             PROSPECTIVE JUROR:      No.

                                  THE COURT:   Two minutes, counsel.

                                  MS. BURKE:   Mr. Flounoy, in your prior trial

                     experience you said everything worked out as planned.

                                  Can you explain to me what you mean by that?

                                  THE COURT:    I need to hear everybody's

    2                answer.




•
                                  PROSPECTIVE JUROR:      Sure .

                                  I think the jury process worked well.        We


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 34 of 213 PageID #: 482
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                     272




•
        1            considered all the facts.         We, some of us disagreed in

        b            the beginning, we talked to each other.          Carne out 12

                     people agreeing and I thought that worked well.

                                 MS. BURKE:    Okay.

                                 PROSPECTIVE JUROR:       It was nice to see that.

                                 MS. BURKE:    Can I get an assurance from


        I
        8
                     everyone if you are picked to serve on this jury that

                     you will work well with the others?          You can agree to


        ~            disagree?

                                 PROSPECTIVE JUROR:       Yes .

                                 MS. BURKE:    You will be respectful to each

                     other?



•   14

    15
                                 PROSPECTIVE JUROR:

                                 MS. BURKE:
                                                          Yes .

                                               And you will vote what your heart

                     and your mind tells you to vote?

                                 PROSPECTIVE JUROR:       Yes .

                                 MS. BURKE:    Even if 11 people are against

                     you, you will still stick with your vote, even if 11

                     people are with you, you will still stick with your

    2                vote?

    21                           PROSPECTIVE JUROR:       Yes.

                                 MS. BURKE:    Ten people want hamburgers, two

                     people want hot dogs, you are going to still want your




•
    24               hot dog?

    25                           PROSPECTIVE JUROR:       Yes.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 35 of 213 PageID #: 483
                                    LOREN ZO MCGRIFF - J URY SELECTION
                                                                                    273




•
        1                         PROSPECTIVE JUROR:      No, I don't.    I don't

        2            care that much.      I mean I care about his life, but if

        3            ten people want a hamburger, I wanted a hot dog today,

        4            you know what, tomorrow I will eat a hot dog.           That's

        5            my personality.      I will not fight the mass.       I am not

        6            that way.     I am going to do


        ~
                                  THE COURT:    Do you all understand somebody

        8            mentioned yesterday majority rules?

                                  PROSPECTIVE JUROR:      Yes.

    l~                            THE COURT:    This is not one of those

    1                situations.

    1b                            PROSPECTIVE JUROR:      Right.     I understand it's



•
        I
    lB               not a majority rules.       I have to be able to fight them.

    114              I don't know.     I am that person that could dissuade ten

    115              other people to believe what I believe.

    116                           MS. BURKE:    Okay.
        I
    lf                            THE COURT:    Well I just want to be clear for

                     everybody who is selected as a juror, your obligation



    :t
                     is to consider the evidence and weigh it for yourselves

                     first to evaluate it and discuss it with your fellow

    2~               jurors.     And that may include going back and forth to

    2Q               discuss an issue and try to persuade someone else,



    :~
                     etcetera.




•
                                  But your first obligation is to consider all

    2~               of the evidence for yourselves individually.


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 36 of 213 PageID #: 484
                                     LORENZO MCGRIFF - JURY SELECTI ON
                                                                                     274




•
      1                            Do you understand that?

      2                            PROSPECTIVE JUROR:     Yes.

      3                            THE COURT:   Okay.    Thank you.

      4                            MS. BURKE:   Can I get a promise from everyone

     5               that you will do that, no matter what your vote is?

      6              That's what you feel your vote is.           You are going to

                     stick to your vote, no matter how many people try to

                     sway you a different way?

                                   PROSPECTIVE JUROR:     Yes.

                                   PROSPECTIVE JUROR:     Yes.

                                   THE COURT:   Okay.    Thank you.

                                   MS. BURKE:   Thank you.

                                   THE COURT:   All right, ladies and gentlemen,

    14               and folks in the audience, we will have you step out

                     into the hall for just a few minutes, call you back in.

                     Please don't discuss the case amongst yourselves or

                     anyone else.      And we will see you in just a little bit.

                                   Thank you.

                                   (Whereupon, the prospective jury left the

                     courtroom.)

                                   (Whereupon, there was a pause in the

                     proceedings.)

                                   THE COURT:   All right.       Let me know when you




•
                     are ready .

                                   (Whereupon, there was a pause in the


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 37 of 213 PageID #: 485
                                     LORENZO MCGRI FF - JURY SELECTION
                                                                                        275




•
      1              proc e edings.)

     2                             THE COURT :      Okay .    People ready?

      3                            MR . MOTTOLA :     I am ready.        Yes.

      4                            THE COURT :      Miss Burke, you ready?

     5                             MS. BURKE :      Yes , Your Honor .

      6                            THE COURT :      Okay .

     7                             THE CLERK :      As to first two seats - - just a

     8               reminder , at the end of yesterday , People used si x

                     peremptory challenges , the defense, eight .

                                   MS. BURKE :      Yes .

                                   THE COURT :      All right.

                                   THE CLERK :      That ' s correct .



•   15
                     for cause .
                                   As to the first two seats , People , challenges



                                   MR. MOTTOLA :      None for cause .

    1~                             THE CLERK :      Miss Burke , challenges for cause

                     as to the first two seats?

                                   MS. BURKE :      None for cause.

                                   THE CLERK :      Okay .    People , peremptory

                     challenges as to either of those two seats?

    2~                             MR. MOTTOLA :      Yes .    Seat number one , Glen

                     Mendez.

                                   THE CLERK:       Is that it , Mr . Mottola?

                                   MR. MOTTOLA:       Yes .

                                   THE CLERK :      Okay .    Miss Burke , any peremptory


                                                      VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 38 of 213 PageID #: 486
                                    LORENZO MCGRIFF - JURY SELECTI ON
                                                                                      276




•
        1            challenges as to seat number two?


        ~3
                                  MS. BURKE:     Number two, Your Honor.

                                  THE COURT:     Number two what?

        4                         MS. BURKE:     Seat number two.       Sorry, Your

        5            Honor.     We are challenging -- peremptory on seat number

        6            two.     I apologize.

                                  THE CLERK:     That's Simone Billingslea.
        r
        8                         MS. BURKE:     Yes.

        9                         THE CLERK:     Okay.   As to seats three and

                     four,    People, any challenges for cause?

                                  MR. MOTTOLA:     None for cause.

                                  THE CLERK:     Miss Burke, any challenges for



•   1

    14
                     cause as to seats three or four?

                                  THE COURT:

                                  THE CLERK:
                                                 Let's go.   Seats three or four.

                                                 Challenges for cause.

                                  MS. BURKE:     No, Your Honor.

                                  THE CLERK:     People, peremptory challenges as

                     to seats three or four?

                                  MR. MOTTOLA:     Seat number four, Yvonne Best.

                                  THE CLERK:     Yvonne Best.

                                  Miss Burke, peremptory challenge as to seat

                     number three?

                                  MS. BURKE:     Seat number three, Your Honor.




•
                                  THE CLERK:     You want to exercise your

                     challenge?


                                                   VdV
- Case
   1 1:21-cv-00703-AMD-LB   Document 6-3 Filed 04/15/21 Page 39 of 213 PageID #: 487
                                 LORENZO MCGRIFF - JURY SELECTION
                                                                                277




•
     1                        MS. BURKE:     Yes .

     2                        THE COURT:     Do me a favor.     Don't make us

     3           guess, okay .

     4                        MS. BURKE:     I am sorry.

     5                        THE COURT:     Okay.

     6                        THE CLERK:     As to the next two seats, five

     7           and six, People, challenge as to cause for either of

     8           those two?

                              MR. MOTTOLA:     Seat number five for cause.

                              MS. BURKE:     Consent.

                              THE CLERK:     Consent on Hidary.

                              As to seat number six, challenge for cause,

                 Mr. Mottola?

                              MR. MOTTOLA:     No, not for cause.

                              THE CLERK:     Miss Burke.

                              MS. BURKE:     None for cause.

                              THE CLERK:     People, peremptory challenge as

                 to seat number six?

                              MR. MOTTOLA:     Yes.     Peremptory challenge.

                              THE CLERK:     As to seats seven and eight,

                 challenges for cause, People?

                              MR. MOTTOLA:     No.

                              THE CLERK:     Miss Burke, challenges for cause




•
                 as to seat seven or eight?

    25                        MS. BURKE:     No, Your Honor.


                                                VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 40 of 213 PageID #: 488
                                     LORENZO MCGRIFF - JURY SELECTION
                                                                                    278




•
      1                            THE CLERK:     Mr. Mottola, peremptory challenge

                     as to seat seven or eight?

                                   MR. MOTTOLA:     No.

      4                            THE CLERK:     Miss Burke, want to exercise any

      5              peremptories for seat seven or eight?

     ~                             MS. BURKE:     No peremptory challenges.

                                   THE CLERK:     As to seat seven or eight.

                                   MS. BURKE:     Correct.

                                   THE CLERK:     Okay.    That means seat number

                     seven, Victoria Jones, will become juror number 11.

                     Seat number eight, Suncica Jasarovic, becomes juror

                     number 12 .



•                                  Okay.   As to alternate number one, seat

                     number nine, David Auerbach.

                                   MR. MOTTOLA:     For cause, yes.

                                   THE CLERK:     You would?

                                   MR. MOTTOLA:     Yes.     Based on he could not --

                     I mean yes, he said he could not promise he will not

                     nullify.

                                   MS. BURKE:     Consent.

                                   THE COURT:     Thank you.

                                   THE CLERK:     As to seat number 10, People,

                     challenge for cause?




•
    2~                             MR. MOTTOLA:     No .

                                   THE CLERK:     Miss Burke, challenge for cause


                                                    VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 41 of 213 PageID #: 489
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  279




•
     1               as to seat number 10?

     2                           MS. BURKE:     No challenge for cause.

     3                           THE CLERK:     People, peremptory challenge as

     4               to seat number 10?

     5                           MR. MOTTOLA:     No.

     6                           THE CLERK:     Miss Burke.

                                MS. BURKE:      Yes.    We will exercise a preempt

                     for seat number 10.

                                THE CLERK:      Okay.   As seat number 11, People,

                     challenge for cause?

                                MR. MOTTOLA:      No.

                                THE CLERK:      Miss Burke, challenge for cause

                     as to seat number 11?

                                MS. BURKE:      No.

                                THE CLERK:      People, peremptory challenge as

                     to seat number 11?

                                MR. MOTTOLA:      No.

    18                          THE CLERK:      Miss Burke, would you like to

                     exercise as peremptory challenge as to seat number 11?

                     That's Christopher Fanelli.

                                MS. BURKE:      Exercise a peremptory, Your

                     Honor.

                                THE CLERK:      As to seat number 12, People,




•
                     challenge for cause?

                                MR. MOTTOLA:      No.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 42 of 213 PageID #: 490
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                  280




•
        1                        THE CLERK:    Miss Burke, challenge for cause

        2            as to seat number 12?

        3                        MS. BURKE:    No.

        4                        THE CLERK:    People, peremptory challenge as

        5            to seat number 12?

        6                       MR. MOTTOLA:     Yes.

        7                        THE CLERK:    Yes?

        8                       MR. MOTTOLA:     Yes.

                                 THE CLERK:    As is to seat number 13, People,

                     challenge for cause?

                                MR. MOTTOLA:     No.

                                 THE CLERK:    Miss Burke, challenge for cause



•                    as to seat number 13?

                                MS. BURKE:

                                 THE CLERK:
                                               No.

                                               People, peremptory challenge as

    16               to seat number 13?

    17                          MR. MOTTOLA:     Yes.

                                 THE CLERK:    As to seat number 14, People,

                     challenge for cause?

    2                           MR. MOTTOLA:     No.

    2                            THE CLERK:    Miss Burke, challenge for cause?

                                MS. BURKE:     No.

                                 THE COURT:    All right.    Both sides used their




•
                     peremptories for that seat .

    25                          THE CLERK:     Correct.


                                                 VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 43 of 213 PageID #: 491
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                 281




•
     1                           THE COURT:     Both

     2                           THE CLERK:     Seat number 14 -- you have used

     3               two on the last.

     4                          MR. MOTTOLA:      Yes.

     5                           THE COURT:     And they used two.

     6                           THE CLERK:     Yes, they have.

     7                           Seat number 14, William Flouncy, junior,

     8               becomes alternate juror number one.

     9                          And as to the final seat number 15 , People,

    10               challenge for cause, Elyse Barton?



    ~l
                                MR. MOTTOLA:      No.

                                 THE CLERK:     Miss Burke, challenge for cause?
     I
                                MS. BURKE:      No.
•   lr
    14                           THE CLERK:     People, peremptory challenge as

    1~               to seat number 15?

    1b
     I
                                 MR. MOTTOLA:     Yes.   You want to compromise on

                     someone?

                                 THE CLERK:     That's the last person.

    19                           MR. MOTTOLA:     I know.   Compromise with

    20               someone.
     I                           THE COURT:     See if you can agree.
    2i
     I
    22                           MR. MOTTOLA:     Yes.

    23                           THE COURT:     Not bringing up a supplemental




•
    24               panel for one alternate.

    25                           MR. MOTTOLA:     I understand.


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 44 of 213 PageID #: 492
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  282




•
        1                         MS. BURKE:     One moment .

        2                         (Whereupon , there was a pause in the

        3            proceedings.)

        4                         MR. MOTTOLA:     Judge, I spoke to counsel --

        5                         MS. BURKE:     One moment.

        6                         MR. MOTTOLA:     Okay.

        7                         (Whereupon, there was a pause in the



        ~
                     proceedings.)

                                  MR. MOTTOLA:     Yes.    So I spoke to counsel and

                     we have agreed that seat number 12, who was Shaquan

                     Nelson, would be the second alternate.

                                  THE COURT:     Miss Burke, you've discussed that

                     with your client as well?

                                  MS. BURKE:     Yes.

                                  THE COURT:     Okay.

                                  THE CLERK:     So seat number 12 will become

                     alternate number two.

                                  MR. MOTTOLA:     Yes.

                                  MS. BURKE:     Judge.

                                  MR. WITTWER:     Your Honor, at this time I need

                     to raise a Batson challenge based on the jury

                     selection.     I have all the information in front of me

    2                if Your Honor is ready.




•
                                  Between panel one, the first jury panel, the

                     People exercised two peremptory challenges both on


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 45 of 213 PageID #: 493
                                   LORENZO MCGRIFF - JURY SELECTION
                                                                                    283




•
        1            African Americans .      The first was juror number 11,

        2            Khandija Barrow .     And the second was juror

        3                        THE COURT:     Just a moment.   Hold on a second.

        4                        (Whereupon , there was a pause in the

        5            proceedings. )

        6                        THE COURT:     Go ahead.

                                MR. WITTWER:      Thank you.
        17
        8                        So juror number 11, Khandija Barrow,       juror

        9            number 12, Ashley Dunn.       Neither juror made really any

                     statements during voir dire went one way or the other.
    1f
    11               Both are African Americans.

    lk                           On the second panel the People used four



•   lB
    14

    1,
                     peremptory challenges, three of which were used on

                     African Americans.       That the African Americans that

                     they challenged were juror number six, Gerard Philip,

    l~               juror number 11, Andrea Solstad, and juror number 15,

    lf               Pauline Stewart.

    1                            The People also used a peremptory challenge

    19               on juror number nine, Tara Cascone, who was Caucasian.
        I
    20                           While Andrea Solstad, juror number 11, did

    21               make a number of voir dire statements about her recent,
        I
    22               you know , crime she had been a victim of.        Juror six

                     and 15 said virtually nothing during voir dire.          Both
    2r




•
    24               are African American .

    25                           The most recent panel, the third and final


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 46 of 213 PageID #: 494
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    284




•
        1            panel, the People challenged juror number one, Glen

        2            Mendez,    juror number four, Yvonne Best, juror number

        3            six --

        4                         THE COURT:     Mr. Mendez I think is Hispanic.

                                  Go ahead.

        1:                        MR. WITTWER:     Just for the record, I would

        7            disagree.

        8                         THE COURT:     Okay.    You disagree with that.

        9            Okay.



    :~
                                  MR. WITTWER:     Obviously his last name

                     suggests

    1b                            THE COURT:     Yes.



•   lr
    14

    1~
                     American.
                                  MR. WITTWER:     He appeared to me to be African

                                   For the record, he is dark complexion.

                                  THE COURT:     I see.
        I

    :~
                                  MR. WITTWER:     Juror number -- so pardon me.

                                  Your Honor, juror number one, Glen Mendez,

    1~               juror number four, Yvonne Best, juror number six,

    1                M~lina    Grant, juror number 12, Shaquan Nelson, who I

    21               understand they will be second alternates, they


    2~               exercised one of his peremptory where he would have

    22               been one of the main 12 jurors .

    2b                            Juror number 13, Marlene Laplante.       That's




•
    24  1
                     five African American jurors that the People used
        I
    25I              peremptories on.      Then they used a peremptory on juror


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 47 of 213 PageID #: 495
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                  285




•
        1            number 15, Elyse Barton, who is Caucasian .

        ~                         In total, the People used five,       six, seven,

        3            eight, ten peremptory challenges on African Americans

        4            and two peremptory challenges on Caucasians.

        5                         And for the, for almost all of the African

        6            Americans for whom the People challenged, the one

        7            outliner I think being Andrea Solstad, I don't believe

        8            there are racial neutral reasons that they were

        9            removed.     There has clearly been a pattern during this



    :~
                     trial of the People exercising peremptory challenge on

                     African American jurors to the point now we have a jury

    1~               that is majority Caucasian .



•   11
    14

    16
                                  MR. MOTTOLA:    Just I know Your Honor hasn't

                     decided whether there is a pattern yet.           Just note that

                     is very presumptive of counsel to suggest we have a --

    1                we don ' t probably know half the races of people seated.

    1~                            Moreover, I want to add in the first panel --

    1~               just so we are clear, juror number eight, 15 and 16 who

    119              were seated are African American.         That's clear to me.

    2~               That is Mr. Wilson, Mr. Bennett, and Miss Brown.

                                  So that's three of the first seated jurors.
    21
    22                            Miss Solstad, I have no idea what she is, to

    2b               be honest.    And the answer that she gave I think




•   2r               disqualified her from being a fair juror here .

    25                            Miss Payne also an African American woman, I


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 48 of 213 PageID #: 496
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                      286




•
     1               believe, seated on this jury.           This morning     where

     2               are we?    Seven, right?      So juror number seven, also an

     3               African American female woman, I believe.

     4                            Mr. Nelson is our second alternate.

                                  Mr. Flounoy, I think it's an unfair

     6               characterization to say the jury as seated is majority

                     white or Caucasian and that there was any kind of

                     pattern on my part.       So if the Court finds there is a



    1~
                     pattern I can, I will meet my burden.

                                  (Whereupon, there was a pause in the

    1                proceedings.)

                                  THE COURT:    All right.      I've had an
    11

•   lB

    lr
    15
                     opportunity to review the challenges that have been

                     exercised.

                     pattern.
                                   Actually across the board I do not find a




    11                            MS. BURKE:    Note our objection for the

    1r               record, Your Honor.

    18                            THE COURT:    Certainly.

    1b                            All right.    Let's bring in the panel.

    20                            COURT OFFICER:        Ready for the panel, Your

    2                Honor?

    22                            THE COURT:    Yes .     Thank you.

    2k                            COURT OFFICER:        Panel entering.

    2h
•
                                  (Whereupon, the prospective jury entered the

                     courtroom.)
    21
                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 49 of 213 PageID #: 497
                                    LORENZO MCGRIFF - JURY SELECTION
                                                                                    287

        ~
•
                                  THE CLERK:   Okay, folks, please listen up .

        ~            If I call your name, you've been selected to serve as a

                     juror in this case.       Please remain seated if I call

        b            your name.
        I
                                  Juror number 11, Victoria Jones, juror number
        I
        6            12 , Suncica Jasarovic, alternate juror number, William

                     Flounoy,   junior, and alternate juror number two,
        r
        8            Shaquan Nelson.     Those people please remain seated.

        ~                         If I did not call your name, you are excused

                     with the thanks of the Court.        Please return to the
    11
    1~               central jury room on the second floor.            Happy holidays,

    1k               merry Christmas to everybody.



•
        I
    13                            PROSPECTIVE JUROR:     Thank you.

                                  (Whereupon, the prospective jury left the
    lr
    15               courtroom.)

    16                            THE CLERK:    Thank you.

    1                             THE COURT:   All right.     So, ladies and

    18               gentlemen, you've been selected as the last group of

    1~               jurors in this case.      We are going to,        I have another

    20               matter that 's going to require my attention for a good

                     part of the afternoon, so we are going to send you on
    2f
    22               your way today.     And I will ask you to be back here in

                     the jury room 9:30 sharp tomorrow morning.
    2r



•
    24                            Before you leave, the officer's going to take

    25               you to the back and show you the room that you are


                                                  VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 50 of 213 PageID #: 498
                                    LORENZO MCGRIF F - JU RY SELECTION


        l
                                                                                  288




•
                     going to report to each morning that you're here .         She

        2            will take a contact number from you in case we need to

        6            reach you, especially if you're late, which I am sure

        4            will not happen.      And I can give you a number you can


        ~
        6
                     reach in the event of a problem.

                                  Please allow yourself time to get upstairs

                     'cause it's busy here in the morning, and I want to be
        r
        8            able to start at 9:30.       And so, aim for getting here at

        9            9 o'clock.     The absolute worse that will happen, you

    1b               will sit in the jury room with your fellow jurors and

    1                introduce yourselves to one another.

    1e                            And it's going to be cold tomorrow.



•   16

    1~
    16
                     Certainly you may bring tea or coffee, something to

                     make yourselves more comfortable while you are waiting

                     and whi l e we are working.

    16                            Other than that, please don't discuss the

    1~               case amongst yourselves or with anyone else in the

    1 '8             interim.     You may tell your employer or your family

    19               members that you are a seated juror and you need, when

    2                you need to be here, but beyond that, no discussion at

    2~               all about the case, anything having to do with the

    2Q               case.




• :~
                                  Please don't go onl i ne, do any independent

                     research about the case or anything connected with any

                     of the parties to it, including the lawyers, the Court,


                                                   VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 51 of 213 PageID #: 499
                                       LORENZO MCGRIFF - JURY SELECTI ON
                                                                                            289

     Q



•
                     etcetera .



     ~
                                     When you get here tomorrow , we are ready to

                     go .       You will hear some preliminary instructions from



     ~
                     me.        We will have openings from the attorneys and then

                     we will proceed with the People ' s case .

                                     All right .       So I thank you for your service.
     I
     r               If you grab your things , follow the officer , she is

     8               going to show you the room you need to report to .

     ~                               All right .       We will see you bright and early

    1b               tomorrow morning .
     I
    1~                               COURT OFFICER:         9 : 30 , right?

    1k                               THE COURT :       9:30 .



•
     I
    13                               COURT OFFICER:         Follow me , guys .

    1~                               (Whereupon , the jury left the courtroom . )

                                     THE COURT :       All right .      So as I said , we will
    11



    :~
                     start at 9 : 30 with the Court ' s preliminary instructions

                     and then openings.            And have your witnesses lined up

                     and ready to go .        Okay .
    1r
                                     Bail is continued .            Thank you very much .
    lr
    20          *           *          *           *            *         *       *         *
                      (Whereupon , the proceedings were adjourned to
                December 15 , 2016.)
    21
    22          It is hereby certified that the foregoing is a true and
                accurate transcript~ceedin~
    2B
                                           ~d~~
    2~


•
                                             VANESSA DEL VALLE
     I                                     Senior Court Reporter
    25


                                                         VdV
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 52 of 213 PageID #: 500

                                                                                         1


          1    SUPREME COURT OF THE STATE OF NEW YORK
               COUNTY OF KINGS   CRIMINAL TERM   PART 33
          2    -----------------------------------x
               PEOPLE OF THE STATE OF NEW YORK              Indictment No.
          3                                                     6248-2015
          4                  against
          5                                               · Tri al
               LORENZO MCGRIFF,                           :(volume I)
          6
                                    Defendant.
          7    -- ---------------------------------x
          8                             320 Jay Street
                                        Brooklyn, New York 11201
          9                             December 15, 2016
         10
               B E F 0 R E:
         11              HONORABLE MIRIAM CYRULNIK,
                             Presiding Judge and a Jury.
         12


•        13
         14
         15
                                    A P P E A R A N C E S:
                                    OFFICE OF ERIC GONZALEZ, ESQ.
                                    Brooklyn District Attorney
                                    BY: LAWRENCE MOTTOLA, ESQ.
         16                             STEPHANIE D'AGOSTINO, ESQ.
                                    Assistants District Attorney
         17
         18                         FOR THE DEFENDANT:
                                    BROOKLYN DEFENDER SERVICES
         19                         177 Livingston Street
                                    Brooklyn, New York
         20                         BY: JAMIE BURKE, ESQ.
                                         BEN WITTWER, ESQ.
         21
         22

     1
         23                                      Michele DeNezza, RPR
                                                 senior court Reporter
     124
•
                )

         25
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 53 of 213 PageID #: 501

                                                                                         2
                                             Proceedings


•      2
        1                           THE COURT CLERK: calling number seven from
                       the Part 33 calendar, 6248-2015, Lorenzo McGriff,
       3               case on trial.
       4                            All parties are present outside of the
        5              presence of the jury panel.
       6                            MS. BURKE: Jamie Burke, Brooklyn Defender
       7              Services, 177 Livingston Street, Brooklyn, New York
       8              11201 on behalf of Mr. McGriff.
       9                            Good morning, Your Honor.
     [ 10                           MR. WITTWER: Ben Wittwer also on behalf of
      11              Mr. McGriff.



•
      12                            MR. MOTTOLA: For the office of the
      13              district attorney, Lawrence Mottola .
      14                            MS. D'AGASTINO: Stephanie D'Agastino for
     I 15             the office of the district attorney.
      16                            Good morning, Your Honor.
      17                            THE COURT:     Good morning, Mr. McGriff.
      18              All the jurors are here.
      19                            Anything before we start?
      20                            MR. MOTTOLA:     I haven't drafted a
      21              stipulation for the video we agreed the other day
      22              would be coming in, the one surveillance video from
      23               75 Livingston.     If we can stipulate on the record



•
      24              that it will be People's, I guess, 1 in evidence.
      25                            MS. BURKE:     That's fine, but we also have
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 54 of 213 PageID #: 502

                                                                                            3
                                             Proceedings


•      1

       2
                      to deal with the medical records.
                                    MR. MOTTOLA:      Right, so it's -- I had a
       3               chance to review the proposed redactions by counsel.
       4              It's our position that there are a couple of areas
       5              where there are observations made by the medical
       6              personnel and the      FDNY   personnel specifically stuff
       7              such as where it says patient was very combative,
       8              uncooperative, verbally aggressive.            Those are
       9              observations made by the        FDNY   people and it's not
      10              that does not come in under the hearsay exception
      11              since it's not for the purpose of medical treatment.
      12              It's just their observation.           They would need to be

•     13
      14
                      called to court for that.
                                    MS. BURKE:      May I respond?     It    lS   part of
      15              the medical treatment.         It's because of the patient's
      16              behavior that certain medical treatment was given to
     I 17             the patient.      They had to give him Ativan and K-12 to
      18              calm him down in order to suture him and to evaluate
      19              the injuries when he presented himself.               so I am
      20               suggesting that those observations must remain
      21               because it was part of his medical treatment.
      22                            THE COURT:      It would seem to be germane to
      23              medical treatment if he is presenting in the
      24               emergency room they would have to evaluate that

•     25               behavior to see if there was a head injury, some
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 55 of 213 PageID #: 503

                                                                                         5
                                             Proceedings



•         1

          2
          3
                       People have stipulated to, consented to, coming in.
                      They are certified medical records.
                                    MR. MOTTOLA:     People's 1.
          4                         THE COURT SERGEANT:       In evidence.
          5                         MR. MOTTOLA:     The surveillance disk from
          6           75 Livingston Street would be People's 2 as
          7           stipulated by defense.
          8                         THE COURT:     Ms. Burke?
          9                         MS. BURKE:     Yes, Your Honor.
         10                         THE COURT OFFICER:      Ready for the panel,
     1
         11           Your Honor?
         12                         THE COURT:     Yes, thank you.


•        13
         14
         15
                                    THE COURT OFFICER:
                                    (Jury enters courtroom.)
                                    THE COURT CLERK:
                                                            Jury entering.


                                                          Good morning.      I know
         16           you just sat down.       I have to ask you to stand up and
         17            raise your right hand as a group.
         18                         (Jury panel sworn.)
         19                         THE COURT CLERK:      Thank you.
         20                         THE COURT:     Good morning, everyone.
         21                         THE JURORS:     Good morning.
         22                         THE COURT:     Thank you so much for being
         23           here promptly.      I hope you had at least a chance to
         24           thaw out a little bit in the couple of minutes since


•        25           you got here.
     r
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 56 of 213 PageID #: 504

                                                                                         6
                                   Opening remarks by the court


•        1

         2

         3
                                    What I want to do now is take a few
                      minutes to explain what the procedures are that we
                      are going to follow for the rest of the trial and
         4            tell you exactly what your responsibilities are going
         5            to be now that you are the jurors in this case.
         6                          THE COURT CLERK:      The jury panel is
         7            present and properly seated.
         8                          Each side waives the Jury roll call?
         9                          MR. MOTTOLA:     So waived.
      10                            MS. BURKE:     So waived.
      11                            THE COURT:     Next step, after I finish
      12              speaking to you, the next step is going to be an

•     13
      14
      15
                      opening statement by the district attorney.
                       requires that the assistant district attorney stand
                      up before you and tell you what the prosecution
                                                                             The law




      16              intends to prove by way of the evidence in this case.
      17              After you hear the district attorney's opening
     118              statement, the defense attorney may also make an
      19              opening statement, tell you what the defense believes
      20              the evidence will show.
     l 21                           However, the defense is under no
      22              obligation to make an opening statement.            It is
      23              entirely optional.
      24                            After you have heard the opening statement


•     25              or statements, the DA will begin presenting the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 57 of 213 PageID #: 505

                                                                                         7
                                   opening remarks by the court


•      1

       2
       3
                      People's case to you.       The DA will call witnesses to
                      the stand and get a chance to question each of the
                      People's witnesses first.        That's called direct
       4              examination.     once the direct examination of each
       5              witness is completed, then defense counsel will have
       6              an opportunity to question the witness and this is
       7              called cross-examination.
       8                            once the district attorney is finished
       9              calling People's witnesses and presenting their
      10              evidence, the defendant gets a chance to call
      11              witnesses and present evidence.          But I will remind



•
      12              you, again, he i s under no obligation to call anyone
      13              as a witness or to present any evidence.            It is
      14              entirely optional for him.        The fact that a defendant
      15              does not testify is not a fact from which any
      16              negative inference to the defendant may be drawn.
      17              You cannot hold it against him as I said several
      18              times.
      19                            After you heard all of the evidence, the
      20              attorneys for each side will get one more chance to
      21              stand up before you to make a closing argument that's
      22              called summation.      After you heard the summations, I
      23              will give you the specific principles of law that you



•
      24              must apply to decide the case.         I will give you the
      25              case for your deliberations and then you will go on
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 58 of 213 PageID #: 506

                                                                                         8
                                   opening remarks by the court


•      1

       2
       3
                      to render a verdict either guilty or not guilty for
                      each charge I will list for you on a document we call
                      the verdict sheet.
       4                           For the most part, evidence will come from
       5              testimony given by witnesses.         There may be physical
       6              exhibits I will allow you to see and hear and if the
       7              attorneys agree on any facts which there is no
       8              dispute, they'll stipulate they agree to those facts
       9              and you may consider them as evidence, too.
     10                            Please keep in mind that the attorneys'
     11               questions during the trial will not be evidence.              It
     12               is the answers that the witnesses give to those

•    13
     14
     15
                      questions that will be the evidence.          so, for
                      example, if an attorney were to ask the witness do
                      you own a car and the witness says, no, you must not

    116               assume that the witness owns a car simply because the
     17               lawyer asked about one.
     18                            Now you may hear the attorneys make

    119               objections during the trial. The law allows an
      20              attorney to object to a question asked by the other

    121               side or to an answer given by a witness.           You will
      22              see the attorney stand up.        They'll say objection.
      23              They may even give a short reason for that objection.
      24              It's my job to rule on those objections.           That's what

•     25              I will do.     If I agree with the lawyer making the
           Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 59 of 213 PageID #: 507

                                                                                        9
                                    Opening remarks by the court

      1                objections, I will say sustained.          That means I
      2                believe the question or answer is not legally proper
      3                and you have to disregard it.         If I disagree with the
      4                attorney who makes the objection, I will say
      5                overruled.     That means I believe the question or
      6                answer is legal l y proper and you may consider it. of
      7                course, please don't hold it against the lawyers if
      8                they make objections I rule against because they are
      9                simply doing their job.
    / 10                             Now let me go over with you your

    111                responsibilities.      You have been selected to decide
     12                what happened in this case.         You will decide whether
~    13                you believe what the witnesses are telling you or you
     14                don't.     You will decide what weight to give any of
     15                the evidence and, of course, you will decide the

    116                verdict.     we call you the judges of the facts.          My
     17                job is to be the judge of the law.          The attorneys
     18                have to follow the law as I give it to them whether
     19                they agree with it or not and so must you.
     20                              Now I don't have any power to tell you
     21                whether to believe a witness or not believe a
     22                witness.     or what weight you should give any of the
     23                evidence or what the verdict should be .          when I tell
     24                you something is the law, you have to follow it
     25                whether you agree with it or not.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 60 of 213 PageID #: 508

                                                                                     10
                                  Opening remarks by the court



•      1

       2
       3
                                   There are certain rules that you have to
                      follow because you decide the case.          The law requires
                      jurors to follow certain instructions in order to
       4              assure a fair and just trial.         You have heard some of
       5              these already.      First, do not converse either among
       6              yourselves or with anyone else about anything related
       7              to the case.     You may tell the people with whom you
       8              live or your employer that you are a Juror or to give
       9              them information about when you need to be in court.
     10               But you may not talk with them or anyone else about
     11               anything related to the case.
     12                            second, do not, at any time during the


•    13
     14
     15
                      trial, request, accept, agree to accept or discuss
                      with any person receiving or accepting any payment or
                      benefit in return for supplying any information
     16               regarding the trial.
     17                            Third, you must promptly report directly
     18               to me any incident within your knowledge involving an
     19               attempt by any person to improperly influence you or
      20              any member of the jury.       should you become aware of
      21              such an attempt, do not discuss it with your fellow
      22              jurors, but make it known to the officer you need to
      23              speak to me and they'll bring it to my attention.
      24                            Fourth, do not visit or view the premises


•     25              or place where the charged crime was allegedly
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 61 of 213 PageID #: 509

                                                                                        11
                                   Opening remarks by the court


•      1
       2
       3
                      committed or any other premises or place that's
                      involved in the case.       And you must not use any
                      Internet maps or Google Earth or any program or app
       4              or device to search for any location that's discussed
       5              in the testimony.
       6                            Fifth, do not read, view or listen to any
       7              accounts or discussions of the case reported by
       8              newspapers, television, radio, the Internet or any
       9              news medium.
      10                            sixth, do not attempt to research any fact
      11              issue or law related to this case whether it's by
      12              discussing with others, by researching in the library

•     13
      14
      15
                      or Internet or any other means or source.
                      age of instant electronic communication and research,
                      I want to emphasize in addition to not conversing
                                                                           In this




      16              with anyone face to face about the case, you must not
      17              communicate with anyone about the case by any other
      18              means including telephone, text message, e-mail,
      19              Internet chat, blogs or any social media sites such
      20              as Facebook or Twitter.        You must not provide any
      21              information about the case to anyone by any means
      22              whatsoever, that includes posting information about
      23              the case or what you're doing on the case on any
      24              device or Internet site including blogs, social

•     25              chat-rooms, social websites or any other means.             You
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 62 of 213 PageID #: 510

                                                                                         12
                                     Opening remarks by the court


•       1

        2
        3
                       must not Google or search for any information about
                       case, the law that applies to the case or the people
                       involved in the case including the defendant, any of
        4              the witnesses, the lawyers or me.
        5                             Now,   I   want you to take a few minutes to
        6              discuss and to make sure you understand why these
        7              rules are so important.          The law doesn't permit
        8              jurors to converse with anyone else about the case or
        9              permit anyone to talk to you about the case because
      10               only jurors are authorized to render a verdict.             Only
                       you folks have been found to be fair and only you



•
                       have promised to be fair.          No one else has been
                       qualified in that way.
                                     The law also doesn't permit jurors to
      15               discuss amongst themselves anything about the case
      16               until   I   tell you to begin your deliberations.         Now,
      17               we recognize it ' s human nature for each of you to be
      18               forming certain tentative opinions about the
      19               witnesses and testimony as the trial goes along and
      20               there is a strong temptation to discuss those

     121               opinions during the course of the trial with the
      22               other jurors or with other people.          But the law does
      23               not permit you to do that because the opinions you
     124               may be forming during the course of the trial are

•     25               subject to change from time to time as the evidence
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 63 of 213 PageID #: 511

                                                                                     13
                                   Opening remarks by the court


•      1

       2
       3
                      is presented.     And in fairness, you need to hear all
                      the evidence, the summations of the lawyers and my
                      final instructions on the law before you share your
       4              thoughts and opinions with the other jurors and reach
       5              a final decision.      so the sharing of thoughts and
       6              opinions must take place only at the end of the case
       7              when I say you may again your deliberations.            If
       8              prior to those deliberations you engage in premature
       9              discussions, the concern is that you might reach a
      10              premature final decision and that would not be fair.
      11              And only you have promised to be fair.
      12

•
                                   The law also doesn't permit you to visit a
      13              place that's discussed in the testimony.           Because
      14              first, you can't always be sure that the location is
      15              in the same condition it was in on the day in
      16              question.     Even if it is in the same condition, once
      17              you go to a place discussed in the testimony and
      18              evaluate the evidence in light of what you have seen,
      19              you become a witness, not a juror.          And as a witness,
      20              you may now have an erroneous or incorrect view of
      21              the scene that neither side will know about and that
      22              neither side can correct and that, of course, is not
      23              fair.



•
      24                           And, finally, the law requires you not
      25              read or listen to any news accounts of the case and
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 64 of 213 PageID #: 512

                                                                                     14
                                   Opening remarks by the Court


•      1

       2
       3
                      you are not to attempt to research any issue or fact
                      or law related to the case because your decision must
                      be based solely on the testimony and other evidence
       4              presented in this courtroom.
       5                            It would not be fair to the parties for
       6              you to base your decision on some reporter's view or
       7              opinion or on information that you acquire outside
       8              the courtroom.     The rules are designed to help
       9              guarantee a fair trial and, accordingly, the law sets
      10              forth some serious consequences if the rules are not
      11              followed.     so I trust you understand and appreciate
      12


•
                      the importance of following the rules and in
      13              accordance with your oath and promise I know you will
      14              do that.
      15                            Now, a word about note taking.        You may
      16              have seen trials on television or movies where they
      17              show the jurors sitting in the jury box and are
      18              basically taking notes while the witness is
      19              testifying.     Here in New York, jurors do not take
      20              notes and you are not going to be doing that in this
      21              trial.     It's very difficult to listen and hear
      22              everything the witness is saying and observe the
      23              witnesses' demeanor and write it all down accurately.



•
      24              we will have a court reporter who will accurately
      25              take down everything that's said during the trial.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 65 of 213 PageID #: 513

                                                                                      15
                                  Opening remarks by Mr. Mottola



•      1

       2
       3
                      If, during the deliberations, at the end of the
                      trial, you do not remember what a witness said, you
                      can simply ask to have the testimony read back.
       4                           One other thing you need to know about
       5              before we start.      This is not the only case assigned
       6              to me.     I have other matters that I do have to
       7              handle, but I wi ll not ask you to wait around while I
       8              am handling other matters.        In return for that,
       9              again, respectfully, I will ask you to make every
      10              effort to be as punctual as you can as will           I   and the
      11              parties.    That completes my instructions to you.
      12                           We wi ll move on to the next step of the


•     13
      14
      15
                      trial which will be the opening statement by the
                      assistant distr i ct attorney.
                      Mr. Mottola.
                                                           That will be by


      16                            MR. MOTTOLA:    On August 11th of 2015,
      17              approximately 1:10 in the afternoon, a woman by the
      18              name Jeanelle Toribio was on her way to 65 court
      19              Street to get fingerprinted to become a teacher.              At
      20              that time she saw two men who she did not know having
      21              a verbal dispute.      You will hear from Ms. Toribio.
      22              she'll tell you she didn't think anything of it.              she
      23              continued on he r business until one of the men, a
      24              stockier African American man wearing a kaki shirt,


•     25              the evidence will show that turned out to be the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 66 of 213 PageID #: 514

                                                                                      16
                                 Opening remarks by Mr. Mottola


•      1

       2
       3
                      defendant, said something along the lines of, if you
                      don't leave me alone, we are going to go -- made some
                      kind of statement to the other man who she described
       4              as white or Hispanic in a green shirt.
       5                            Now, you are going to hear this man in the
       6              green shirt, his name was Mohammed Khalifa and you
       7              know he is not testifying in this case.
       8                            You will hear he was being antagonistic to
       9              the defendant.      when the defendant turned around ,
      10              Ms. Toribio will tell you that they were several feet
      11              apart, and that ' s when the defendant began now
      12              walking towards the other man, Mr. Khalifa.            The

•     13
      14
      15
                      evidence in this case will show that at that time the
                      defendant had several choices before him.
                      hear that there was space between him and Mr.
                                                                           You will


      16              Khalifa, no one else around.         And the evidence will
      17              show that the defendant could have chose flight.             But
      18              the evidence will show he did not choose flight;
      19              instead he choose fight.
      20                            Ms. Toribio standing on court Street will
     ! 21             tell you the first punch thrown in this case was by
      22              Mr. McGriff.     She'll tell you that the force at which
      23              the defendant struck Mr. Khalifa, it was so powerful
      24              it actually knocked Mr. Khalifa backwards into a car

•     25              that was on cou r t street.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 67 of 213 PageID #: 515

                                                                                     17
                                 Opening remarks by Mr. Mottola


•      1

       2
       3
                                    He struck him again.
                      He struck him again.
                                                              He struck him again.


                                    It was at that point when Ms. Toribio
       4              understood that the defendant wasn't punching Mr.
       5              Khalifa, but he was stabbing him with a knife that he
       6              held in his right hand.        she saw injuries to Mr.
       7              Khalifa.    she saw blood on his torso, blood on his
       8              head, blood on one of his arms.         The fight continued.
       9              It wasn't just a couple of stabs to the body.            The
      10              defendant continued pursuing Mr. Khalifa across the
      11              street, across court Street, the evidence will show,
      12              into a building that was being renovated at the time.

•     13
      14
      15
                      He pursued a man that he had already stabbed at least
                      once or twice.      Pursued him with this knife and
                      continued to strike him.
      16                            Ms. Toribio with a front row seat saw the
      17              whole thing.     She'll tell you they vanished for
      18              couple of seconds.       First person to emerge from this
      19              building was the defendant.        And that she saw the
      20              knife, the same knife that the evidence will show he
      21              used to stab the defendant           sorry, Mr. Khalifa and
      22              put it in his pocket.       she'll tell you she saw him
      23              take the knife and put it in his pocket and then flee
      24              towards Atlantic Avenue.

•     25                            shortly thereafter, Mr. Khalifa came out
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 68 of 213 PageID #: 516

                                                                                     18
                                  Opening remarks by Mr. Mottola


•      1

       2
       3
                      of that location and Ms. Toribio will tell you again
                      he was covered in blood.       He was holding his head and
                      he made a statement or screamed something out and
       4              started following the direction that the defendant
       5              took up towards Atlantic Avenue towards Schermerhorn
       6              Street.
       7                           That ' s the last Ms. Toribio saw either of
       8              these two men.     she doesn't know these two men.
       9              That's not where the case ends because other
     10               bystanders on court Street someone called 911.
     11               Police officer Caleb Louard from 84th Precinct, he is
     12               the first -- what is known as the responding officer.

•    13
     14
     15
                      He responded in a marked car in his uniform with his
                      partner to cour t Street between Livingston and
                      Joralemon.
     16                             By the time he got to that location you
     17               will hear from officer Louard either the defendant or
     18               Mr. Khalifa were on scene.        They had already fled.
     19               Defendant doesn't wait on scene.         Mr. Khalifa
     20               followed him.     officer Louard began canvassing the
     21               area.     He canvassed      he was directed by other
     22               pedestrians towards Schermerhorn more towards Clinton
     23               across Atlantic Avenue, down to Dean Street



•
     24               ultimately to Bergen approximately eight or nine
     25               blocks all told.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 69 of 213 PageID #: 517

                                                                                       19
                                 Opening remarks by Mr. Mottola


•      1

       2
       3
                                   officer Louard will tell you he first
                      observed the victim Mr. Khalifa in the green shirt
                      bleeding from his head, from his torso in a green
       4              shirt and that Mr. Khalifa was laboring physically
       5              around the vicinity of Dean Street.          As a police
       6              officer, he stopped Mr. Khalifa.         He told him stay on
       7              scene, wait for the ambulance.         You will hear Mr.
       8              Khalifa cooperated and ultimately he laid down and
       9              waited for the ambulance.        Other officers responded.
     10               They stayed with the victim.        And officer Louard
     11               continued his job, his duty, to try to find the
     12               defendant.

•   113
     14
     15
                                   Now, he will tell you on the next block,
                      Bergen, he did find the defendant and he found a man
                      fitting the exact description, a larger, stockier
     16               African American, black bucket hat, kaki shirt red
     17               shoes, blue jeans.      The circumstances, he found and
     18               arrested the defendant, were actually captured on
     19               video.    You will see that video since on that block
      20              there are two schools.       officer Louard will tell you
      21              he had his gun out.       He was responding to a call of
      22              an assault with a knife.        He had his firearm out as
      23              he is trained to do.       when he circled around a parked
                      vehicle, he found this defendant crouched down laying

•
      24

      25              almost prone trying to avoid being apprehended.             At
     Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 70 of 213 PageID #: 518

                                                                                      20
                                   Opening remarks by Mr. Mottola

!e      1
        2
                       that point, Offi cer Louard and Officer Isaacs
                       proceeded to detain the defendant.          You will see the
        3              video.    You wil l see the defendant attempted to get
        4              up.   officers had a minor struggle putting him in
        5              cuffs.    Ultimately, there was no scuffle and he was
        6              arrested.
        7                           what you will hear is he was searched and
        8              the knife was never recovered.         The knife Ms. Toribio
        9              saw him put in his pocket was not on him by the time
      10               he was arrested .
      11                            Now, you are going to hear the 911 call.
      12               You are going to hear from witnesses.          You are going


•     13
      14
      15
                       to hear from the police officers.          You know you are
                       not going to hear from Mr. Khalifa and you all say
                       you could be fair and judge the evidence as it's
      16               presented.     You will hear about his physical
      17               conditions and decide the eyewitness testimony
      18               through the medical records.
      19                            If you keep an open mind, you follow the
       20              oath that you promised, I am convinced that when you
       21              hear from me next week in summation, I stand before
       22              you again and I argue the evidence, you will find the
       23              defendant not only guilty of assault in the second
       24              degree, but of other charges as well for attempting


•      25              to cause and successfully causing injuries to Mr.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 71 of 213 PageID #: 519

                                                                                       21
                                  Opening remarks by Mr. Wittwer


•      1

       2
       3
                      Khalifa with that knife.
                                   Thank you.
                                   THE COURT:     You will now hear from
       4              Mr. Wittwer.
       5                           MR. WITTWER:     There is nothing scarier
       6              than someone who isn't afraid of anything.            someone
       7              who can't be reasoned with.        someone who won't be
       8              deterred, someone who has nothing to lose.            It's not
       9              an uncommon experience here in the city to have an
      10              uncomfortable encounter with a stranger out in the
      11              street, someone looks at you funny, says something
      12              that makes you uncomfortable.         Most of us in that


•     13
      14
      15
                      situation we walk a little faster and keep looking
                      and eventually realize you are safe then you have
                      that feeling of relief.
      16                           what about when that feeling never comes
      17              what about, when that stranger never stops.            That's
      18              the nightmare that Lorenzo McGriff lived on August
    . 19              11, 2015.
      20                           You know you might look at Mr. McGriff and
      21              say he is a big guy, looks like he can take care of
      22              himself, some of you might be intimidated by him at
      23              first glance.     Mohammed Khalifa was not intimidated.
      24              The evidence in this trial will show Mohammed Khalifa

•     25              was determined to have a violent physical encounter
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 72 of 213 PageID #: 520

                                                                                     22
                                 Opening remarks by Mr. Wittwer


•      1

       2
       3
                      with Mr. McGriff that day and that he would stop at
                      nothing to do that and that he put Mr. McGriff 1n a
                      situation where he had no option but to defend
       4              himself.
       5                           You heard the prosecutor refer to Mr.
       6              Khalifa as a victim a couple of times.          But the
       7              evidence will show that it was Mohammed Khalifa who
       8              started this confrontation that day, not Mr. McGriff.
       9              It was Mohammed Khalifa who followed Mr. McGriff for
     10               block after block screaming racial slurs and violent
     11               threats; not Mr. McGriff.
     12

•
                                   It was Mohammed Khalifa who had cocaine in
     13               his system that weekday afternoon; not Mr. McGriff.
     14               And it was Mohammed Khalifa, ladies and gentlemen,
     15               who first brandished a weapon and tried to use it;
     16               not Lorenzo McGriff.
     17                            They didn't mention the weapon.
     18                            It was about one o'clock in the afternoon
     19               and Mr. McGriff was on his lunch break from his job
     20               as peer counsel for persons with mental illness in
     21               downtown Brooklyn.      He was walking along court and
     22               turned on Joralemon heading 1n the direction of
     23               Boerum Place.     That's where he first encountered



•
     24               Khalifa.    complete strangers.       He was walking one way
     25               and Mr. Khalifa was walking the opposite way on the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 73 of 213 PageID #: 521

                                                                                       23
                                  Opening remarks by Mr. Wittwer


•      1
       2
       3
                      sidewalk as they passed, Mr. Khalifa elbowed him.
                      Mr. McGriff turned around.        In that kind of situation
                      it can escalate or de-escalate depending how parties
       4              choose to behave.      To borrow a phrase from Mr.
       5              Mottola you got flight or fight.         The defendant, Mr.
       6              McGriff, chose flight.       He continued to walk down
       7              Joralemon towards Boerum away from this individual.
       8              But Mr. Khalifa wasn't done and Mr. McGriff knew he
       9              wasn't done because as he was walking towards Boerum
      10              Place, he began to hear Mr. Khalifa screaming and the
      11              things he was screaming are despicable and not easy
      12


•
                      to hear.     But you need to hear them because they are
      13              what happened.      Hey, Nigger, get back here you slave,
      14              I will kill your ass, I will send you back to Africa.
      15                           Those are the words that Mr. McGriff is
      16              hearing Mr. Khalifa scream at him in broad daylight
      17              during lunch rush hour in downtown Brooklyn.            Again,
      18              though, Mr. McGriff shows flight.
      19                           The evidence will show that he changed his
      20              route.     He crossed Joralemon Street towards the
      21              Borough Hall side of the street and then walked down
      22              Joralemon down to court to get away from this man,
      23              but Mr. Khalifa followed him step by step screaming



•
      24              these hideous things, screaming these threats,
      25              following him all the way back down the other end of
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 74 of 213 PageID #: 522

                                                                                          24
                                 Opening remarks by Mr. Wittwer


•     1

      2
                      Joralemon Street.
                                    Mr. McGriff, he got to court, he crossed
      3              court Street to the other side, made a left on Court
      4              Street heading south on court Street, heading towards
      5               Livingston.    Mohammed Khalifa says, get back here
      6               nigger.   Then Mr. McGriff saw an opportunity.           There
      7              was a steady stream of traffic coming up court
      8              Street.     Mr. McGriff actually walked into the middle
      9              off traffic.      You will see it this on video.         He
     10              walked into the middle to weave between cars to get
     11               to the other side of the street thinking maybe           I    can
     12


•
                      lose this guy.     You will see Mohammed Khalifa walked
     13              and weaved between the same traffic with
     14              Mr. McGriff's back turned.         That's when the situation
     15              escalated to violence.        There was construction going
     16              on on this particular block of Court Street.             You
     17              will see there was some trucks there, some
     18              maintenance equipment, some rubble.           Mohammed Khalifa
     19               bends down and picked up a hunk of concrete, a
     20               brick-like object.      For whatever reason he is
     21               carrying a shirt, he is wearing a shirt, but carrying
     22               some other shirt or sweater or something like that.
     23               He placed the brick into the garment and he begins to
                      swing it like a sling.

•
     24

     25                             Mr. McGriff turned around at that point
    T
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 75 of 213 PageID #: 523

                                                                                       25
                                 Opening remarks by Mr. Wittwer


•      1

       2
       3
                      and he saw this violent stranger created his own
                      weapon and   I

                      longer an option.
                                       would suggest to you flight was no
                                             He had to   ~efend   himself, protect
       4              himself.
       5                           The evidence will show that's what he did.
       6              And that after he subdued the individual momentarily
       7              he continued to flee him and he had good reason to.
       8                           Ladies and gentlemen, Mr. Mottola told you
      9               both of these individuals ended up six blocks from
     10               where this happened.      After Mr. McGriff defends
     11               himself, he begins to go down court and Mohammed
     12               Khalifa is following him still; still screaming


•    13
     14
     15
                      threats, still screaming remarks that suggest racial
                      hatred while he is bleeding.
                                   Eventually, the police come and they
     16               apprehend both of these individuals.          I   will suggest
     17               to you, ladies and gentlemen, Mr. McGriff was
     18               cooperative.      He got down on the ground.        when police
     19               had their guns drawn, he cooperated with their
     20               commands, allowed himself to be arrested.            Meanwhile
     21              Mohammed Khalifa assaulted the medical personnel on
     22               scene to treat him the evidence will show.            They had
     23               to sedate him because he was being physically and
     24              verbally aggressive with EMTs.          when they end up


•    25               taking him to the hospital, he is physically and
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 76 of 213 PageID #: 524

                                                                                     26
                                  Opening remarks by Mr. Wittwer


•      1

       2
       3
                      verbally aggressive with the people there rendering
                      aid.
                                   They end up testing -- his urine tests
       4              positive for cocaine.       The next day, he is not in the
       5              hospital 24 hours, he signs himself out against
       6              doctors' orders, threatens the staff.          They don't let
       7              him and he leaves and is escorted off the premises by
       8              security.
       9                            Now, you heard a lot about Mohammed
      10              Khalifa and you probably have a lot of questions

    111               about him.     I don't know how many of those questions
      12              are going to be answered at this trial because he is


•     13
      14
      15
                      not testifying.      I want to make it clear to you,
                      ladies and gentlemen, it has nothing to do with
                      injuries.
      16                           MR. MOTTOLA:     objection.
      17                           THE COURT:     sustained.
      18                           MR. WITNER:      You are not going to know
      19              the reason Mr. Khalifa is not testifying.           It's an
      20              important question.       It's a question you ought to
      21              think about because the Government can't meet it's
      22              burden of proof beyond a reasonable doubt without
      23              calling the alleged victim in this case.           And the way
      24              they are going to try to do that is they are going to


•     25              show you pieces of what happened.          They are going to
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 77 of 213 PageID #: 525

                                                                                       27
                                  Opening remarks by Mr : Wittwer


•      1

       2

       3
                      have witnesses to some of what happened.
                                   They are going to show video of some of
                      what happened.      They are going to call Jeanelle
       4              Toribio.    she is going to be a much more pleasant
       5              witness to listen to than Mohammed Khalifa.            But she
       6              doesn't know what happened.        The only witness you are
       7              going to hear from what happened and will tell you
       8              accurately is Lorenzo McGriff.
       9                           He will recount images and sounds and
     10               feelings that are ingrained to his memory the rest of
     11               his life.    What   I   am just asking you, ladies and
     12


•
                      gentlemen to do now is what you all swore you would
     13               do is keep an open mind.        Remember Mr. McGriff is
     14               presumed to be innocent.
     15                            Remember the burden of proof is on the
     16               prosecution to show that their story is what happened
     17               beyond any doubt, to show that Mr. McGriff's actions
     18               that day were not justified by law beyond any doubt.
     19                            And at the end of this trial Ms. Burke and
     20               I   will ask you to do simple justice for Mr. McGriff.
     21                            Thank you.
     22                            (Continued in volume two, page one.)
     23
     24


•    25
Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 78 of 213 PageID #: 526

                                                                                     1



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS : CRIMINAL TERM : PART 33
          -----------------------------------x
          PEOPLE OF THE STATE OF NEW YORK               Indictment No.
                                                         6248-2015
                        against
                                                         Tri al
          LORENZO MCGRIFF,                                (Volume II)
                               Defendant.
          -----------------------------------x
                                   320 Jay Street
                                   Brooklyn, New York 11201
                                   December 15, 2016

          B E F 0 R E:
              HONORABLE MIRIAM CYRULNIK,
                              Presiding Judge and a Jury.


                               A P P E A R A N C E S:
                               OFFICE OF ERIC GONZALEZ, ESQ.
                               Brooklyn District Attorney
                               BY: Lawrence Mottola, Esq.
                                   Stephanie D'Agostino, Esq.
                               Assistants District Attorney

                               FOR THE DEFENDANT:
                               Brooklyn Defender Services
                               177 Livingston Street
                               Brooklyn, New York
                               BY: Jamie Burke, Esq.
                                    Ben Wittwer, Esq.


                                            Michele DeNezza, RPR
                                            senior court Reporter
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 79 of 213 PageID #: 527

                                                                                         2
                                   J. Toribio - People - direct



•      1

       2

       3
                      Toribio.
                                   MR. MOTTOLA:     People call Jeanelle


                                   THE COURT OFFICER:       Ready for the witness?
       4                           THE COURT:     Yes.
       5                           THE COURT OFFICER:       Witness entering.
       6                            (Witness enters courtroom.)
       7                           THE COURT OFFICER:       Remain standing face
       8              the clerk.
       9       J EANE L L E         T o RI BI o ,        a witness called by and
      10      on behalf of the People, having first been duly sworn,

    111       testifies as follows:
      12                           THE COURT CLERK:      Please state your name


•    13
     14
     15
                      for the record and spell your name.
                                   THE WITNESS: My name is Jeanelle Toribio,
                      J-e-a-n-e-1-1-e, T-o-r-i-b-i-o .
     16                            THE COURT:     Spell your first name again.
     17                            THE WITNESS: J-e-a-n-e-1-1-e.
     18                            THE COURT:     Approach for just a moment.
     19                             (Whereupon, there is a discussion held off
      20              the record at the bench between the assistants

    121               district attorney, defense counsels and the court.)
      22                           THE COURT:     Ms. Toribio, can I have that
      23              paper, please?
      24                           THE WITNESS:      (Handing.)


•     25                           THE COURT:     Mr. Mottola, whenever you are
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 80 of 213 PageID #: 528

                                                                                         3
                                     J. Toribio - People - direct



•        1

         2

         3
                      ready.
               DIRECT EXAMINATION BY
               MR. MOTTOLA:
         4            Q        Good morning, Ms. Toribio.
         5            A        Good morning.
         6            Q        How old are you?
         7            A        36.
         8            Q        Are you currently employed?
         9            A        Yes, I am .
        10            Q        where do you work?
        11            A        Department of Education.
        12                     How long have you worked there?


•
                      Q

        13            A        I have worked there two years now.
        14            Q        I want to direct your attention to August 11th
        15     of 2015.    Approximately one o'clock in the afternoon.
        16    Where were you at that time?
        17            A        I was going to 65 court street to get
        18     fingerprints for my job and I was walking towards 65 court
        19     Street.
        20            Q        Is that here in Brooklyn?

    J   21            A        Downtown Brooklyn, yes.
        22            Q        what was the weather like that day if you
    1   23     remember?

    124                        It was sunny, warm.


•
                      A

        25            Q        were you with anyone else?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 81 of 213 PageID #: 529

                                                                                         4
                                   J. Toribio - People - direct



•      1

       2
                      A
                      Q
                             No, I was by myself.
                             Which direction were you coming from?
       3              A      I was coming from -- I don't really know.           I
       4      was coming from Livingston walking towards court Street.               I

       5      don't know.
       6              Q      so as you were walking towards 65 court Street,
       7      what, if anything, happened at that time?
       8              A      As I was walking to the building, I was
       9      crossing the street and then I noticed that there was
     10       construction on the street.         so there was a lot of things
     11       on the street.       so I started to cross and then I noticed



•
     12       there were two men in the street arguing.            And so I noticed
     13       them because they were -- they were -- they looked like
     14       they were arguing, about to fight.
     15               Q      Did you know either of these two men?
     16               A      No.
     17               Q      And could you describe the two men to the best
     18       of your ability to the jury?
     19               A      one man was tall, he looked black.          should I
     20       say what he was wearing?
     21               Q      If you remember.
     22               A      Black hat, he was wearing a black hat, blue
     23       jeans, possibly tan polo shirt that was maybe light brown.



•
     24                      The other man was skinny, long black hair with a
     25       green shirt.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 82 of 213 PageID #: 530

                                                                                         5
                                    J. Toribio - People - direct



•      1
       2
       3
                      Q      Okay.
                             when you first observed these two men, how close
              were you to them?
       4              A      I was maybe a couple of feet away from them.
       5      very, very        not in close proximity, but maybe like four
      6       feet or something like that.
       7             Q       well, were you in the street?
      8               A      I was still       I didn't cross yet.
      9              Q       so you were on one of the sidewalks?
     10               A      Yeah, I was still on the same side that          I   was
     11       going to cross then, that's when         I   noticed them and   I   had
     12       stopped.


•    13
     14
     15
              65?
                     Q


                     A
                             were you on the same side of court Street as


                             No, I was across the street from it.
     16              Q       Let me finish the question, for the reporter.
     17                      You were opposite from 65; is that fair?
     18              A       Yes.
     19              Q       And where were the two men?
     20               A      In the middle of the street.
     21              Q       Could you tell how close they were to each
     22       other when you heard the arguing?
     23               A      They were very close to each other.
     24              Q       And what were these men doing?

•    25               A      well, the man with the green shirt seemed like
- -- ---- - - - - - - -- - -- - - - - - - - - - - - - - - - - - - - - - - - , . - - - -
     Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 83 of 213 PageID #: 531

                                                                                          6
                                      J. Toribio - People - direct



•       1

        2
        3
                he kept on approaching him and the other man was trying to
                get away from him saying, get away from me.
                       Q        so you could actually hear what was being said?
        4              A        I   did hear him say, you know, get away from me.
        5              Q        That's the larger man?
        6              A        The larger man.
        7              Q        what happened after you heard that man say get
        8      away from me?
        9              A        so, it was like they, the other man would not
       10      get away from him.          He was very close to him.     so he was
       11       just like, well, okay, you don't -- you are going to keep
       12      on saying what you are saying or you are going to keep on?

•      13
       14
       15
               okay.
                       Q
                           And then he got mad.
                                so we are clear.
               man saying these things?
                                                       Again, this was the larger


       16              A        Yeah.
       17              Q        or the other man?
       18              A        The larger man.
       19              Q        so it's something along the lines of, you are
       20      going to keep saying these things?
       21                               MR. WITTWER:     Objection.
       22                               THE COURT:     Sustained.
       23              Q        was the larger man at that point facing the man
       24       in the green?


•      25                               MR. Wittwer:     Objection.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 84 of 213 PageID #: 532

                                                                                         7
                                   J. Toribio - People - direct



•      1

       2
       3
                       A     I can't remember.

                                   THE COURT:     Ma'am, when you hear
                       objection, that means you have to wait for me to tell
       4               you whether you can or can't answer.
       5                           Don't lead.
       6               Q     Which direction was the larger man looking when
       7      he made that statement if you remember?
       8               A     I don't remember.

       9               Q     so what happened after that?
     10                A     Then after that, then he hit the other man.
     11                Q     so, we need to be very specific.
     12                A     The larger man hit the man with the green


•    13
     14
     15
              shirt.
                       Q

                       A
                             Do you recall how he hit him?
                             No, no.
     16                Q     Did he kick him, punch him?
     17                A     Oh, he punched him.       Yes, he punched him.
     18                Q     How close were the men at this point?
     19                A     very close.     on top of each other.
     20                Q     Before the man in the green was punched had you
     21       seen him take any kind of physical action towards the
     22       larger man?
     23                A     No.
     24                Q     what was the man in the green doing before he


•    25       got punched, if you remember?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 85 of 213 PageID #: 533

                                                                                         8
                                   J. Toribio - People - direct



•      1
       2
       3
                      A      He just kept on going towards him, just kept
               on, you know, he wouldn't give him any sort of space.
               just kept on going towards him.
                                                                                  He


       4              Q      Did you see him with any kind of weapon or
       5       object?
       6              A      No.
       7              Q      Did you see him doing anything?
       8                           MR. WITTWER:     Objection.
       9                           THE COURT:     overruled.
      10              Q      Did you see him doing anything at all with his
      11       hands that you can remember?
      12                           MR. WITTWER:     objection .


•     13
      14
      15
                      A

                      Q
                                   THE COURT:
                             I don't remember.
                                                  Overruled.


                             so after the larger man, he punches the man in
      16       the green, what happened after that?
      17              A      so, they were -- so he was -- he couldn't hit
      18       him back, the other man was just overpowering him.             so I
      19       think he was just like you said, was he doing anything with
      20       his hands, he was holding onto him to him like as he was
      21       hitting him then they fell into the car, a car that was
      22       right next to that, they were right next to, then the
      23       mirror broke off, fell off.
      24              Q      I want to back up .


•     25                     When the man in the green was punched the first
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 86 of 213 PageID #: 534

                                                                                         9
                                   J. Toribio - People - direct



•         1
          2
          3
               time, are the two men still in the street?
                                   MR. WITTWER:
                                   THE COURT:
                                                     Objection.
                                                   overruled.     Try not to lead.
          4           But he has to clarify.        we have a lot of "hes".
          5           A      Yes, they were still in the street.
          6           Q      Now you said he was holding on to the
          7           A      The man with the green shirt.
          8           Q      so if you can clarify who was doing what for
          9    the Jury.
         10           A      Yes, the man with the green shirt was holding
      11       on to the man with the black hat.
         12                  While the man in the green shirt is holding on,

•
                      Q
         13   what, if anything, was the other man doing?
     \14              A      I don't remember.       I remember there was the one
         15    hit and then I don't remember after that.
         16           Q      You just testified that they ended up going
         17    somewhere.
         18                  In which direction did these two men go during
     1   19    the fight?
         20           A      when they fell into the car, they ended up on

     121       the other side of the street, which is the 65 court street,
         22    and then fell into a building that was under construction
         23    or a storefront that was under construction.
         24                         MR. MOTTOLA:     I would ask there are four

•        25           eight and a half by 11 color photos I would like to
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 87 of 213 PageID #: 535

                                                                                      10
                          J. Toribio - People - voir dire by Mr. Wittwer



•      1
       2

       3
                      show the witness and mark them 3, 4, 5 and 6 for
                      identification.
                                     THE COURT:     All right.
       4                             THE COURT OFFICER:       okay.   They are
       5              marked.
       6              Q       Ms. Torib i o, look at those four photos.          Do you
       7       recognize the location in each of those four photos?
       8              A       Yes.
       9              Q       And which block is pictured in those four
      10       photos?
      11              A       65 court Street.
      12                      Are those photos fair and accurate

•
                      Q

      13       representations what the street looked like on August 11 of
     14       2015?
      15              A       Yes.
     16                              MR. MOTTOLA: Your Honor, I would ask that
     17               People's 3, 4, 5 and 6 for identification be entered
     18               and received as 3, 4, 5 and 6 in evidence.
      19                             MS. BURKE:     One moment, Your Honor.
      20                             MR. WITTWER:     I   would ask for a brief
      21              opportunity to voir dire the witness on the
      22              photographs.
    I 23                             THE COURT:     okay.

    124       VOIR DIRE EXAMINATION BY

•     25      MR. WITTWER:
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 88 of 213 PageID #: 536

                                                                                     11
                            J. Toribio - People - voir dire by Mr. Wittwer



•         1

          2
          3
                        Q

                        A

                        Q
                                Good morning, Ms. Toribio.
                                Good morning.
                                The photographs in front of you you testified a
          4    moment ago they are a fair and accurate depiction what it
          5    looked like in the area of 65 court Street?
          6             A       Yes.
          7             Q       But the set up of the street in those
          8    photographs is not the same as it was on August 11, 2015,
          9    is it?
         10             A       Why would it be different?
         11             Q       wasn't there a significant amount of
         12    construction going on in the street on the 11th you

•    f
         13
         14
               testified about?
                        A       Yes, there was.

    115                 Q       Is there construction going on in any of those
         16    photographs?
         17             A       No, I don't see it, no.
         18             Q       And the construction that was going on back on
         19    August 11th of last year, obstructed the view in portions
         20    of the street, correct?
         21             A       I don't think that it
         22                            THE COURT:     I am going to sustain that.
         23             Q       The street itself was obstructed by
         24    construction equipment on August 11th, correct?

•        25                            MR. MOTTOLA:    Objection.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 89 of 213 PageID #: 537

                                                                                      12
                                     J. Toribio - People - direct


•      1                             THE COURT:      sustained.
       2                              MR. WITTWER:     Nothing further.   Thank you,
       3              Your Honor.
       4                             THE COURT:      Any objection?
       5                              MR. WITTWER:      No objection.
       6                             THE COURT:      Thank you.   we will mark it 3
       7              through 6 inclusive in evidence.
       8                             THE COURT OFFICER:      So marked.
       9       DIRECT EXAMINATION BY
      10       MR. MOTTOLA:
      11              Q       so, Ms. Toribio, I am going to ask you to look
      12       at the photos.        can you show us on the photos --


•     13
      14

     115
                                     THE COURT:
                      overhead projector?
                                     MR. MOTTOLA:
                                                     Do you want to use the


                                                       Yes, please.
      16              Q       In the meantime, so, you testified that the men
      17       ended up crossing court street, correct?
      18              A       Yes.
      19              Q       where did they go?
      20              A       They fell into the store that was under
      21       construction, that was empty.
      22              Q       So, if you can look through those photos
      23       People's 3 through 6, do you see the area they were, they
      24       crossed into, in any of those photos?


•     25              A       I do, I do.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 90 of 213 PageID #: 538

                                                                                     13
                                    J. Toribio - People - direct



•        1

         2
         3
                      Q      If you can turn the photo around and let us
               know which photo it is?
                                    THE COURT:    People's 4.
         4            Q      If I can have People's 4.
         5                   So, Ms. Toribio, looking at this photo
         6                          THE COURT:    Is that People's 4?
         7            Q          People's 4 in evidence, looking at People's
         8    4 in evidence, does this view, are we facing 65 court
         9    Street or is it behind us?
        10            A      we are facing it.
        11            Q      can you indicate where 65 court Street would
        12     be?


•    / 13
        14
        15
                      A

                      Q
                             (Indicating.)
                             To the upper right corner of the photo, this
              gray and black building?
        16            A      Yes.
        17            Q      can you indicate if possible on the photo where
        18    you saw the two men fighting before they crossed the
    1   19     street?
        20            A      Before (indicating.)
        21            Q      Indicating to the left next to the first
        22    vehicle between the writing on the pavement.
        23                   After the two men crossed, the street into the
        24     storefront, can you indicate where they went?


•       25            A      They went into here.
    T
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 91 of 213 PageID #: 539

                                                                                      14
                                    J. Toribio - People - direct



•         1

          2
          3
                      Q       so that's the third, the third storefront from
               the left of 65 court?
                      A      Yes.
          4           Q      Once they went inside that location, how long
          5    were they there?
          6           A      Maybe a minute, not very long.
     I    7           Q      And where were you at this time?
          8           A      I    was still outside, still in the street.
          9           Q      You were still in the street.
         10                   How close would you say you were to that
         11    location that we have just shown in People's 4?
         12


•
                      A       I   mean   I   was across the street.
         13           Q      was anything blocking your view?
     114              A       No.
         15           Q      You said approximately a minute these men were

     116       inside?
      17              A       uh-huh, yes.
         18           Q      what happened after that minute passed?
         19           A      They fell into the store and they, from that
         20    fight that they had had, and then they were in there.              I

         21    didn't see what was happening when they were in there and
         22    then when they came outside, then, well, the first one, the

     123       first man with the black hat came outside.             He came outside



•
         24    then he had a knife.           And he put it in his pocket then he
         25    started to run and then the other man with the green shirt
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 92 of 213 PageID #: 540

                                                                                     15
                                    J. Toribio - People - direct



•         1

          2
              came out.     He had blood on his head and he was holding his
              head and he was screaming, I am still alive, and then he
          3    ran after him in the same direction.
          4           Q      so, you're still across from 65 court Street
          5   when you saw the men come out of the building?
          6           A      Yes.
          7                         MR. WITTWER:      Objection.    Continued
          8           leading.
          9                         THE COURT:     sustained.
         10           Q      Had you seen the knife prior to the time the
         11   man came out of the building?



•
         12           A      No .
     j   13           Q      That was the first time you seen the knife?
         14           A      Yes.
         15           Q      Did you see any injuries to this larger man?
         16           A      No.
         17           Q      Did you notice any blood on him?
         18           A      No.
         19           Q      You testified that they were fighting, and
         20   that's how they ended up in this building?
         21           A      Yes.
         22           Q      can you describe the fight for us?          what did
         23   you see?



•
         24           A      what I saw was when he -- when the man with the
         25   black hat hit him, basically the other man was -- with the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 93 of 213 PageID #: 541

                                                                                     16
                                   J. Toribio - People - direct



•      1

       2
               green shirt was just holding on to him, you know, I guess
               not to fall, but just still be there and then -- then
       3       that's when they fell on to the car and then they broke the
       4      mirror and then some other momentum got into the store they
       5       fell into the store.       I don't remember exactly what they
       6      were doing or how they were fighting.
       7                Q    so during this whole time, did you see the man
       8      1n the green shirt with any weapon?
       9                A    No.
      10                           MR. WITTWER:       Objection.
      11                           THE COURT:     overruled.
      12

•
                        Q    Did you see him with any object?
      13                A    No.
      14                Q    Did you see him with anything at all 1n his
      15       hands?
      16                A    No.
      17                Q    Did you see him strike the larger man at all?
      18                           MR. WITTWER:       objection.
      19                           THE COURT:     Overruled.
      20                A    No.
      21                Q    what direction did the larger man, 1n which
      22       direction did the larger man go when he left from that
      23       storefront, do you remember?
      24                     North, maybe north.       So it was passed 65 court

•
                        A
      25       Street.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 94 of 213 PageID #: 542

                                                                                       17
                            J. Toribio - People - cross/Mr. Wittwer



•      1

       2
       3
                      Q

                      A

                      Q
                              And was he walking?
                              Running.
                              He was running.
       4                      what did the man in the green shirt do?
       5              A       He ran after him.
       6              Q       Is that the last time that you had seen either
       7       of those two men that day?
       8              A       Yes.
       9              Q       so after the two men left court Street what did
      10       you do?
      11              A       I went into the building I was going into, 65
      12       court Street .


•     13
      14
      15
                                     MR. MOTTOLA:
                      have no further questions.
               CROSS-EXAMINATION BY
                                                     Thank you, Ms. Toribio.       I




      16       MR. WITTWER:
      17              Q       Good morning, again, Ms. Toribio, prior to
      18       August 11, 2015, you had never seen Mr. Lorenzo McGriff?
      19              A       No.
      20              Q       You had never seen Mohammed Khalifa either?
      21              A       No.
      22                             THE COURT:     Keep your voice up a lit bit.
      23              Q       You don't know either of these two men?
      24              A       No.


•     25              Q       The first time you had ever seen either of
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 95 of 213 PageID #: 543

                                                                                     18
                            J. Toribio - People - cross/Mr. Wittwer



•      1

       2
       3
               these two men was when you were walking on to court Street?
                      A
                      Q
                             Yes.
                             You didn't know their names at the time?
       4              A       No.
       5              Q      There was a man in the Polo shirt?
       6              A       Yes.
       7              Q      And you now know that's Mr. McGriff?
       8              A       Yes.
       9              Q      And there was the man in the green shirt?
      10              A       Yes.
      11              Q      And you know his name was Mohammed Khalifa?
      12              A       Yes.


•     13
      14
      15
                      Q       You don't know what went on between Mr. McGriff
               and Mr. Khalifa before you got to court Street?
                      A       No.
      16              Q       You didn't see Mr. Khalifa elbow Mr. McGriff on
      17       Joralemon Street?
      18              A       No.
      19              Q       You didn't see Mr. Khalifa follow Mr. McGriff
      20       down Joralemon Street?
      21              A       No.
      22              Q       You didn't see Mr. Khalifa follow Mr. McGriff
      23       down court Street?
      24              A       He was fo l lowing him.


•     25              Q       By the time you saw Mr. Khalifa and Mr. McGriff
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 96 of 213 PageID #: 544

                                                                                     19
                            J. Toribio - People - cross/Mr. Wittwer



•      1

       2
       3
               they were midway down Court Street?
                      A

                      Q
                              No.
                              So you can only testify what you saw that day?
       4              A      Yes.
       5              Q       In fact, it was clear to you from what you did
       6       see that this was an incident that began sometime before
       7       you got there?
       8                            MR. MOTTOLA:     objection.
       9                            THE COURT:     sustained.
      10              A       I didn't know.
      11                            THE COURT:     There is going to be no sound
      12


•
                      effects from anybody in the courtroom period.             Please
      13              continue.
      14                            MR. WITTWER:      One moment Your Honor.       May
      15              I approach?
      16                            THE COURT:     Sure.
      17                            (Whereupon, there is a discussion held off
      18              the record at the bench between the assistants
      19              district attorney, defense counsels and the court.)
      20              Q       Ms. Torib i o, at the time you saw this argument
      21       you were able to ascertain that it was a continuation of
     122       something that started previously, correct?
      23              A       No, I didn't know, I didn't know what was
               happening.

•
      24

      25              Q       Ms. Torib i o, did you testify about this
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 97 of 213 PageID #: 545

                                                                                     20
                            J. Toribio - People - cross/Mr. Wittwer



•      1

       2
               proceeding at a previous date?
                       A     Yes.
       3               Q     And it was last year, correct?
       4               A     Yes.
       5               Q     It was shortly after everything that you saw
       6       and you are describing today?
       7               A     Yes.
       8               Q     so the events of what happened on August 11th
       9       were fresh in your memory at the time you previously
      10       testified?
      11               A     Yes.
      12


•
                       Q     And you were being you were under oath at the
      13       time you previously testified?
      14               A     Yes.
      15               Q     And you were being as accurate as possible at
      16       the time you testified?
      17               A     Yes.
      18               Q     Isn't it true that you were asked on that prior
     119       date:   And the man in green was antagonizing the other guy.
      20       Could you tell what they are saying?
      21                     And you responded:       some sort of arguing that
      22       that happened before I saw them.
      23                     Isn't that what you testified to?



•
      24               A     Some sort of arguing that happened before I saw
      25       them.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 98 of 213 PageID #: 546

                                                                                     21
                            J. Toribio - People - cross/Mr. Wittwer



•      1

       2
                      Q

                      A
                             Isn't that what you testified to previously?
                             I would not know if they were arguing before I
       3      saw them.     I don't know what was happening.
       4              Q      But you knew when you testified about this
       5      proceeding last year, didn't you?
       6              A      I don't know if my words were not -- are being
       7      misconstrued, but I          the only thing I know is what I saw
       8      and only thing I heard is what I heard.           when I saw them, I
       9      don't know what was happening before I saw them.
     10               Q      Is there anything that would refresh your
     11        recollection about what you testified to previously?



•
     12               A      Like what?
     13               Q      Like if you were able to read a transcript of
     14       your testimony from a prior hearing, would that help you
     15        remember today what you said back then?
     16               A      sure.
     17                              MR. WITTWER:     May I approach the witness?
     18                              (Handing to the court officer.)
     19                              THE COURT:     counsel, can you direct her to
     20               a line number you are inquiring about?
     21                              MR. WITTWER:      should I approach?
     22                              THE COURT:     Do it from where you are.
      23              Q      I am referring to lines 21 through 24 on page
              18 .

•
      24

      25              A      I see it.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 99 of 213 PageID #: 547

                                                                                         22
                            J. Toribio - People - cross/Mr. Wittwer



•-        1
          2
          3
                      Q       so, these are actually the notes that you were
               referring to immediately before your testimony today,
               correct?
          4           A       uh-huh.
          5           Q       You had them up on the witness stand with you
          6    before you began testifying?
          7                          MR. MOTTOLA:     Objection.
          8                          THE COURT:     Sustained.
          9           Q       It's true you testified last year there was
         10    some sort of arguing that happened before you saw them,
         11    correct?
         12           A      That is true, according to this, yes.


•    I 14
         13


         15
               day.
                      Q      Thank you . Let's talk about what you did that


                              You were on court Street between Joralemon and
         16    Livingston, correct?
     1
         17           A      Yes.
         18           Q      They were doing construction on the street at
         19    the time?
         20           A      Yes.
         21           Q      And you were in the process of crossing the
         22    street?
         23           A       Yes.
         24           Q      And it was initially out of the corner of your


•        25    right eye that you saw these two men on the street?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 100 of 213 PageID #: 548

                                                                                      23
                             J. Toribio - People - cross/Mr. Wittwer



•          1

           2

           3
                       A

                       Q
                              Yes.
                              And you could hear that Mr. McGriff was telling
               the other man, get away from me?
           4           A      Yes.
           5           Q      But the other man, Mr. Khalifa, kept going back
           6   to Mr. McGriff?
           7           A      Yes.
           8           Q      And this happened a couple of times that you
           9   saw?
          10           A      Yes.
          11           Q      And this was before you saw any physical action
          12   by either man?


•         13
          14
          15
                       A

                       Q

               McGri ff?
                              Yes.
                              Mr. Khalifa kept coming very close to Mr.


     116               A      Yes.
          17           Q      And you don't know what the source of the
          18   argument was?
          19           A      No.
          20           Q      You couldn't hear most of what was being said?
          21           A      No.
          22           Q      You heard Mr. Khalifa yelling at Mr. McGriff?
          23           A      I   heard them arguing.
          24           Q      Did you hear Mr. Khalifa call Mr. McGriff a


•     I
          25   nigger?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 101 of 213 PageID #: 549

                                                                                      24
                             J. Toribio - People - cross/Mr. Wittwer



•       1

        2
                      A

                      Q
                              No.
                              You heard Mr. McGriff say oh, you going to say
        3      it again?
       4              A       Yes, I did hear that.
        5             Q       You did not hear what Mr. Khalifa said that
       6       triggered that reaction?
       7              A       No.
       8              Q       Mr. Khalifa was holding something while this
       9       was going on, wasn't he?
      10              A       I   don't remember that.
      11              Q       You testified that you were about four feet



•
      12       away from these men as this was going on, correct?
      13              A       Approximately.
      14              Q       so, I don't have a ruler in the courtroom, so
      15       just let me know.       I have no idea if this was four feet.
      16       Is this how close you were when you were watching this?
      17              A       No.    Maybe, yeah, maybe there.
      18              Q       so from about where you are sitting in the
      19       witness stand to where      I   am standing is how far away you
      20       were from the altercation that you witnessed?
      21                            THE COURT:     For the record, would you say
      22               you are at the front edge of the court reporter's
      23               area? seven feet, four inches.



•
      24              Q       seven feet four inches away, that's how far
      25       away you were from these two men?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 102 of 213 PageID #: 550

                                                                                       25
                            J. Toribio - People - cross/Mr. Wittwer



•      1

        2
                      A

                      Q
                              Approximately.
                              From this distance, you have no recollection of
        3      Mohammed Khalifa holding anything in either of his hands?
       4              A       I didn't see him have anything in his hands.
        5             Q       You mentioned earlier that Mr. Khalifa was
       6       antagonizing Mr. McGriff?
       7              A       Yes.
       8              Q       He would get close to Mr. McGriff and
       9       Mr. McGriff would try to get him away?
      10              A       Yes.
      11              Q       And Mr. McGriff would try to get him away, that
      12


•
               didn't involve punching him or doing anything else?
      13              A       No.
      14              Q       And actually Mr. McGriff was making a motion at
      15       the man that sort of, to you, meant get away?
      16              A       Yes.
      17              Q       Could you demonstrate the motion for the jury?
      18              A       It was kind of like to scare him away, you
     119       know, like get away from me, get away from me.             Like that.
      20              Q       But it didn't work?
      21              A       No.
      22                             THE COURT:     Make a record of what you
      23              observed.
      124                            MR. WITTWER:

•
                                                       Let the record reflect that
      25              the witness is using both of her arms and sort of
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 103 of 213 PageID #: 551

                                                                                        . 26
                            J. Toribio - People - cross/Mr. Wittwer



•         1

          2
          3
                       thrusting them forward in a repeated motion to
                       describe what Mr. Khalifa was doing on that day. Your
                       Honor, I would like to refer to the exhibit
          4           Mr. Mottola published. People's 4.            I need some help
          5           with the technological aspect?
          6                          THE COURT:     should be on.     see your hand
          7            ls there.
          8                          MR. WITTWER:      Dim the lights, please.
          9           August 11th this is not exactly what the street
         10            looked like?
         11           A       No, there was construction.



•
         12           Q       And the construction was on the right-hand side
         13    of the street, correct?
         14            A      It was in the middle.       Yes, yes.
         15                          THE COURT:     can you use the pointer?

     116              Q       If I can, to depict where the construction was
         17    occurring?
         18           A       Alongside here, no alongside here I think.
     1   19           Q       It was on the left side?
         20           A       Yeah, I think it was on this side.
         21                          THE COURT:     on the left side.     I   believe
         22            it was.     so there was a lot of things on the street.
         23                          MR. WITTWER:      Let the record reflect the



•
         24            witness ls indicating the left side of the
         25            photograph.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 104 of 213 PageID #: 552

                                                                                     27
                             J. Toribio - People - cross/Mr. Wittwer



•      1

       2

       3
                      Q

                      A
                              Now what sort of things were in the street?
                              Like boulders and yellow big cones not the
               small ones, the ones that are more rectangular.
       4              Q       were there construction vehicles as well?
       5              A       I   don't remember.
       6              Q       But you remember the boulders and you remember
       7       the cones?
                      A       Yes.
                      Q      This argument that was going on between these
               two men was happening in that same area of the street,
      11       correct?
      12              A       Yeah, more so in the middle.


•    113
      14
      15
                      Q       Sort of the middle of court Street not far from
               where the construction on the left was occurring?
                      A       Yeah.
      16              Q      Thank you.      You can put the lights back on.
      17                      Now, Ms. Toribio, you testified that after there
     118       was this sort of pattern of Mr. McGriff trying to get Mr.
      19       Khalifa away and him coming back that they tumbled into a
      20       storefront?
      21              A       uh-huh, yes.
      22              Q       You didn't see what happened after that point?
      23              A       While they were in the store, no.
      24              Q       You did not see anyone stab anyone?


•     25              A       No.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 105 of 213 PageID #: 553

                                                                                      28
                             J. Toribio - People - cross/Mr. Wittwer



•      1

       2
       3
                      Q       But you did note that when you saw them when
               they came out Mr. Khalifa was bleeding?
                      A       Yes.
       4              Q       And Mr. McGriff was walking north on court
        5      Street away from the situation?
       6              A       Running.
       7              Q       He was running?
       8              A       Yes.
       9              Q       And Mr. Khalifa ran after him?
      10              A       Yes.
      11              Q       In the same direction?
      12                      Yes.

•
                      A

      13              Q       Maybe to continuing the fight?

     114                             MR. MOTTOLA:     Objection.
      15                             THE COURT:     sustained.
     116              Q       Ms. Toribio you testified that as Mr. Khalifa
      17       was running after Mr. McGriff he was yelling something?
      18              A       oh, he said I am still alive when he came out.
      19       He said, I am still alive.         I am still alive.     That's what
      20       he said then he started running.
      21              Q       I don't mean to cut you off.         He was yelling
      22       that in the direction of Mr. McGriff?
      23              A       No, it's when he first came out of the store
      24       and he was holding his head and he said I am still alive .

•     25       I am still alive.       Then he started to run.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 106 of 213 PageID #: 554

                                                                                      29
                                    J. Toribio - People - redirect


•       1

        2

        3
                      Q

                      A
                              After Mr. McGriff?
                              Yeah.
                                      MR. WITTWER:      Nothing further, Judge.
       4                              THE COURT:     Redirect?
        5      REDIRECT EXAMINATION BY
       6       MR. MOTTOLA:
        7             Q       can I approach for distance, Your Honor?
       8                              THE COURT:     sure.
       9              Q       so I am clear, again you are about seven feet
      10       from the two men, correct?
                      A       Possible, yeah, approximately, yes.



•
                      Q       When you are this distance, was there anything
      13       at all blocking your view?
      14              A       No.
      15              Q       was there any construction machinery blocking
      16       your view?
      17              A       No.
      18              Q       were both men in this location where I am
      19       standing now?
      20              A       Yes.
      21              Q       And what was happening when they were seven
      22       feet from you?
      23              A       They were -- there was a fight.



•
      24                              MR. WITTWER:      Objection.
      25                              THE COURT:     Overruled.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 107 of 213 PageID #: 555

                                                                                        30
                                  J. Toribio - People - redirect


•      1



       3
        2
                      A        The man with the black hat had hit him, hit the
               man with the green shirt and the man with the green shirt
               was holding on to him.       They fell into the car.
       4              Q        And from that distance, were you able to see
        5      any weapons at all in the man in the green shirt's hand?
       6                            MR. WITTWER:      objection.     He is going
       7              over same testimony from direct examination.
       8                            THE COURT:     Objection is overruled.       If I
       9               need the reason.      I will ask.
      10              A        No, I did not.
      11                            MR. MOTTOLA:     Thank you, Ms. Toribio.        I
      12               have nothing further.

•     13
      14
      15
                                    THE COURT:
                                    MR. WITTWER:
                                                   Recross?
                                                      No, Your Honor.
                                    THE COURT: Ms. Toribio, you may step down.
      16              Thank you very much.
      17                            All right, ladies and gentlemen.         we are
      18              going to take a couple of minutes.           I will send you
      19               back to the Jury room.       use the facilities.      Do not
      20              discuss the case among yourselves.           we will bring you
      21              out in a few minutes and continue.           Thank you very
      22               much.
      23                            THE COURT OFFICER:        Follow me, guys.
                                    (Jury exits courtroom.)

•
     I 24
      25                            THE COURT:     All right.     Use the facilities
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 108 of 213 PageID #: 556

                                                                                       31
                                             Proceedings


•      1

       2
       3
                      if you need to.
                      to test the system.
                                           If you want to use the opportunity


                                    MR. MOTTOLA:     I want the court to know the
       4              witness that we were seeking to obtain from the
       5              witness order, we have her.          I have not spoken to her
       6              yet.    Can I have ten minutes to speak to her?
       7                            THE COURT:     Yeah.
       8                            MR. MOTTOLA:     Thank you.
       9                            THE COURT: so brief second call.          see if
      10              there is anybody out there.
      11                            (Whereupon, other cases were called and
      12              this case was recalled as follows:)
e    I 13
      14
                                    THE COURT:     Recalling the case on trial.
                                    THE COURT CLERK:       Lorenzo McGriff.
      15                            THE COURT:     All appearances are as
      16               previously noted.
      17                            THE COURT CLERK:       The jury is not present.
      18                            THE COURT:     You have an application?
      19                            MR. MOTTOLA:     I move to vacate the
      20              material witness order for Kadesha Guy.
      21                            THE COURT:     order is vacated.      rs that
      22               somebody's witness?
      23                            MR. MOTTOLA:     That's a detective
                      investigator.


•
      24

      25                            THE COURT OFFICER:       Ready for the ]Ury,
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 109 of 213 PageID #: 557

                                                                                      32
                                             Proceedings



•          1

           2

           3
                       Your Honor?
                                     THE COURT:     Yes.
                                     THE COURT OFFICER:
                                                           Thank you very much.
                                                             Jury entering.
           4                         (Jury enters courtroom.)
           5                         THE COURT CLERK:      The jury panel is
           6           present and properly seated.         Each side waive the
           7           jury ro 11 ca 11?
           8                         MR. MOTTOLA:     So waived.
           9                         MS. BURKE:     So waived.
          10                         THE COURT:     Hello, again.     Make yourself

     111               comfortable.
          12                         Mr. Mottola, whenever you are ready.


•    I



     I
          13

          14
          15          Your Honor?
                                     MR. MOTTOLA:     People call Kadesha Guy.
                                     THE COURT OFFICER:      Ready for the witness,


     116                             THE COURT:     Yes.   Thank you.
          17                         THE COURT OFFICER:      Witness entering.
          18                         (Witness enters courtroom.)
          19                         THE COURT OFFICER:      Good morning.     Step
          20           up.    Remain standing.      Face the clerk.
      J   21                         THE COURT CLERK:      Raise your right hand.
          22   K A D E S H A       G   u Y , a witness called by and on behalf
          23   of the People, having first been duly sworn, testifies as
               follows:      Be seated.    Get comfortable .


•                                    State your name for the record and spell
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 110 of 213 PageID #: 558

                                                                                         33
                                        K. Guy - People - direct


•         1
          2
          3
                       your name.


                      G-u-y.
                                       THE WITNESS: Kadesha Guy, K-a-d-e-s-h-a


          4                            THE COURT CLERK:      G-u-y?
          5                            THE WITNESS:   Yes.     G-u-y.   Last name   lS

          6           G-u-y.
          7    DIRECT EXAMINATION BY
          8    MR. MOTTOLA:
          9           Q        Good morning, Ms. Guy?
         10           A        Good morning.
         11           Q        How old are you?
         12           A        23.
•    j 13             Q        And are you currently working?
         14           A        Yes.
         15           Q        where do you work?
         16           A        Amazon.
         17           Q        I want to direct your attention to August 11,
     J   1s    2015 at approximately 1:10 in the afternoon.
         19           A        Okay.
         20           Q        Where were you at that time?
         21           A        court Street, downtown Brooklyn.
         22           Q        Do you remember the cross street?
         23           A        No.
         24                    Could you describe the section of court street

•
                      Q
         25    you were on?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 111 of 213 PageID #: 559

                                                                                         34
                                      K. Guy - People - direct



•       1

        2
                       A

                       Q
                              By building 65, Department of Education.
                              That's in Brooklyn, right?
        3              A      Yes.
        4              Q      were you in a vehicle or on foot?
        5              A      vehicle.
        6              Q      Were you driving or a passenger?
        7              A      Driver.
        8              Q      were other people with you in that vehicle?
        9              A      Yes.
     lw                Q      How many other people?
      11               A      Two.



•
      12               Q      At ten after 1:00 on that date, while you were
     113       driving, what, if anything, happened?
      14               A      I   was driving down court Street and       I   seen two
     l1s       guys scuffling.
      16               Q      These two guys, had you ever seen these two
      17       guys before?
     l1s               A      No.
                       Q      could you describe the two men?
                       A      Like a Hispanic guy probably like five
      21       something, and African American.
      22               Q      so, when you say they were scuffling, what
      123      exactly did you see?



•
      24               A      Like basically like walking towards the car,
      25       like pushing each other a little bit.
-   --- --- ----------------------~




        Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 112 of 213 PageID #: 560

                                                                                          35
                                         K. Guy - People - direct



    •      1

           2
           3
                           Q      Is that part of court Street, 1s it one or two
                   lanes, do you know?
                           A      one lane.
           4               Q      so you were going 1n which direction?
           5               A      Going towards Atlantic.
           6               Q      where were these two men 1n relation to your
           7       car?
           8               A      Like directly kind of in front of it.
           9               Q      How close would you say you were to these two
          10       men?
          11               A      Probably not even like a feet away .
          12                      What happened after they were scuffling near

•
                           Q

          13       your car?
          14               A      They banged my car.      I told them to watch out
          15       for my car.
          16               Q      could you describe what, if anything, the
          17       African American man was doing?
          18               A      He stabbed the other guy 1n like his abdomen
          19       area.
          20               Q      Did you see how many times?
          21               A      I am not sure the amount.        I know he stabbed
          22       him probably like three times or more.
          23               Q      Now, at that point, did you know the name of
          24       the African American man?


•         25               A      NO.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 113 of 213 PageID #: 561

                                                                                     36
                                       K. Guy - People - direct



•         1

          2
          3
                      Q

                      A
                      Q
                             Did you later learn what his name was?
                             Yes.
                             what was his name?
          4           A      McGriff.
          5           Q      I am going to ask you to look around court
          6    right now.    If you see Mr. McGriff in court, please point
          7    to him and identify him?
          8           A       (Pointing . )
          9           Q      can you describe what he is wearing?
         10           A       Right now he is wearing a green sweater.
         11                           MR. MOTTOLA:     Your Honor, indicating the
         12           defendant for the record.


•        13
         14
         15
                      Q
                                      THE COURT:     Yes.
                              I am going to ask the witness be shown a CD
               which has been premarked People's 7 for identification.
         16           A      Okay .
         17           Q      Ms. Guy, do you recognize that CD?
         18           A      Yes.
         19           Q       How do you recognize it?
         20           A       I saw a video.
         21           Q       Did you have a chance to watch what is on that
         22    CD?
         23           A      Yes.
         24           Q      When did you do that?
•    1
         25           A       Earlier than today, a little bit earlier than
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 114 of 213 PageID #: 562

                                                                                      37
                              K. Guy - People - voir dire/Ms. Burke



•       1

        2
        3
               today.
                        Q

                        A
                              what is on that CD?
                              It's actually a video of the stabbing and is
       4       the little bang on my car.
        5               Q     Did you record the video?
       6                A     No.    somebody else did.
        7               Q     where was that person?
       8                A     In the back seat right behind me?
       9                Q     Does the video, the recording on that disk,
      10       does it fairly and accurately depict what you saw happening
     111       on court Street at around 1:10 in the afternoon on August
      12       11, 2015?


•     13
      14
      15
                        A

                        Q
                              Yes.
                              At this time, I would ask that the video
               premarked People's 7 be entered and received as People's 7
      16       in evidence.
      17                             MS. BURKE:    May I voir dire.
     !1s                             THE COURT:    sure.
      19       VOIR DIRE EXAMINATION BY
      20       MS. BURKE:

     121                Q     Good morning, Ms. Guy.
      22                A     Good morning.
      23                Q     The video that you saw earlier, you didn't take
      [24      that video right, you didn't tape it?


•     25                A     No.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 115 of 213 PageID #: 563

                                                                                      38
                              K. Guy - People - voir dire/Ms. Burke



•      1

        2
        3
                        Q     You didn't -- did you give it to the district
               attorney's office?
                        A     Actually, they --
       4                Q     It's a yes or no question.        Did you give it to
        5      the district attorney's office?
       6                A     No.
       7                Q     Did you review it prior to seeing it earlier
       8       today?
       9                A     Yes.
      10                Q     When was that?
      11                A     That was after it happened.
      12                      You reviewed the video?

•
                        Q

     113                A     Uh-huh.
      14                Q     The video that you reviewed, it's the same
      15       length as the video you reviewed today?
      16                A     Yes.
      17                Q     And who took the video?
      18                A     A friend of mine's.
      19                Q     who is this friend?
      20                A     Her name is Ashley.

     121                Q     Did Ashley use her phone or your phone?
      22                A     My phone.
      23                Q     How did it get to the district attorney's
               office?


•
     124
      25                             MR. MOTTOLA:    Objection.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 116 of 213 PageID #: 564

                                                                                      39
                              K. Guy - People - voir dire/Ms. Burke


•       1
        2
        3
                                     THE COURT:     sustained.
                        sustained, you don't have to answer.
                                                                   If I say


                                     MS. BURKE:     Nothing further, Your Honor.
        4                            THE COURT:     Okay. Any objection?
        5                            MS. BURKE:     No.
        6                            THE COURT:     Thank you.     People's -- that
        7               will be marked People's 7 in evidence.
        8                            THE COURT OFFICER:        So marked.
       9                             MR. MOTTOLA:     If I can please have it.
     1
      10       DIRECT EXAMINATION BY
      11       MR. MOTTOLA:
      12

•
                                     MR. MOTTOLA: With the court's permission,
      13                I would like to play it.          officer, if you can dim the
      14                lights.
      15                Q     so, Ms. Guy, I am going to play the video, once
      16       then I am going to ask you to describe what we are seeing
      17       after it's done.       Okay?
      18                             (Video played.)
      19                Q     If you can turn the lights on.
      20                      so, Ms. Guy, did you hear audio as part of that
      21       video?
      22                A     Yes.
      23                Q     whose voice was that?



•
      24                A     That was my voice and my little sister's voice
      25       and my friend's.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 117 of 213 PageID #: 565

                                                                                     40
                             K. Guy - People - voir dire/Ms. Burke



•         1

          2
          3
                       Q      what is depicted in the video, was that from
               where you were seated?
                       A      Yes -- no.
          4            Q      so the person who took that video --
          5            A            is behind me.
          6            Q     were they behind the driver's seat or passenger
          7    seat?
          8            A     Driver seat.
          9            Q      Before that incident that's recorded, can you
         10    tell the jury what was happening between these two men
         11    before the phone was turned on?
         12


•
     1
                       A     They looked like they were just having --           I

         13    don't know if it was like disagreeing or something, but one
         14    guy looked like he was about to push the other guy.             And
         15    they looked like they was going to fight until the other

     116       guy got stabbed.
         17            Q     When you say one guy pushed the other guy?
         18            A      uh-huh.
         19            Q     Which guy pushed which guy?
         20            A     The African American man.

     / 21              Q     was the pusher?
         22            A     Yes.
         23            Q     okay.      Did you ever see any objects or any kind
         24    of weapons in the man in the green shirt's hands?

•        25            A      No.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 118 of 213 PageID #: 566

                                                                                     41
                             K. Guy - People - voir dire/Ms. Burke



•      1

       2
       3
                      Q      Did you see the man in the green shirt strike
               the African American man at all?
                                    MS. BURKE:     Objection, Judge.
       4                            THE COURT:     Don't lead.
       5              Q      Did you see -- what, if anything, did you see
       6       the man in the green shirt do?
       7              A      I   seen him hold his head.
       8              Q      when was that?
       9              A      That was after the stabbing.
      10              Q      Did you notice anything about his physical
      11       condition after the stabbing?
      12              A      Yeah, his head looked like it was bleeding a

•     13
      14
      15
               little bit.
                      Q
                      A
                             Did you notice blood anywhere else?
                             No.
      16                            MR. MOTTOLA:     Your Honor,   I   am going to
      17              ask the witness be shown an eight and a half by 11
      18              color photo marked People's eight for identification.
      19                            THE COURT:     Counsel, you saw it?
      20                            MS. BURKE:     Yes, Your Honor.
      21              Q      Ms. Guy, do you recognize that photograph?
      22              A      Yes.
      23              Q      what is it a photo of?
      24              A      of the stabbing.


•     25              Q      Did you take that photo?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 119 of 213 PageID #: 567

                                                                                      42
                              K. Guy - People - voir dire/Ms. Burke



•       1
        2

        3
                       A

                       Q
                              No, it's actually a clip from the video.
                              Does that photo fairly and accurately depict
               part of what we witnessed in the video?
       4               A      Yes.
        5             Q       That's from August 11, 2015?
       6              A       Yes.
        7                            MR. MOTTOLA:     Your Honor, I would ask that
       8              what's been premarked People's 8 be entered and
       9               received as People's 8 in evidence.
      10                             MS. BURKE:     Quick voir dire.
      11       VOIR DIRE EXAMINATION BY
     I 12      MS. BURKE:


•     13
      14
      15
                      Q

                      A

                      Q
                              This isn't a photo that you took, correct?
                              No, it's from video.
                              How do you know it's from a video?
      16              A       Because I like screen shot it from the phone.
      17              Q       Did you send it to the DA's office?
      18                             MR. MOTTOLA:     Objection.
      19                             THE COURT:     sustained.
      20              Q       What did you do with it after you snapshot it?
      21              A       It was just in my phone.
      22                             MS. BURKE:     Nothing further, Your Honor.
      23                             THE COURT:     No objection?    It will be
      24               marked People's 8 in evidence.


•     25                             THE COURT OFFICER:     So marked.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 120 of 213 PageID #: 568

                                                                                     43
                                       K. Guy - People - direct


•         1
          2
          3
               DIRECT EXAMINATION BY
               MR. MOTTOLA:
                                     MR. MOTTOLA:     If I can have People's 8,
          4            please.
          5                          THE COURT OFFICER:     (Handing.)
          6                          MR. MOTTOLA:     I am going to publish
          7            People's8 for the jury.
          8            Q      Ms. Guy, I am going to ask you, just looking at
          9    this photo, that's People's 87
         10                          THE COURT:     counsel, if you need to move
         11            so you can see it, that's fine.
         12            Q      Can you tell the jury what you see in Mr.


•        13
         14
         15
               McGriff's hand?
                       A
                       Q
                              Knife.
                              Is that what you saw on August 11, 2015?
         16            A      Yes.
         17            Q      The person in the green shirt on the left, did
         18    you ever know that person's name?
         19            A      No.
         20            Q      Is that the person that you saw the defendant
         21    stab?
         22            A      Yes.
         23            Q      You can put the lights on, I guess.          sorry.
         24    Ms. Guy, after the stabbing, what happened after that?


•    I
         25            A      The cops later met me by Atlantic Mall and
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 121 of 213 PageID #: 569

                                                                                      44
                                          K. Guy - People - direct



•      1

        2

        3
               picked me up.
                        Q

               in evidence.
                              so, we just watched the video that's People's 7


       4                A     Uh-huh.
        5               Q     so after that video, after you were done
       6       recording that video
        7                                MS. BURKE:   Objection.
       8                                 THE COURT:   sustained.
       9                Q     After the video concludes, what was the next
      10       thing that you did?
      11                A     I       pulled over.
      12


•
                        Q     what happened after that?
      13                A     My friend called the cops.
     I 14               Q     Did you see where Mr. McGriff went, in which
      15       direction?
      16                A     I       just seen them run up the block and he made a
      17       right turn.        I   am not sure.    I   don't remember what block it
      18       was though.
      19                Q     could you describe how he was going in that


                        A
                        Q

      23       again?
                        A

•
      24                      when -- after he got stabbed, he was also like
      25       running in that direction, but that was couple of minutes
r       Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 122 of 213 PageID #: 570

                                                                                          45
                                          K. Guy - People - direct



    •      1
            2
                   later.
                            Q     It was a couple of minutes?
           3                A     Probably like a minute or two.
           4                Q     what happened after that?
            5               A     They basically was -- he was running down the
           6       block I guess to go find him.
            7                            MS. BURKE:    Objection.
           8                             THE COURT:    Sustained.
           9                Q     what did you do next?
          10                A     I went trying to go back home.
          11                Q     Did there come a time he later that day where



    •
          12       you saw the defendant again?
          13                A     Yes.
          14                Q     And how soon after the stabbing was that?
          15                A     Probably l ike 15 minutes.
          16                Q     And when you saw him, did you identify him to
          17       the police?
          18                A     Yes.
          19                Q     what did you tell the police happened?
          20                             MS. BURKE:    Objection.
          21                             THE COURT:    Approach.
          22                             (Whereupon, there is a discussion held off
          23                the record at the bench between the assistants



    •
          24                district attorney, defense counsels and the court.)
          25                Q     when you saw him later that day, what did you
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 123 of 213 PageID #: 571

                                                                                      46
                                 K. Guy - People - cross/Ms. Burke


•      1

       2
       3
               -- I will withdraw that question, Your Honor.


                      Ms. Guy.
                                      MR. MOTTOLA:
                                     Thank you.
                                                       I have nothing further,


       4                              THE COURT:     Ms. Burke?
       5       CROSS-EXAMINATION BY
       6       MS. BURKE:
       7              Q       Ms. Guy, how did you get to court today?
       8                              MR. MOTTOLA:     Objection.
       9                              THE COURT:     Overruled.
      10              A       somebody came and get me.
      11              Q       who came and got you?
      12

•
                      A       Two detectives.
      13              Q       Was that because you didn't want to come?
      14              A       No.
      15              Q       Why didn't you come on your own?

     116              A       Before I didn't come because I was busy.           I

      17       work night shift.
      18              Q       I want to bring your attention back to August
      19       11, 2015.     You were riding in the car with two friends,
      20       correct?
      21              A       My little sister and a friend.
      22              Q       what is your sister's name?
      23              A       Brittany.



•
      24              Q       And Ashley is the friend?
      25              A       Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 124 of 213 PageID #: 572

                                                                                      47
                                K. Guy - People - cross/Ms. Burke



•      1

       2
        3
                      Q

                      A

                      Q
                              Did you have music playing in the car?
                              Yes.
                              windows up or down?
       4              A       Down.
        5             Q       It was hot out that day?
       6              A       Yeah.
       7              Q       But you di d have music playing?
       8              A       Yes.
       9              Q       could you hear each other talking 1n the car
      10       above the music?
                      A       Yes.
                      Q       when you first noticed the man you identified


•     13
      14
      15
               as Mr. McGriff, where was he standing?
                      A

                      Q
                              He was standing in the middle of the street.
                              In the middle of court Street?

     116              A       Yes.
      17              Q       How far away was Mr. Khalifa, the man you
      18       described as a Hispanic man?
      19              A       Almost a foot away from my car.
      20              Q       How far was he away from Mr. McGriff?
      21              A       Probably couple of inches.
      122             Q       couple of inches.      so you heard them talking?
      23              A       No.
      24              Q       They are a foot away from your car.          You didn ' t


•     25       hear them talking?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 125 of 213 PageID #: 573

                                                                                      48
                                  K. Guy - People - cross/Ms. Burke



•       1

        2
        3
                        A

                        Q

                        A
                              No.
                              You said that they were arguing?
                              I   said it looked like they was arguing.
        4               Q     So, you saw them having a conversation?
        5               A     Yeah, more like a disagreement.
        6               Q     But you don't know what they were saying to
        7      each other?
        8               A     Nope.
        9               Q     Did you hear the Hispanic man call Mr. McGriff
      10       a nigger?
      11                A     No.
      12                Q     Did you hear the Hispanic man call Mr. McGriff

•     13
      14
      15
               a slave?
                        A

                        Q
                              No.
                              Did you hear the Hispanic man tell Mr. McGriff

     116       go back to Africa?
      17                A     No.
      18                Q     Did you hear Mr. McGriff tell the man to get
      19       away from him?
      20                A     No.
      J21               Q     Did you hear Mr. McGriff tell him to leave him
      22       alone?
      23                A     No.
      24                Q     But you are a foot away from them, correct?


•     25                A     Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 126 of 213 PageID #: 574

                                                                                      49
                                  K. Guy - People - cross/Ms. Burke



•       1

        2
        3
                       Q

                       A
                              And your car windows are down?
                              Yes.
                      Q       You said that at some point you saw them
       4       scuffling, right?
        5             A       Yes.
       6              Q       At the time you saw them scuffling, isn't it
        7      true that Mr. Khalifa, the Hispanic man had something in
       8       his hand?
       9              A       Yes, but   I   am not sure what- it was.
      10              Q       But you did you see something in his hand?
      11              A       Yes.
      12


•
                      Q       At the time you noticed the two of them
      13       scuffling, you were talking about what was happening in
     114       front of you with the people in the car, correct?
      15              A       Yes.
      16              Q       And as matter of fact, you said to somebody in
      17       the car, he should kick his ass, correct?
      18              A       No.
      19              Q       You didn't say kick his ass in the car?
      20              A       I   didn't say that.
      21              Q       Did somebody in the car say kick his ass?
      22              A       Yes.
      23              Q       who was that?
      124                     Ashley.

•
                      A

      25              Q       Do you know why Ashley said that?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 127 of 213 PageID #: 575

                                                                                      50
                                K. Guy - People - cross/Ms. Burke



•      1

       2
                                      MR. MOTTOLA:
                                     THE COURT:
                                                       objection.
                                                     Sustained.
       3              Q       Do you know who Ashley was referring to when
       4       she said kick his ass?
       5                              MR. MOTTOLA:     objection.
       6                              THE COURT:     Sustained.
       7              Q       This statement, kick his ass, was made right
       8       before the two of them started fighting; is that correct?
       9              A       Yes.
      10              Q       They were walking towards your car --
      11              A       Yes.



•
      12              Q             at the time.
      13                      As matter of fact, they banged on your car?
      14              A       Yes.
      15              Q       You stated that Mr. McGriff stabbed the other
      16       guy in the abdomen?
      17              A       In the stomach, yes.
      18              Q       Did you see him stab him in the face?
      19              A       No.
      20              Q       Were they always in your view during the time
      21       of the scuffle?
      22              A       No.
      23              Q       Did there come a time when they were out of
               your view?

•
      24

      25              A       Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 128 of 213 PageID #: 576

                                                                                      51
                                  K. Guy - People - cross/Ms. Burke


e I~                  Q

                       A
                              when was that?
                              That's like when     I   was driving past them.
           3          Q       Did you see them go into any other building?
           4           A      No.
           5          Q       when you drove past them, were they still on
           6   the street?
           7          A       Yes.
           8          Q       And the next time you saw them again were they
           9   still on the street?
          10          A       Yes.
          11          Q       Approximately how much time had elapsed between



•
          12   the time that you saw them bump into your car and the time
          13   that you saw them agai n on the street?
     J14              A       Probably two minutes after.
          15          Q       You said that the man in the green shirt was
          16   running after Mr. McGriff; is that correct?
          17          A       Yes.
          18          Q       was he yelling?
      I
          19          A       I   am not sure.
          20          Q       Did you hear him say anything?
      121             A       No.
          22          Q       Approximately how far did you see him run after
          23   Mr. McGriff, how far in distance?
          24


•
                      A       He wasn't too far from him.        He was probably
          25   like two feet away, probably three.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 129 of 213 PageID #: 577

                                                                                      52
                                  K. Guy - People - cross/Ms. Burke



•      1

       2

       3
                      Q

                      A

                      Q
                              Running after Mr. McGriff?
                              Yes, after he was running.
                              Mr. McGriff turned the corner to the right you
       4       stated?
       5              A       Yes.
       6              Q       Did the man in the green shirt turn the corner
       7       to the right as well?
       8              A       No, he actually stopped on the corner.
       9              Q       At any time did you see him go to the right?
      10              A       No.
      11              Q       When the man was on the corner, the man in the
      12       green shirt was on the corner, where were you in your


•     13
      14
     115
               vehicle?
                      A       I   was like kind of in front of T-Mobile.
               actually pulled over.
                                                                                 I



      16              Q       That was on the corner of Livingston and court
      17       Street?
     J18              A       Yes, you can say that.
      19              Q       Is that the corner that Mr. McGriff turned?
      20              A       I   think so.   I   am not 100 percent sure.
                      Q       The man in the green shirt, he was on that
      22       corner as well?
      23              A       Yes.
      24              Q       Do you at any time render aid to the man on the


•     25       corner?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 130 of 213 PageID #: 578

                                                                                      53
                                K. Guy - People - cross/Ms. Burke



•      1

       2
        3      corner?
                      A

                      Q
                              No.
                              How long did you stay pulled over on that


       4              A       Probably five minutes.
        5             Q       And the man in the green shirt, did he stay on
       6       that corner that five minutes?
       7              A       Yes, he was actually with four other people.
       8              Q       Is your testimony that the man in the green
       9       shirt was with four other people on the corner of Court
      10       Street and Livingston Street?
      11              A       Yes, they was actually running after him.
      12              Q       When you say four people were running after


•     13
      /14
      15
               him, does that mean he had stopped or he was moving?
                      A
                      Q
                              Who?
                              You just testified that four people were
      16       running after him?
      17              A       With him, the guy with the green shirt, they
      18       was running after McGriff.
      19              Q       so did the man in the green shirt stop or did
      20       he continue?
     121              A       He stopped at the corner after he was trying to
      22       chase him down.
      23              Q       Did he stay on the corner?
      24              A       Yes.


•     25              Q       You said he stayed on the corner for five
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 131 of 213 PageID #: 579

                                                                                       54
                                 K. Guy - People - cross/Ms. Burke


•          1

           2
               minutes?
                      A       Yes.
           3          Q       You said you stayed on the corner for five
           4   minutes?
           5          A       Yes.
           6          Q       You didn't see the man in the green shirt turn
           7   up Livingston Street and chase after Mr. McGriff?
           8          A      I   think he started chasing, but       I   was pulling
           9   off.
         10           Q      My question was:      Did you see him do it?
         11           A       No.



•
         112                         MS. BURKE:   One moment, Your Honor .
         13                          THE COURT:   Sure.
         14                          (Pause.)
         15           Q       so your testimony today is that you pulled over
     116       and stayed on the corner of court and Livingston Street for
     117       five minutes, right?
         18           A      Yes.
         19           Q      And you recall testifying in the grand jury on
         20    or about August 13th of 2015?
         21           A      I   am not sure of the date but yes.
     I   22           Q      Couple of days after this incident happened,
         23    correct?



•
         24           A      Yes.
         25           Q      And Mr. Mottola was there, the DA, the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 132 of 213 PageID #: 580

                                                                                     55
                                K. Guy - People - cross/Ms. Burke



•         1

          2
          3
               assistant DA here?
                        A     Yes.
                        Q     And you took an oath to tell the truth?
          4             A     Yes.
          5             Q     And raised your hand and swore to tell the
          6    truth?
          7             A     Yes.
          8             Q    And you recalled the events at that time
          9    because it was closer in time to the incident, correct?
         10             A     Yes.
         11             Q     so your memory was clear then?
         12

•
                        A     My memory is still kind of clear.
     I 13               Q     You were, at that time, you were asked the
     I
     / 14      following question and you gave the following answer:              Line
     J   15    22, page nine:        so after you observed the punching and
         16    striking with the knife --
     117                              "ANSWER:     Yes.
         18                           "QUESTION:          what did you do next?
         19                           "ANSWER:     I was driving to get off court
         20             Street and drove up to get away from everything."
         21                           Do you recall giving that answer?
         22             A     Yes.
         23             Q     At that time, you didn't testify that you
         24    waited five minutes on the corner, correct?

•        25             A     Yes, I actually pulled over after I was driving
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 133 of 213 PageID #: 581

                                                                                     56
                                K. Guy - People - cross/Ms. Burke


•         1
          2
          3
               up to get off court Street.
                      Q       At that time, you did not testify that you
               waited on the corner five minutes, did you?
          4           A       No.
          5           Q      During that testimony you also stated that the
          6    Hispanic guy had pushed Mr. McGriff, right?
          7           A       I don't remember.
          8           Q       Is there something that would refresh your
          9    recollection like your grand jury testimony?
         10           A      Yeah.
         11           Q      You did review it before you came in to testify
         12    today, right?


•        13
         14
         15
                      A

                      Q
                              Kind of.
                              I was going to -- one moment.
                                     (Pause.)
         16                          MS. BURKE:     Officer?
         17           Q       I would ask you to look at page nine and read
         18    the first quarter of the page and when you are done could
         19    you look at me?
         20           A       Huh?
         21                          THE COURT:     use that to refresh your
         22           recollection.      Read it.     When you are done reading
         23           that part, you can look back up at Ms. Burke.
         24                          THE WITNESS:     okay.

•
     1




         25           Q      Ms. Guy, does that refresh your recollection?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 134 of 213 PageID #: 582

                                                                                       57
                                     K. Guy - People - redirect



•         1
          2
          3
                      A
                      Q
                              Yes.
                              Is it true that the Hispanic looking guy was
               pushing Mr. McGriff?
          4           A       Yes.
          5                          MS. BURKE:   Nothing further.
          6                          THE COURT:   Redirect?
          7    REDIRECT EXAMINATION BY
          8    MR. MOTTOLA:
          9           Q       can the same document be given to Ms. Guy that
         10    she used to refresh remember recollection?
         11                   You testified just now the man in the green
         12    pushed Mr. McGriff?


•        13
         14
         15
                      A
                      Q
               green first?
                              Yes.
                              Had Mr. McGriff done anything to the man in the


         16           A       Yeah, he pushed him.
         17           Q       so who pushed who first?
         18           A       McGriff pushed the Hispanic guy first.
         19           Q       Thank you.
         20                   You also testified on cross that you saw
         21    something.     You weren't sure what was in the man in the
         22    green's hand, correct?
         23           A       Yes.
     I

         24           Q       so we played the video that's People's 7.           so


•        25    before that video, since we don't have what you saw before
----   - -- - -- - - - - -- - -- - - - - - - - - - - - - - - - - -- - - - - --
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 135 of 213 PageID #: 583

                                                                                        58
                                      K. Guy - People - redirect


•       1

        2
        3
               the video, you need to tell us.           so   I   am going to ask you
               when you first are on court Street in your car, how far
               were you from the defendant and the man in the green before
        4      you started filming?
        5                             MS. BURKE:     Objection.
        6              Q      Before someone started filming?
        7                             THE COURT:     Overruled.
        8              A      Almost like a foot away.
        9              Q      So the first time you notice the defendant and
       10      the other man is when you are about a foot away?
       11              A      Yeah.
       12


•
                       Q      And the man in the green specifically, did you
       13      see -- did you see him doing anything with his hands?
       14              A      No.
       15              Q      Like during the fight?
       16              A      No.
       17              Q      what did you see him doing?           what, if anything?
       18              A      Just like he was just trying to back up.
       19              Q      Did you see him whirling anything above his
       20      head?
       21                             MS. BURKE:     objection.
       22                             THE COURT:     overruled.
       23              A      No.
       24                             MR. MOTTOLA:     No further questions.      Thank

•      25              you.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 136 of 213 PageID #: 584

                                                                                     59
                                  P. o. Louard - People - direct


•         1

          2
                                     THE COURT:
                                     MS. BURKE:
                                                    Recross?
                                                    No recross, Your Honor.
          3                          THE COURT:     Thank you very much, Ms. Guy.
          4            Thank you.     You may step down.
          5                          MR. MOTTOLA:     People call Police officer
          6            Caleb Louard.
          7                          THE COURT OFFICER:        Ready for the witness,
          8            Your Honor?
          9                          THE COURT:     Yes, thank you.
         10                          (Witness enters courtroom.)
         11                          THE COURT CLERK:     officer please raise



•
         12            your right hand .
         13    P. 0.    C A L E B      Lo u ARD ,        a witness called by and
     1   14    on behalf of the People, having first been duly sworn,
         15    testifies as follows:
         16                          THE COURT CLERK:     Please be seated.      State
         17            your name for the record.        Watch the chair is on
         18            wheels.   Once you are settled state and spell your
         19            name. And give us your shield number and command.
         20                          THE WITNESS: First name first?        Police
     121               Officer Caleb, C-a-1-e-b, Louard, L-o-u-a-r-d.
         22            shield number 2304, 84th Precinct, New York City

     123               Police Department.
      24       DIRECT EXAMINATION BY

•              MR. MOTTOLA:
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 137 of 213 PageID #: 585

                                                                                      60
                                  P. o. Louard - People - direct


•      1

       2
       3
                       Q

                       A
                              Good afternoon, Officer.
                              Good afternoon.
                       Q      By whom are you currently employed?
       4               A      New York city Police Department.
       5               Q      In what capacity?
       6               A      Police officer.
       7               Q      How long have you been a member of NYPD?
       8               A      over 15 years.
       9               Q      Which precinct are you currently assigned to?
      10               A      84th Precinct.
      11               Q      And how long have you been in the 84th
      12       Precinct?

•     13
      14
      15       2015.
                       A

                       Q
                              over four years.
                              I want to direct your attention to August 11,
                       were you working that day?
      16               A      Yes, I was.
      17               Q      what hours were you working?
      18               A      7:05 a.m. to 3:40 p.m.
      19               Q      What was your assignment that day?
      20               A      Patrol.

     121               Q      what sector were you patrolling?
      22               A      what we call sector Adam which was -- would
      23       cover roughly Brooklyn Heights area.
      24                      were you assigned to a patrol car that day or

•
                       Q
      25       were you on foot?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 138 of 213 PageID #: 586

                                                                                      61
                                  P. o. Louard - People - direct


•      1

       2

       3
                      A

                      Q
                      A
                              Patrol car.
                              were you the driver that day or recorder?
                              I was the driver if I remember, yeah.
       4              Q       I want to direct your attention to
       5       approximately 1:10 in the afternoon on August 11th.
       6              A       Okay.
       7              Q       where were you at that time?
       8              A       On Cadman Plaza west in Brooklyn Heights.
       9              Q       That's in Kings county?
      10              A       Yes, in Kings county.
      11              Q       what, if anything, happened while you were in
      12       the vicinity of Cadman Plaza west?

•     13
      14
      15
                      A
               that time.
                      Q
                              we received a radio call a few minutes after


                              And what type of call did you receive?
      16              A       Assault in progress.
      17              Q       Did you get a location?
      18              A       Yes, we did.
      19              Q       what was the location?
      20              A       It was court Street and Livingston Street.

     I 21             Q       Did you get a description of any of the
       22      parties?
      23              A       Yes, I did.
      24              Q       what was the description?


•     25              A       The description of a victim and a perpetrator.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 139 of 213 PageID #: 587

                                                                                     62
                                    P. o. Louard - People - direct



•      1
       2
       3
                         Q

                         A

                         Q
                               Right.
                               Yes.
                                         so a physical description?


                               What was the physical description that you
       4       received?
       5                 A     I   received a description of victim as being a
       6       male, possibly Hispanic wearing a green shirt and that's
       7       all   I   can remember at this time.      Male Hispanic probably
       8       wearing a green shirt.
       9                 Q     Did you get a description of the other
      10       individual?
      11                 A     I   got a description of a perpetrator, male
      12       black wearing a tan shirt, blue jeans and red and white


•     13
      14
      15
               sneakers.
                         Q

               did you do?
                               when you received this call, what, if anything,


      16                 A     we responded to the location.
      17                 Q     And how quickly would you say it took you or
      18       rather how quickly did you get to court and Livingston
      19       Street?
      20                 A     From the time the transmission came over the
      21       radio we were in close proximity.          so approximately one
      22       minute or so.
      23                 Q     And when you arrived at court and Livingston
      24       Street, did you find anyone fitting either of the


•     25       descriptions?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 140 of 213 PageID #: 588

                                                                                             63
                                      P.    o. Louard - People - direct


•      1

       2
       3
                       A

                       Q

                       A
                                No.
                                What did you do at that time?
                                Well, at that time, we began to -- myself and
       4       my partner, we began to look up and down the street for
       5       anyone fitting either description.                   we didn't see anyone.
       6                                   MS. BURKE:     Objection to the "we" Your
       7               Honor.
       8                                   THE COURT:     Sustained.     Officer, speak to
       9               what you did, you saw, et cetera.                 Opposed to "we"
      10               did.
      11                                   THE WITNESS:     Okay.     Understandable.
      12                        So after you couldn't find anyone fitting the

•
                       Q

      13       description at court and Livingston Street, what did you do
      14       next?
      15               A        well, at that time there was passersby that
      16       started        several people were pointing in a certain
      17       direction which was -- what direction is that?                   southbound
      18       on Court Street towards Livingston Street.                   sorry toward
      19       Schermerhorn Street.
      20               Q        what did you do after that?
      21               A        So I continued in the direction that people
      22       were pointing.         And once I got to the that corner, then I

     123       -- there were more people actually pointing in the
      24       direction down Schermerhorn street which was westbound on


•     25       Schermerhorn Street towards Clinton.                   So I went -- would
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 141 of 213 PageID #: 589

                                                                                     64
                                    P. o. Louard - People - direct


•      1
       2
               you like me to continue?
                      Q       Yes.       continue.
       3              A       I   continued along the path that people were
       4       pointing to.       once    I   reached Clinton street on Schermerhorn
       5       Street, they were pointing southbound on Clinton Street
       6       which is against the flow of traffic.            so   I   actually
       7       continued against the flow of traffic with my lights and
       8       sirens on in that direction toward Atlantic Avenue.
       9              Q       I   will stop you there.       so we are clear.
      10                      so you went from court and Livingston towards
      11       Schermerhorn Street.           You then went towards Clinton from
               Schermerhorn Street?

•
      12
      13              A       Yes.
      14              Q       Then you went up towards Atlantic Avenue?
     l1s              A       Yes.

     116              Q       How many blocks have you gone so far
      17       approximately if you remember?
      18              A       Approximately three or four blocks.
      19              Q       While you were going up those three or four
      20       blocks, had you found anyone yet?
      21              A       No.
      22              Q       who fit either description?
      23              A       No, I haven't.



•
      24              Q       so, now, continue.         Now you are at Atlantic
      25       Avenue.    What happened next?
     r-
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 142 of 213 PageID #: 590

                                                                                        65
                                    P. o. Louard - People - direct


•      1

       2
       3
                      A       once we reached Atlantic Avenue, I just
               continued crossing Atlantic Avenue which direction is
               southbound.     And I believe when I reached -- I believe the
       4       next street was I believe it was Amity Street, it might
       5       have been.     And then we were -- there was someone on that
       6       corner also pointing back eastbound on Amity street.              so I
       7       went up that street back to court Street which - - on the
       8       other side of At l antic.         I continued.     I continued toward
       9       - - up Amity Street.          I t actually turns into - - I believe
      10       it's Dean Street.           That's going back eastbound.
      11                      I continued up Dean street.          And once I got
      12       close to Boerum Place , that's when I located the victim who

•     13

     114
      15
               I got as a description as a victim.
                      Q       so, the person that you now found in the
               vicinity of Dean and Boerum?
      16              A       Yes.
      17              Q       Did you know who that person was at that time,
      18       did you know his name?
     I 19             A       No,    I    didn't know his name.
      20              Q       Did you later learn his name?
      21              A       Yes.
      22              Q       what was his name?
      23              A       can I refer to my notes?
      24                                 THE COURT:   what are you looking at?

•     25                                 THE WITNESS: I am going to look at the
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 143 of 213 PageID #: 591

                                                                                     66
                                  P. o. Louard - People - direct


•      1

       2
       3
                       complaint report, police complaint report.
                                     THE COURT:
                       refresh your recollection?
                                                    You are going to use that to


       4                             THE WITNESS: To refresh my recollection,
       5               Your Honor.
       6                             THE COURT:     When you are done, you can
       7               look back at Mr. Mottola.        of course, don't read from
       8               that when you answer the question.
       9                             THE WITNESS:     Yes, ma'am. Yes, I am ready
      10               Your Honor.
      11               Q     Did you later learn what that person's name?
      12               A     Yes.

•     13
      14
      15
                       Q

                       A

                       Q
                             what was that?
                             Mohammed Khalifa.
                             what, if anything, did you observe about Mr.
      16       Khalif's appearance?
      17               A     when I first observed him, I observed he fit
      18       the description of what was given over the radio and he was
      19       bleeding profusely.       As I approached him, as I got closer
      20       to him, I noticed that he was bleeding from multiple stab
      21       wounds, what appeared to be to me multiple stab wounds.
      22               Q     when you say bleeding profusely, where was he
      23       bleeding from?
      24               A     Mostly -- most of the blood was coming from his

•     25       head.    And that's where most of it was coming from.           But he
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 144 of 213 PageID #: 592

                                                                                          67
                                       P. o. Louard - People - direct



•          1

           2
           3
               was --       I   also observed a couple of stab wounds on his head
               and some to his torso, his body.
               been his back.
                                                             I   believe it might have
                                       And one stab wound to his arm.
           4            Q          How was -- how would you describe how Mr.
           5   Khalifa was acting when you first found him?
           6            A         He was walking but he was laboring.         He seemed
           7   to be breathing heavy.
           8            Q         Did he say anything to you?         Sorry, withdrawn.
           9                      outside of what you describe as laboring, how
          10   else would you describe how he was on the scene?
                        A         What do you mean?
                        Q         was he calm, was he


•         13
          14
          15            A
                                          MS. BURKE:
                                          THE COURT:
                                                        Objection, Your Honor.
                                                        overruled.
                                  He wasn't -- he wasn't erratic or anything.            He
     116       seemed calm, he seemed determined to continue walking.
          17            Q         And what did you do when you found him in this
          18   condition?
          19            A         Well,    I   kept telling him to stop.    And you know
      1
          20   to get down because he appeared to have lost so much blood.
          21                              MS. BURKE:    Objection, Your Honor.
          22                              THE COURT:    sustained.
          23            Q         what did you tell him to do?
                        A         I   told him to get down.


•                       Q         Did he comply?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 145 of 213 PageID #: 593

                                                                                      68
                                    P.   o. Louard - People - direct


•      1
       2
       3
                        A

                        Q

                        A
                              Not immediately, no.
                              Did he ultimately get down?
                              He did.       once he turned, he made a right from
       4       Dean on to Boerum Place and he eventually did, did get
       5       down.
       6                Q     Did you stay with Mr. Khalifa at that time?
       7                A     No,   I    didn't.
       8                Q     was anyone else -- were any other police
       9       officers on scene by that point?
      10                A     Yes, there were numerous police officers on the
      11       scene.
      12                      what about EMS?

• IM
                        Q
      13                A     EMS was close behind us.       Yes, they were on the
               scene also.
      15                Q     You say you didn't stay with Mr. Khalifa?
      16                A     No, my partner at the time did.
      17                Q     where did you go?
      18                A     Well, myself and another officer, he went in
      19       the direction that he pointed.
      20                Q     Which direction was that?
      21                A     Which would be southbound on Boerum Place
      22       toward Bergen Street.
      23                Q     How far is Bergen Street from where you were on
      24       Dean Street?


•     25                A     one block.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 146 of 213 PageID #: 594

                                                                                      69
                                  P. o. Louard - People - direct


•       1

        2
                       Q
                       A
                              where did you go next?
                              I went to Bergen Street.       And when I reached
        3      Bergen Street, there was another passerby who pointed to
       4       the other side of the street, opposite from where I was on.
        5             Q       As you were heading towards Bergen Street, what
       6       1s the last thing you remember Mr. Khalifa doing before you
        7      headed up to Bergen Street?
       8              A       Before I headed up to Bergen Street, I left him
       9       with my partner and EMS.        He collapsed down onto his knees.
      10                             MS. BURKE:   Objection, Your Honor.
      11                             THE COURT:    sustained.



•
      12              Q       When you left Mr. Khalifa, was he standing or
      13       was he on the ground?
      14              A       No, he went to his knees.         He got down on the
      15       ground.     He was on his knees.
      16              Q       The ambulance was there at that point?
      17              A       Yes.
      18              Q       That was the last time you saw him before you
      19       went to Bergen Street?
      20                             MS. BURKE:   Objection, Your Honor.
      21                             THE COURT:   overruled.
      22              A       Yes, that was.
      23              Q       what happened once you got to Bergen Street?
     I 24


•
                      A       Once I got to Bergen Street, a passerby pointed
      25       across the street from the -- I was on the north side of
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 147 of 213 PageID #: 595

                                                                                     70
                                  P. o. Louard - People - direct


•      1

       2
       3
               Bergen Street at Boerum Place.
               side of the street.
                        Q
                                                      She pointed to the south


                              Now, you said you were with another officer?
       4                A    Yes.
       5                Q    who was that other officer?
       6                A     Police Officer Isaacs.
       7                Q    Were you and officer Isaacs both in uniform?
       8                A    Yes.
       9                Q    Did you have your firearm out?
      10                A    After she pointed I did.
      11                Q     So, someone points, then you pull out your
      12       firearm?

•     13
      14
      15       point?
                        A

                        Q
                             Yes.
                             Why did you take out your firearm at that


      16                             MS. BURKE:   objection.
     117                            THE COURT:    Overruled.
      18                A    where the lady pointed was -- there was a
      19       m1n1van there.       I didn't see anyone.     so I felt that the
      20       suspect may have been behind the minivan.
      21                Q    could you see behind that m1n1van at all?
      22                A     No, I couldn't see anyone behind the m1n1van.
      23                Q    what did you do after your firearm was out?
      24                A     I went over to the minivan, went around the

•     25       rear of the minivan, and I found who fit the description of
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 148 of 213 PageID #: 596

                                                                                     71
                                  P. o. Louard - People - direct


•      1

       2
       3
               the perpetrator.
                      Q       The person that you saw behind the minivan, did
               you know who they were at that time?          Did you know their
       4       name at that time?
       5              A       Not at that time, no.
       6              Q       Did you later learn that person's name?
       7              A       Yes, I did.
       8              Q       what was that person's name?
       9              A       Can I refer to my notes?
      10                            THE COURT:    Yes.    Let us know what you are
                      looking at.



•
                                    THE WITNESS: The arrest report, in order
                      to recollect my memory.
      14                            THE COURT:    Refresh your memory.       use that
      15              report and let us know when you are finished doing
     / 16             that.    When you answer you will not be reading from
      17              any documents.
      18                            THE WITNESS: I am ready.
      19              Q       what was that person's name?
      20              A       Yes, Mr. Lorenzo McGriff.
      21              Q       I am going to ask you now if you look around
      22       court, if you see Mr. McGriff in court, could you please
      23       point to him and identify him?
      24                      Yes, I do.    Mr. McGriff is the gentleman

•
                      A

      25       sitting in the olive drab green sweater and glasses on.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 149 of 213 PageID #: 597

                                                                                      72
                                  P. o. Louard - People - direct



•       1

        2

        3
                        the record.
                                      MR. MOTTOLA:


                                      THE COURT:
                                                       Indicating the defendant for


                                                     Yes, thank you.
       4                Q     when you first observed the defendant behind
        5      this minivan, what position was he in?
       6                A     He was down on the ground near the bottom of
       7       the minivan.
       8                Q     You found him he was down on the ground
       9       already?
      10                A     Yes.
      11                Q     Had you said anything to him prior to that?
      12                A     No, I hadn't seen him prior to coming around


•     13
      14
      15
               the minivan.


               point?
                        Q     Did you order him down on the ground at that


      16                              MS. BURKE:     Objection, Your Honor.
      17                              THE COURT:     Overruled.
      18                A     No, sir.     He was already down.
      19                Q     Once you came around and saw the defendant,
      20       what happened next?
      21                A     well, he attempted to get up and both officer
      22       Isaacs and I pushed him back down and attempted to place
      23       him under arrest.
      24                Q     when you say you attempted to place him under


•     25       arrest, what, if anything, was the defendant doing?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 150 of 213 PageID #: 598

                                                                                      73
                                    P. o. Louard - People - direct


•       1
        2
        3
                          A   Well, he didn't immediately give both of his
               arms upon request to be handcuffed.
                          Q   ultimately he was handcuffed?
        4                 A   Yes.
        5                 Q   were you the arresting officer in this case?
        6                 A   Yes, I was.
        7                 Q   Did you notice any injuries to Mr. McGriff at
        8      all throughout your interaction with him that day?
        9                 A   No.
      10                  Q   Officer, I am going to ask this witness be
      11       shown what's premarked People's 9 for identification.              It's
      12       a   CD .


•     13
      14
      15                  A
                              officer Louard, do you recognize what's been
               premarked as People's
                              Yes.
                                          97



      16                  Q   what do you recognize it to be?
      17                  A   This is a CD of the arrest that occurred on the
      18       day in question.
      19                  Q   How do you know that's a video of the arrest?
      20                  A   Because I initialled and dated this very video.
      21                  Q   Did you watch that video?
      22                  A   Yes, I did.
      23                  Q   when did you watch it?
      24                  A   I watched it on December 12th and I watched it


•     25       again this morning.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 151 of 213 PageID #: 599

                                                                                       74
                                  P. o. Louard - People - direct


•          1

           2

           3
                       Q      Does that video fairly and accurately depict
               the arrest of the defendant on August 11, 2015?
                       A      Yes, it does.
           4                         MR. MOTTOLA:    Your Honor, at this time I
           5           ask what was premarked People's 9 be entered and
           6           received as People's 9 in evidence.
           7                         MS. BURKE:     No objection.
           8                         THE COURT:     People's 9 in evidence.
           9                         THE COURT OFFICER:      So marked.
          10           Q      Do you know where this video is from, at which
          11   location?
          12

•
                       A      Location, it's on Bergen Street.          I can't
          13   remember the exact address on Bergen Street.             Near the
     114       intersection of Boerum Place.
          15           Q      officer Louard, I am going to direct your
          16   attention to the screen. officer Louard, I am going to ask
          17   you to kind of describe what the video is showing to the
          18   ]Ury.
      1   19           A      Describe it now?
          20           Q      Yes.
          21           A      All right.     white minivan, and that's the
      l 22     defendant, Mr. McGriff, got down to the ground.             That's my
          23   leg.    The first person you seen come around, that's officer



•
          24   Isaac who is the first officer to push him back down as he
          25   tried to get up.       And that's - - there is a third officer I
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 152 of 213 PageID #: 600

                                                                                      75
                                   P.    o. Louard - People - direct


•      1

        2
        3
               am not sure who that 1s at that time.           And we are
               handcuffing, attempting to handcuff the defendant.
                       Q        I am going to stop the video.       It's at 1:28.     I
       4       am going to back it up to the beginning to play it one more
        5      time.       I made the screen larger.
       6               A        Again, that's the white minivan that I spoke of
        7      earlier.      That's the defendant, Mr. McGriff, behind the
       8       minivan.      That's me coming around the minivan.         That's
       9       Officer Isaac.          He tries to get up, pushes him back down
      10       and we are handcuffing the defendant at this time.              Give me
     Ill       one second.
      12


•
                       Q        So I paused the video at 1:27 and 28 seconds.
      13                        I am going to direct your attention to the top,
      14       the top left of the white minivan.          can you describe what's
      15       next to the white minivan top left, what would be the

     116       passenger side like up here 1n this direction?
      17               A        That appears to be myself approaching the
      18       minivan.
     I 19              Q        so at that point, you're on the passenger side
      20       of the white minivan, correct?
      21               A        Yes.
      22               Q        can you see or were you able to see anyone at
      23       all behind that white minivan at this point?



•
      24               A        Not at that point, no.
      25               Q        Had you given any verbal commands at all to
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 153 of 213 PageID #: 601

                                                                                      76
                                  P. o. Louard - People - direct


•      1

       2

       3
               anyone behind that minivan?
                      A       No, sir. I didn't see anyone.
               give any verbal commands to anyone at that point.
                                                                   And I didn't


       4              Q       Now, it's now 1:27 32 seconds.         so five seconds
       5       passed officer.      where are you in this video clip?
       6                            THE COURT:     Have him use the laser
       7              pointer.
       8              A       These are my legs here.       This is a tree.      so
       9       that's where I am.
      10              Q       Is that the first time you saw

     111                            THE COURT:     Indicating?
      12                      Indicating the set of legs that's closest to

•
                      Q

      13       the tree closer to Mr. McGriff?
      14                            THE COURT:     Indicating the very top of the
      15              screen just to the right of the midway point.
      16              Q       Is this the first time that you saw Mr. McGriff
      17       that day?
      18                            MS. BURKE:     Objection.
      19                            THE COURT:     sustained.
      20              A       Yes, yes, it was.
      21                            THE COURT:     so when you hear me say
      22              sustained it means you don't answer.
      23                            That answer is stricken.       The jury is to
      24              disregard that.


•     25                            MR. MOTTOLA:     You can turn the light on.
     I --
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 154 of 213 PageID #: 602

                                                                                       77
                                  P. o. Louard - People - direct



•      1

       2
       3
                      Q

               happened next?
                      A
                              So after Mr. McGriff was in cuffs, what


                              Another set of officers performed a show up.
       4              Q       No, don't.
       5                             THE COURT:   Again, that's stricken.        The
       6              Jury is to disregard the last statement.
       7              Q       Where did you process Mr. McGriff?
       8              A       84th Precinct stationhouse.
       9              Q       Before you transported him to the 84th
      10       Precinct, did you search his person?
      11              A       Yes, I did.
      12              Q       Did you search him on scene?


•     13

     114
      15
                      A

                      Q

                      A
                              Yes, I did.
                              Did you ever recover a knife from his person?
                              No, I did not.
      16              Q       Did you recover a cell phone?
      17              A       Yes, he had a cell phone on him.

     118              Q       what was done with that cell phone after the
      19       arrest?
      20              A       It was given to Mr. McGriff's wife.

     121              Q       Now, when you went back to the police precinct,
      22       you processed Mr. McGriff's arrest?
      23              A       Yes.
      24              Q       As part of that processing, do you take what is


•     25       known as pedigree information.
-    1
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 155 of 213 PageID #: 603

                                                                                      78
                                  P.    o. Louard - People - direct


•        1

         2
         3
                       A

                       Q

                       A
                              Yes, I do.
                              Did Mr. McGriff give you his height and weight?
                              Yes.
         4             Q      can you tell the jury what the height and
         5     weight he gave you that day was?
         6             A      Yes.
         7                             THE WITNESS: Your Honor, I need to refer
         8             to my arrest report.
         9                             THE COURT:     You can use it to refresh your
      10               recollection.       You are not to read from the document.
      11               A      I am done.         Yes, six-foot-one 295 pounds is the
      12       height and weight that I got on that day .


•     13
      14
      15
                       Q

               that day?
                       A
                              Did you take any photographs at the precinct


                              Yes,      I did.
      16               Q      what did you take a photograph of?
      17               A      I took a full body photograph of Mr. McGriff as
      18       well as mugshots.
     119                               MR. MOTTOLA:     Your Honor, I am going to
      20               ask the witness be approached with an eight and a
      121              half by 11 color photo shown to counsel marked as
      22               People's 10 for identification.
      23                               THE COURT:     Give me one second.
       24                              (Pause.)


•      25                              THE COURT:     Sorry.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 156 of 213 PageID #: 604

                                                                                      79
                                  P.    o. Louard - People - direct


•       1
        2
        3
                       Q

               identification?
                       A
                              Do you recognize People's 10 for


                              Yes, I do.
        4              Q      How do you recognize it?
        5              A      It's a photo that I took in the holding cell
        6      arrest processing area of the precinct.
        7              Q      Did you take that photograph the day you
        8      arrested Mr. McGriff?
        9              A      Yes, I did.
      10               Q      Is that photo a fair and accurate
      11       representation of what Mr. McGriff was wearing the day you
               arrested him?

•
      112
      13               A      Yes, it is.
      14                               MR. MOTTOLA:    Your Honor, at this point I
      15               would ask what was premarked People's 10 for
      16               identification be entered and received as People's 10

      117              in evidence.
      18                               MS. BURKE:     Other than an objection to
      19               relevance, I have no objection to it coming in.
      20                               THE COURT:     objection as to relevance is
      \21              overruled.       People's 10 in evidence.
       22              Q      Did you have any other interaction with Mr.
       23      Khalifa after you arrested Mr. McGriff?
                              I did not, no.

•
       24              A

                       Q      Do you know if he went to the hospital?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 157 of 213 PageID #: 605

                                                                                      80
                                   P. o. Louard - People - direct


•      1
        2
        3
                      Q
                       A        Yes, he was transported to the hospital.
                                Do you know which hospital?
                      A         I have to look at my notes to find that.
       4                             THE WITNESS: Your Honor, may I?
        5                            THE COURT:     Again, what are you looking
       6               at?
        7                            THE WITNESS: I am looking to see if I can
       8               recollect my memory with the aided report worksheet.
       9              Q         officer, which document would refresh your
      10       recollection?
      11              A         The aided report worksheet.



•
      12                             MR. MOTTOLA:     If I can hand up the report
      13              to the officer.
      14                             THE COURT:     Yes.
      15                             THE WITNESS: My memory is refreshed, Your
      16               Honor.
      17              Q         which hospital?
      18              A         Yes, he was transported to Methodist Hospital
      19       in Brooklyn.
      20                             MR. MOTTOLA:     Thank you, Officer Louard .
      21               I have no further questions.
      22                             THE COURT:     counsel, approach for a
      23               second.
      24                             (Whereupon, there is a discussion held off

•     25               the record at the bench between the assistant
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 158 of 213 PageID #: 606

                                                                                         81
                                   P. o. Louard - People - direct


•      1

        2
        3
                       district attorney, defense counsel and the court.
                                     THE COURT:    All right, officer Louard.        I
                       am going to have you step down.         we are going to have
       4               you back at 2:15 sharp outside of the courtroom.            In
        5              the interim, please don't discuss your testimony with
       6               anyone.     we will see you back at 2:15.
        7                            Thank you.
       8                             so, ladies and gentlemen, I have a few
       9               other matters that I have to attend to this morning.
      10                             You can see there are a number of lawyers
      11               and people in the audience.        I am not going to have
      12

•
                       you wait around while I do that.         I am going to send
      13               you out a little bit early for lunch if you can brave
      14               the cold weather.
      15                             Be back in the Jury room 2:15 and
      16               continue.     In the interim please don't discuss the
      17               case among yourselves.       I will see you promptly 2:15.
      18              Thank you for your attention.
      19                             (Jury exits courtroom.)
      20                            THE COURT:     second call for you at 2:15.
      21                             (Lunch recess taken.)
      22                             (Afternoon session.)
      23                             THE COURT CLERK: Recalling the case on
      24               trial, Lorenzo McGriff, all parties are present

•     25               outside the presence of the Jury.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 159 of 213 PageID #: 607

                                                                                      82
                                  P. o. Louard - People - direct



•      1
       2

       3
                      ls outside?
                                    THE COURT:


                                    MR. MOTTOLA:
                                                   You want to see if the officer


                                                     He lS here.     If you want to
       4              bring the overhead down.
       5                            THE COURT:     For the record officer Louard
       6              has been recalled to the stand.           The jury is not yet
       7              present.
       8                            THE COURT OFFICER:      Ready for the jury,
       9              Your Honor?
      10                            THE COURT:     Yes, thank you.
      11                            THE COURT OFFICER:      Jury entering.
      12                            (Jury enters courtroom.)


•     13
      14
      15
                                    THE COURT CLERK:
                      and properly seated.
                      call?
                                                         Jury panel lS present
                                                 Each side waive the jury roll


      16                            MR. MOTTOLA:     so waived.
      17                            MS. BURKE:     so waived.
      18                            THE COURT CLERK:     Officer, I remind you
      19              you are still under oath.
      20                            THE COURT:     Good afternoon.     Those of you
      21              with coats on must have gone outside.           was it bad?
      22              Make yourself comfortable.        warm yourselves up a
      23              little bit.
      24                            Ms. Burke whenever you are ready.


•     25       CROSS-EXAMINATION BY
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 160 of 213 PageID #: 608

                                                                                      83
                             P. o. Louard - People - cross/Ms. Burke


•         1
          2
          3
               MS. BURKE:
                      Q

                      A
                              Good afternoon, officer.
                              Good afternoon.
          4           Q       Is your testimony that Mr. Khalifa was not
          5    acting erratic.       That's your testimony today?
          6           A       Not in front of me, no, he wasn't, no.
          7           Q       You had an opportunity to observe him for quite
          8    some time, correct?
          9           A       From the time I seen him to the time I left
         10    him.
         11           Q       How much time was that?
         12                   Maybe a minute or two.


•
                      A

         13           Q       When you first approached Mr. Khalifa you told
         14    him to get on the ground, correct?
         15           A       Yes.

     116              Q       He didn't comply, did he?
         17           A       No.
         18           Q       You told him repeatedly to get on the ground,
         19    correct?
         20           A       Yes.
         21           Q       More than once?
         22           A       More than once, yes.
     1
         23           Q       More than twice?
         24           A       More than twice.


•        25           Q       More than three times?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 161 of 213 PageID #: 609

                                                                                     84
                             P.   o. Louard - People - cross/Ms. Burke


•      1

       2
                      A

                      Q
                              Possibly.
                              He didn't comply, did he?
       3              A       No, not immediately.
       4              Q       Matter of fact, he continued to walk, right?
       5              A       Yes.
       6              Q       Against your command, correct?
       7              A       Yes.
       8              Q       Because you had told him to stop, right?
       9              A       Yes.
      10              Q       But he continued to walk?
      11              A       Yes.



•
      12              Q       And he was screaming things at that time,
      13       wasn't he?     It's a yes or no question.
      14              A       I don't recall if he was screaming something at
      15       that time.
      16              Q       So the entire minute, one to two minutes, you
      17       observed him, it's your testimony that you don't recall if
      18       he was screaming?
      19              A       well, not at the time when      I   first contacted
      20       him.   He did yell something right before he went down to
      21       the ground.
      22              Q       And it's your testimony earlier today that he
      23       collapsed.     That was your statement, correct?



•
      24              A       Yes, I believe that was stricken, but yes.
      25              Q       Is it your testimony now that he collapsed?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 162 of 213 PageID #: 610

                                                                                       85
                            P. o. Louard - People - cross/Ms. Burke


•      1

       2
       3
                      A

                      Q
                              I could describe it as such, yes.
                              In your prior testimony, you didn't describe it
               as such, correct?
       4              A       Are you referring to earlier today?
       5              Q       In any of your prior testimony, you didn't
       6       describe it as him collapsing, correct?
       7              A       I would have to read the minutes probably.           I
       8       don't recall if I said that word.
       9              Q       You testified three times in this matter; isn't
      10       that correct, officer?
      11              A       Including this time?
      12                      Yes .

•
                      Q
      13              A       sounds right.
      14              Q       You testified in the grand Jury, correct?
      15              A       Yes, I did.
      16              Q       That was August of last year?
      17              A       Yes.
      18              Q       You testified at a hearing, correct?
      19              A       Yes,    I   did.
      20              Q       That was sometime this year, correct?
      21              A       Yes.
      22              Q       And you testified today, correct?
      23              A       Yes, I did.
      24                      Today is the first time that you ever said that

•
                      Q
      25       Mr. Khalifa collapsed, correct?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 163 of 213 PageID #: 611

                                                                                      86
                             P. o. Louard - People - cross/Ms. Burke


•      1

       2
       3
                        A

                        Q
               recollection?
                              Like I said, I would have to read the minutes.
                              Is there something that would refresh your


       4                A     If you have the minutes of that testimony.
       5                               MS. BURKE:   May I approach the witness?
       6                               THE COURT:   Let Mr. Mottola know what you
       7                are looking at.
       8                Q     I am handing you two items.        one is packaged
       9       with a clip and the other are several pieces of loose
      10       paper.
      11                      officer, I direct your attention to page 28 of
      12       the loose papers if that would help?

•     13
      14
      15       18.
                        A
                        Q
                              Okay .
                              I direct your attention specifically to line


      16                A     Yes.
      17                Q     You had an opportunity to review it?
      18                A     Yes.
      19                Q     Does it refresh your recollection?
      20                A     Yes.
      21                Q     Around do you recall ever stating that Mr.
      22       Khalifa collapsed in your prior testimony?
      23                A     No, I didn't say that then.
      24                      would you like to review your hearing testimony

•
                        Q
      25       to see if you ever said it then?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 164 of 213 PageID #: 612

                                                                                      87
                             P. o. Louard - People - cross/Ms. Burke



•       1
        2
        3
                       A      sure.
                                      MS. BURKE: May I get the item back?
                                      THE COURT:   If you can point to a specific
        4              page or pages and lines?
        5              Q      officer, I direct your attention to page nine
        6      of your hearing minutes.        I would like you to review that.
        7      Page nine, and half of page ten, please.
        8              A      I reviewed it.
        9              Q      In that testimony, do you at any time state
      10       that Mr. Khalifa collapsed?
      11               A      No, I didn't say that in the same words no.
      12               Q      You also stated earlier that Mr. Khalifa was


•     13
      14
      15
               not acting errat i c; is that correct?
                       A

                       Q
                              correct.
                              was he acting belligerent?
      16               A      I don't recall him being belligerent with me,
      17       no.
      18               Q      Do you recall him being agitated?
      19               A      can you elaborate, please?
      20               Q      was he being combative with you?
      21               A      No.
      22               Q      I wanted to bring your attention to after you
      23       had encountered Mr. Khalifa, you left to look for
      24       Mr. McGriff, correct?

•    125               A      Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 165 of 213 PageID #: 613

                                                                                      88
                             P. o. Louard - People - cross/Ms. Burke


•      1
       2
       3
                        Q     It was around the corner from where you left
               Mr. Khalifa, right?
                        A     Yes.
       4                Q     And you and your partner and other police
       5       officers went to look for Mr. McGriff, correct?
       6                A     Myself and another officer, yes.
       7                Q     was it only two officers or more than two?
       8                A     I left Mr. Khalifa with one other officer that
       9       was directly with me.       There were many officers near the
      10       scene.
      11                Q     By the time you came up on Mr. McGriff, there
      12       were at least four officers there, correct?

•     13
      14
      15
                        A
                        Q
               were there?
                              I didn't count how many officers were there.
                              To your recollection, do you recall how many


      16                A     I can't say how many, but more than the two of
      17       us.
                        Q
                        A


      21                Q     Drawing your attention to this video, you
      22       approached the minivan from behind, correct?
      23                A     Yes.
      24                Q     And you were on the passenger side behind the

•     25       van?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 166 of 213 PageID #: 614

                                                                                      89
                             P.   o. Louard - People - cross/Ms. Burke


•       1

        2
                       A

                       Q
                              Yes.
                              You and several other officers, correct?
        3              A      Yes.
        4              Q      And it was your testimony earlier that you
        5      didn't see Mr. McGriff at that time?
        6              A      Correct.
        7              Q      But you had your gun drawn?
        8              A      Yes.
       9               Q      Didn't you yell for someone to get down?
     I 10              A      Excuse me?
      11               Q      Didn't you yell for someone to get down?



•
      12               A      No.
      13               Q      so you have your weapons drawn, but you don't
      14       say get down.        You are not making any commands?
      15               A      I   didn't see anyone to make any commands to.
     116               Q      You didn't say stop?
      17               A      At which point in time?
      18               Q      As soon as you had your weapon out?
      19               A      No.
      20               Q      As you were walking up to the van, did you say
      21       stop?
      22               A      No.
      23               Q      As you were coming across the street towards



•
      24       the van, did you yell stop?
      25               A      I don't believe so, no.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 167 of 213 PageID #: 615

                                                                                         90
                             P. o. Louard - People - cross/Ms. Burke


•         1
          2
          3
               stop?
                       Q      Did you hear any of your fellow officers yell


                       A      I   don't recall hearing anyone yell stop.
          4            Q      Did you hear any of your fellow officers say
          5    get down, get down?
          6            A      I   don't recall hearing anyone say that.
          7            Q      So it's your testimony that two, three or four
          8    New York City police officers with guns drawn approached
          9    the area by the van and no one said anything?
         10            A      I   didn't say that no one said anything.          You
         11    asked me if    I   said something specifically as in stop.            I

         12    didn't say those words .

•        13
         14
         15
                       Q
                       A

                       Q
                              what specifically did you say?
                              I   would have said:         Show me your hands.
                              What did the other officers say?
         16            A      I   can't recall.       I   can't testify what other
         17    officers said.
         18            Q      Why can't you?
         19            A      Because     I   don't recall what any other officer
         20    said.
         21            Q      so you don't know if any other officer said,
         22    get down?
         23            A      No,   I   don't know.
         24                   You don't know if any other officer said stop?

•
     1
                       Q

         25            A      No,   I   don't know.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 168 of 213 PageID #: 616

                                                                                      91
                             P.   o. Louard - People - cross/Ms. Burke


•         1

          2    hands?
                        Q     But you only know that you said show me your


          3             A     correct.
          4             Q     At what point in time did you say show me your
          5    hands?
          6             A     Upon the site of Mr. McGriff.
          7                          MS. BURKE:    Your Honor, permission to play
          8             the video?
          9                          THE COURT:    Sure.
         10                          (Video plays.)
         11             Q     officer, can you turn the lights please.
         12


•
                              Do you see Mr. McGriff at any time you're on the
         13    other side of the white van correct?
         14             A     Yes.    I   didn't see him at that point until now.
     I   1s             Q     when you say until now, is that after you had
         16    passed the back of the van?
         17             A     Yes.
         18             Q     Approximately how much time would you say
         19    elapsed between the time Mr. McGriff was on the ground and
         20    the time that you came around the van, matter of seconds?
         21.            A     can you repeat that question, please.
         22             Q     Approximately how much time would you say had
         23    elapsed between the time that you came around the van and
         24    the time that Mr. McGriff was on the ground?

•        25             A     That he was first on the ground?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 169 of 213 PageID #: 617

                                                                                             92
                                   P. o. Louard - People - cross/Ms. Burke



•         1

          2
          3    ground.
                       Q

                       A
                               I
                                     Yes.
                                     As    I   came around the van, he was already on the
                                    couldn't tell you how long he was on the ground
          4    for because           I    didn't see him before   I   came around the van.
          5    I   can't tell you how much time would have elapsed.
          6            Q             I    am going to try to reverse this. The video
          7    says 1:27 and 25 seconds, correct?
          8            A             Yes.
          9            Q             Looking at the video, at 1:27 and 31 seconds,
         10    you come on to the screen correct?
         11            A             Yes.
         12            Q             so it's a matter of six seconds between the


•    113
         14
         15
               time you say you came and saw Mr. McGriff on the ground and
               you approached him, correct?
                       A             You are saying the time      I   would have first seen
         16    him on the ground and approached him is how many seconds?
         17            Q             six seconds?
         18            A             six seconds?
         19            Q            That is the question.
     !20               A            You would have to rewind that.
     1
         21                                    (Video playing.)
         22            Q             I    will start the video at 1:27 and 22 seconds.
         23    I   think   I       am going to start the video.         23 seconds, he's
         24    not on the ground yet, 26, 27 seconds he is on the ground .


•        25    At that time, 31 seconds, the officers are there, correct?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 170 of 213 PageID #: 618

                                                                                      93
                            P. o. Louard - People - cross/Ms. Burke


•         1

          2
          3
                      A

                      Q
                              Right.
                              so, I was mistaken.
               seconds, correct?
                                                        It was a matter of four


          4           A       According to the video, yes.
          5           Q       Can we have the lights, please?
          6                   And you said that Mr. McGriff was resisting you;
          7    ls that correct?
          8           A       Yes.
          9           Q       You said that's because he did not hand you his
         10    arms immediately?
         11           A       Not only did he not hand us the arms, but i n
         12    attempting to get one of his arms behind him, he resisted

•        13
         14
         15
               by tensing his arm.


               viewed?
                      Q       And that's visible on this video we just


     116              A       I am not sure.       I would have to look at it.
         17           Q       Let's look at it again.

     118                             MS. BURKE:     Sorry, Your Honor.
         19                          THE COURT:     No problem.
         20           A       Mind if use the laser pointer if I need to?
         21           Q       I   don't mind.     can we get the lights, officer.
         22                          (Video playing.)
         23           Q       He is on the ground.       You got your knee in his
         24    back


•    I
         25                          THE COURT:    The witness ls going to
I

        Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 171 of 213 PageID #: 619

                                                                                         94
                                P. o. Louard - People - cross/Ms. Burke


    •      1

           2
                          testify or the video plays.         If you want to ask the
                          witness what's happening, that's fine.
           3              Q       I am going to back it up so I can ask a
           4       question frame by frame if I need to.
           5                      so at 1:27 31       seconds, what are you doing?
           6              A       I was still telling him to show me his hands at
           7       the time you stated.
           8              Q       Have you made physical contact with him?
           9              A       Not at that time, no.       officer Isaac was first
          10       to make physical contact.
          11              Q       Are you standing next to him?
          12

    •
                          A       Yes, now at this point, now, I am close to him.
          13              Q       can you show with the laser pointer where you
          14       are standing?
          15              A       I can't really see it.       May be if you rewind a
         116       little bit so I can see. okay.
          17              Q       I paused i t at 1:27 33 seconds.        Are you in
          18       this frame at all?
          19              A       Yes.
          20              Q       can you point with the laser pointer and show
          21       where you are?
          22              A       I believe this is me here.
          23                             MS. BURKE:     Your Honor, pointing to sort



    •
          24              of the middle top portion of the frame, looks to be
          25              two legs spread apart, next to two legs which seem to
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 172 of 213 PageID #: 620

                                                                                      95
                             P.   o. Louard - People - cross/Ms. Burke


•      1
       2
       3
                      be in a walking position.
                      Q       I am going to stop it here 1:27 36 seconds.
               Are you in this frame?
       4              A       Yes.
       5              Q       Using the pointer laser pointer, can you point
       6       where you are in this frame?
       7              A       (Pointing.)    That's me.
       8              Q       Pointing to top middle portion of the frame?
       9                             THE COURT:   With one leg bent.
      10              Q       With one leg bent.      At this time were you
      11       telling Mr. McGriff to show his hands?
      12              A       I believe at that time, I would have holstered

•     13
      14
      15
               my weapon and I am going to assist officer Isaac in
               grabbing his hands.
                      Q       My question was:      At this time did you show
      16       Mr. McGriff, did you ask Mr. McGriff to show his hands?
      17              A       Before that.
      18              Q       so you didn't say it at this time?
      19              A       Before that.
      20              Q       so you didn't say it at this time?
      21              A       No, not at that time.
      22              Q       I am continuing with the video.         I am stopping
      23       at 1:27 38 seconds.       can you show with the laser pointer
      24       where you are in this video?


•     25              A       No, I can't really see where I am.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 173 of 213 PageID #: 621

                                                                                        96
                             P.   o. Louard - People - cross/Ms. Burke


•      1

       2
       3
                      Q


                      A
                              Are you having physical contact with
               Mr. McGriff at this time?
                              I   believe so.
       4              Q       And you would say that a matter of maybe four
        5      seconds elapsed; is that correct?
       6              A       From when?
       7              Q       From the last two frames?
       8              A       Maybe four or five seconds.
       9              Q       Do you know at this time if Mr. McGriff had
     110       been cuffed?
      11              A       No, he has not.
      12              Q       How can you tell that from this video if you

•     13
      14
      15
               can't see where you are?
                      A       My recollection of the incident and
               this is his right arm here, Mr. McGriff's right arm.
                                                                          I   believe


      16              Q       You believe.      But you don't know for certain?
      17              A       No,   I   would like to -- have to see it playing.
      18              Q       Continuing to play the video.         Stopping at 1:27
      19       and 41 seconds.
      20                      Do you know where you are in the video now,
      21       officer?
      22              A       No.
      23              Q       And at this point can you tell if Mr. McGriff
      24       had been cuffed?

•    125              A       I   can't tell from the video, no.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 174 of 213 PageID #: 622

                                                                                      97
                             P. o. Louard - People - cross/Ms. Burke



•      1

       2
       3
                      Q



               from the video?
                              continuing to play the video.
                              officer, did you see if an officer stepped away


       4              A       I see that officer, yes.
       5              Q       Do you know where you were in this video?
       6              A       I still can't see where I am in the video
       7       definitively.
       8              Q       But Mr. McGriff is still on the ground,
       9       correct?
      10              A       Yes.
      11              Q       continuing to play the video.
      12                      At this point in time, can you see where you are


•     13
      14
      15
               in the video?


                      Q       1:27 50
                                     THE COURT:
                                         seconds.
                                                    Identify the time.


      16                      can you see where you are in the video?
      17              A       No, I can't.
      18              Q       You would agree with me, Mr. McGriff         lS   not
      19       prone on the ground at this point?
      20              A       Excuse me?
      21              Q       would agree with me Mr. McGriff is not prone on
      22       the ground at this point?
      23              A       No, I cannot agree with you.
      24              Q       can you see Mr. McGriff on the ground?


•     25              A       I see him on the ground here, yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 175 of 213 PageID #: 623

                                                                                               98
                            P. o. Louard - People - cross/Ms. Burke



•      1

       2
       3
                        Q     Continuing to play.
                              Stopping the video at 1:27 57
               point out to the jury where you are in this portion of the
                                                                            seconds.    can you


       4       video?
       5                A     No,    I   cannot.
       6                Q     can you tell the Jury where Mr. McGriff 1s at
       7       this point in time?
       8                A     Mr. McGriff would be right here.
       9                Q     Are you indicating that he 1s on the cement
      10       ground at this time?
      11                A     Yes.
      12                Q     Approximately how many officers are standing

•     13
      14
      15
               around you and Mr. McGriff?
                        A     I   can't tell from this video, but it's --
               would say more than three, probably more than four.
                                                                                         I



      16                Q     More than four?
      17                A     Looks like it's more than four.
      18                Q     May    I   have the lights, please?
      19                      To your memory, how long did it take to cuff
      20       Mr. McGriff?
      21                A     At the time,         I       wasn't counting how long it was
      22       taking to cuff him.
      23                      But if     I   could see a point where          I   know he is
      24       cuffed in the video, then               I    would answer.


•     25                Q     would you like to go through the video again?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 176 of 213 PageID #: 624

                                                                                     99
                            P. o. Louard - People - cross/Ms. Burke


•      1

       2
                      A

                      Q
                              No, if you could continue.
                              At this point in the video, is it your
       3       testimony you don't know if he was cuffed?
       4              A       I don't know for sure, no.
       5              Q       Did you use your own cuffs or someone else's
       6       cuffs to cuff Mr. McGriff?
       7              A       I don't recall if I lent my cuffs to assist,
       8       but officer Isaac started to cuff first.           so he would have
       9       used his handcuffs.       I may have lent my cuffs to assist.         I
      10       am not sure.
      11              Q       During this encounter, other than saying, show
      12       me your hands, did you have any other conversation with

•     13
      14
      15
               Mr. McGriff?
                      A
                      Q
                              None that I recall.
                              Do you recall saying anything to him as he was
      16       on the ground?
      17              A       None that I recall.
      18              Q       Did you arrest him for resisting arrest?
      19                            MR. MOTTOLA:     Objection.
      20                            THE COURT:     overruled.
      21                            THE WITNESS: I would have to, Your Honor,
      22               review my arrest report.
      23                            THE COURT:     Okay.   Go ahead.
                                    THE WITNESS: To recollect from memory. My

•
      24

      25              memory is refreshed.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 177 of 213 PageID #: 625

                                                                                    100
                            P.   o. Louard - People - cross/Ms. Burke


•      1

       2              A
                                     THE COURT:   You can answer.
                              No, I didn't charge him resisting arrest.
       3              Q       You stated that you gave Mr. McGriff's cell
       4       phone to his wife, correct?
       5              A       Yes.
       6              Q       Do you know if it was working?
       7              A       I can't recall if it was working or not.
       8              Q       Between the time you got your radio run about
       9       the assault in progress and the time that you apprehended
      10       Mr. McGriff, how much time had elapsed?
      11              A       I don't know exactly how much time.
      12                      can you approximate?

•
                      Q
      13                             THE WITNESS: Your Honor, may I look in my
      14              memo book copies?
      15                             THE COURT:   Yes.
      16                             THE WITNESS: To recollect my memory.
      17                             THE COURT:   If it will help refresh your
      18              recollection, of course.
      19              A       My memory is refreshed.       I would say
      20       approximately 12 to 15 minutes.
     / 21             Q       And the first time that you got the radio run,
      22       you said it took a minute to get to the corner of
      23       Livingston and court Street; is that correct?
                              Approximately, as I recall.

•
      24              A

      25              Q       when you got to the corner of Livingston and
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 178 of 213 PageID #: 626

                                                                                      101
                            P. o. Louard - People - cross/Ms. Burke

          1    Court Street, did you see a man with a green sweater or
          2    shirt on?
          3           A       No.
          4           Q       Did you see Kadesha Guy there?
          5           A       No.
          6           Q       After you left Livingston and court, which
          7    direction did you go?
          8           A       I    proceeded southbound on court Street and       I

          9    stopped at Schermerhorn Street.
     J   10           Q       so    I   am clear, you're in your squad car,
         11    correct?
         12                   Yes.

•
                      A

         13           Q       Marked squad car?
         14           A       Yes.
         15           Q       You are driving or recording?
         16           A       Driving.
         17           Q       You're driving.       You stop at Livingston and
     I   1s    Court Street, correct?
         19           A       Yes, initially, yeah.
         20           Q       How long did you stay at Livingston and Court
         21    Street?
         22           A       Not long, approximately a minute or two.
     1   23           Q       A minute or two.



•
         24                   During that one to two minutes, you did not see
         25    Mr. Khalifa, correct?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 179 of 213 PageID #: 627

                                                                                     102
                             P.   o. Louard - People - cross/Ms. Burke


•       1

        2
        3
                        A

                        Q
                        A
                              No.
                              Didn't see a man in a green shirt, correct?
                              No.
        4               Q     You didn't see Kadesha Guy, correct?
        5               A     No,    I   didn't.
        6               Q     You proceed down court Street at that time
        7      towards Schermerhorn Street?
        8               A     Yes.
        9               Q     After you got to Schermerhorn and court Street,
       10      which direction did you drive?
       11               A     west on Schermerhorn street.
       12               Q     which is towards which block, which name


•      13
       14
       15
                street?
                        A

                        Q
                              Repeat that.
                              Which name street did you go towards?
       16               A     Clinton Street.
       17               Q     so that means you took a right on Schermerhorn
       18      Street?
       19               A     Yes.
       20               Q     How long, how far, did you travel on
       21       Schermerhorn Street going towards Clinton?
       22               A     The length of the block, that's the next street
       23       over.
       24               Q     You traveled one block?


•      25               A     Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 180 of 213 PageID #: 628

                                                                                    103
                            P. o. Louard - People - cross/Ms. Burke


•         1

          2
          3
                      Q

               Khalifa?
                      A
                              During that one block, did you encounter Mr.


                              No.
          4           Q       Did you encounter Mr. McGriff?
          5           A       No.
          6           Q      After you got to the corner of Clinton and
          7    Schermerhorn Street, which direction did you drive?
          8           A       southbound on Clinton Street.
          9           Q      would that be a left on Clinton Street?
         10           A      Yes.
     1
         11           Q      When you turned left on Clinton Street, did you
         12    see Mr. Khalifa?
•    113              A       No.
         14           Q       Did you see Mr. McGriff?
         15           A       No.

     116              Q       How far did you travel on Clinton Street?
         17           A       I traveled until I reached Amity Street.
         18           Q       Is that past Atlantic Avenue?
         19           A      Yes.
         20           Q       Is that past Dean Street?
         21           A       No, Dean stops at court Street.         so it would be
     I 22      -- if it was a continuous street, it would be Amity Street.
         23           Q       Approximately three blocks would you say?
         24           A       Yes.


•        25           Q       During those three blocks, did you see Mr.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 181 of 213 PageID #: 629

                                                                                    104
                            P.    o. Louard - People - cross/Ms. Burke


•      1

       2
       3
               Khalifa?
                      A

                      Q
                              No.
                              And you didn't see Mr. McGriff, correct?
       4              A       No,    I       did not.
       5              Q       After you got to Amity, what did you do?
       6              A       I   made a left on Amity which is going back
       7       eastbound.
       8              Q       And on Amity, after you made the left, did you
       9       see Mr. Khalifa?
      10              A       No.
      11              Q       Did you see Mr. McGriff?
      12              A       No,            did not.


•
                                     I

      13              Q       Did you travel the full block on Amity?
      14              A       I   traveled to court street.
      15              Q       what was the cross street?
      16              A       Amity to Court Street.
      17              Q       Amity back to court Street?
      18              A       Yes.
      19              Q       On the corner of court and Amity, did you
      20       encounter Mr. Khalifa?
      21              A       No.
      22              Q       Did you encounter Mr. McGriff?
      23              A       No, I did not.
      24              Q       Did you turn at that time?


•     25              A       Yes,       I    made a quick left the wrong way on court
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 182 of 213 PageID #: 630

                                                                                    105
                                P. o. Louard - People - cross/Ms. Burke


•      1
       2
       3
               Street which would be northbound.
                        Q        so you came back northbound on court Street.
               were your lights on?
       4                A        Yes.
       5                Q        siren?
       6                A        Yes.
       7                Q        when you came up court between Amity and what
       8       block?
       9                A        well, I made a quick left and a right onto
      10       Dean.        The street staggers. (Indicating.)
      11                Q        Indicating an L or upsidedown sideways z.
      12


•
                                 So you are on Dean Street.     Are you going the
     113       right way on Dean street?
      14                A        Yes.
      15                Q        Not against traffic, correct?
      16                A        No.
      17                Q        Are your lights still on?
      18                A        Yes.
      19                Q        Are your sirens still on?
      20                A        Yes, they are.
      21                Q        on Dean Street, that's where you encounter Mr.
      22       Khalifa?
      23                A        Yes, I did.
                                 was he close to the corner or in the middle of

•
      24                Q
      25       the block?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 183 of 213 PageID #: 631

                                                                                    106
                            P. o. Louard - People - cross/Ms. Burke


•      1

       2
       3
                       A      He was closer to Boerum Place which is the next
               street up eastbound.
                       Q      so further up the block?
       4               A      Yes.
       5               Q      And at the time that you saw him , he had on
       6       this green shirt?
       7               A     Yes, he di d.
       8               Q      was he carrying anything else with him?
       9               A      No,    I       didn't observe him carrying anything
      10       else.
      11               Q      Did you observe him with a second shirt or
      12       sweater?

•     13
      14
     [1s
                       A

                       Q
                              Not that


               get on the ground, correct?
                                                I    recall.
                              And it was at that time that you told him to


      16               A      Yes.
      17               Q      But he didn't do it?
      18               A      No, he did not.
      19               Q      You told him several times repeatedly to get
      20       down on the ground, correct?
      21               A      Yes,       I    did.
      22               Q      Eventually he did get down on the ground,
      23       correct?
                              Yes, he did.

•
      24               A

      25               Q      And you left him there?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 184 of 213 PageID #: 632

                                                                                    107
                             P. o. Louard - People - cross/Ms. Burke



•         1

          2
          3
                       A

                       Q
                       A
                              Yes.
                              Because the ambulance had come?
                              They were following the same route we were
          4    following so they were there, also.
          5           Q       so the ambulance was there prior to you leaving
          6    Mr. Khalifa?
          7           A       Yes.
          8           Q       Did you observe him go into the ambulance?
          9           A       No, I did not.
         10           Q       That's because you were looking for
         11    Mr. McGriff?
         12           A       Yes.


•        13
         14
         15
                                     MS. BURKE:
                                     (Pause.)
                                                    one moment Your Honor.


                                     MS. BURKE: Nothing further, Your Honor.

     116                             MR. MOTTOLA:     I have no redirect, no.
         17                          THE COURT:     officer, you may step down.
         18           Thank you very much.
         19                          MS. BURKE:     They are mine, Your Honor.
         20                          THE COURT:     Only take what you brought
         21           with you.       Thank you very much.
         22                          MR. MOTTOLA:     People call Ashley Reyes.
         23                          THE COURT OFFICER:     Ready for the witness,
         24           Your Honor?
•        25                          THE COURT:     Yes, thank you.

     I
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 185 of 213 PageID #: 633

                                                                                      108
                                      A. Reyes - People - direct



•      1

       2
       3
                                      THE COURT OFFICER:    Witness entering.
                                      (Witness enters courtroom.)
                                      THE COURT CLERK:     Face me and raise your
       4              right hand.
       5       A S H L E Y           R EYEs ,      a witness called by and on
       6       behalf of the People, having first been duly sworn,
       7       testifies as follows:
       8                              THE COURT CLERK: Please be seated.        Get
       9              yourself comfortable.        watch the chair.     It's on
      10              wheels.
      11                              Keep your voice up. State your name and
      12              spell your name for the record.


•     13
      14
      15
                      R-e-y-e-s.
                                      THE WITNESS: Ashley Reyes, A-s-h-1-e-y


                                      THE COURT:   Mr. Mottola when you are
      16              ready.
      17                              Keep your voice up so they can hear you 1n
      18              the empty back row.
      19       DIRECT EXAMINATION         BY

      20       MR. MOTTOLA:

     121              Q        Good afternoon, Ms. Reyes.       How old are you?
      22              A        27.
      23              Q        Are you currently employed?
      24              A        Yes,   I   am.


•     25              Q        I want to direct your attention to August 11,
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 186 of 213 PageID #: 634

                                                                                    109
                                      A. Reyes - People - direct



•      1
       2

       3
               2015.
                       A
                       Q
                              okay.
                              were you employed on that date?
       4               A      Yes, I was.
       5               Q      what was your job that day?
       6               A      I was an independent contractor.
       7               Q      For which company?
       8               A      For Verizon.
       9               Q      so I want to direct your attention to
      10       approximately ten after 1:00 in the afternoon on August 11,
      11       2015.
      12                      Where were you at that time?

•     13
      14
      15
                       A      I was on the street in front of
               soul cycle and a candy store called sugar.
                       Q
                                                                        in between


                              when you say you were on the street, do you
      16       know the name of the street you were on?
      17               A      It was court Street.
      18               Q      Is that here in Brooklyn?
      19               A      Yes.
      20               Q      were you with anyone else?
      21               A      I was with a co-worker at the time and another
      22       person I was speaking to on the street, but that I did not
      23       know.
      24                      when you say you were on the street, were you

•
                       Q
      25       on the street or on the sidewalk?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 187 of 213 PageID #: 635

                                                                                     110
                                    A. Reyes - People - direct


•         1
          2
                       A      on the sidewalk in between those two stores.
                                    MR. MOTTOLA: officer, if I can have what's
          3            in evidence, People's 3, 4, 5, 6 those photos.
          4            Q      Ms. Reyes, next to you there is a laser
          5    pointer.     I am going to publish -- this is People's 5.
          6                         THE COURT:     Hold it in your hand and press
          7            the red button and you can see the dot.
          8                         This is which photo?
          9                         MR. MOTTOLA:     People's 5.      Officer, if you
         10            can hit the light, please.        Thank you.
         11            Q      Ms. Reyes, looking at this street here, if



•
         12    possible, can you indicate where you were standing on the
         13    street with the laser pointer?
         14            A      so I was behind this police truck here in this
         15    area.
     I   16            Q      so indicating it's the third doorway from the
         17    bigger gray building on the right?
         18            A      Yes, not too far from the Department of
     I 19      Education on the corner.
         20            Q      At that time, what type of location was that?
         21            A      At the time, it was -- it wasn't a business yet
         22    there was construction there.         so the nearest store that I
         23    was next to was the soul Cycle.
                              If you can again just please indicate?

•
         24            Q
         25            A      Right here. (Indicating.)
        I
        Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 188 of 213 PageID #: 636

                                                                                                111
                                        A. Reyes - People - direct
I
    •         1
              2
              3
                          Q       So you are standing in this location.
                   in front of the doorway?
                          A       About five feet from it.
                                                                                     Are you




              4           Q       so were you closer to the street?
              5                         MS. BURKE:     objection, Your Honor.
              6                         THE COURT:     overruled.      when you hear
              7           someone say objection, you have to wait until               I   say
              8           you can answer.
              9           A       so I was not directly by the door, but not by
             10    the street.     So in between.
             11                         MR. MOTTOLA:     You can put the lights on,
             12           Officer.    Thank you.

    •        13
             14
             15
                          Q       so while you were standing at that location,
                   what, if anything, happened?
                          A       sorry say again.
             16           Q       What, if anything, happened while you were
             17    standing where you indicated?
             18           A       You mean like what happened or what if
         1

             19    anything?
             20           Q       You were working, right?
             21           A       Yeah, exactly.      I was working.
             22           Q       who were you working with?
             23           A       My co-worker.      And like   I   said,   I   was having a
             24    friendly conversation with a potential client on the

    •        25    street.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 189 of 213 PageID #: 637

                                                                                    112
                                    A. Reyes - People - direct



•         1
          2

          3
                       Q

                       A
                              While you are having that conversation.
                              while I was having that conversation, I noticed
               that two people were running towards me and it caught my
          4    reaction to what was happening.
          5           Q       The two people that were running towards you,
          6    which direction were they coming from?
          7           A       From my left hand side.
          8           Q       so can you use the photo?
          9           A       so if my back was towards here, towards this
         10    door directly, it was my left hand side, meaning coming
         11    from -- towards the location of the Department of Education
         12    on the corner .


•    1
         13
         14
         15
                      Q
               to earlier.
               came from?
                              Indicating again the same location you pointed
                               That's where you were standing and the two men


         16           A       From this direction, correct.
         17           Q       Were you facing the street at this time?
         18           A       Yes, I was.
         19           Q       And what, if anything, did you notice about
         20    these two men?
         21           A       Prior to the incident happening, they were just
         22    yelling on the street.
     /23              Q       could you tell which of these two men were
         24    doing the yelling?


•        25           A       Yes, the gentleman in the green shirt was
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 190 of 213 PageID #: 638

                                                                                       113
                                        A. Reyes - People - direct



•      1
       2

       3
               yelling.
                      Q
               looked like?
                              Could you describe these two men, what they


       4              A       Yes.      The one gentleman was wearing a green
       5       shirt and the other gentleman was like professionally
       6       dressed, vest and button up outfit with a hat on.
       7              Q       To the best of your ability could you describe
       8       what you believe to be the race of these two men?
       9              A       The gentleman in the green shirt was Caucasian
      10       and the gentleman in the button up suit was African
      11       American.
      12              Q       What did you observe these two men doing after


•     13
      14
      15
               you heard the yelling?
                      A       After the yelling, they seemed to be down the
               street towards the Department of Education which is when                I

      16       noticed them coming towards me again.           so when   I   noticed
      17       the commotion,       I   immediately tried to move myself out of
      18       the way.
      19              Q       when you first noticed this commotion, how
     I 20      close were you to these two men?
      21              A       Definitely within walking distance, maybe 15
      22       feet or so.
      23              Q       was there anything on the street that was
      24       blocking your view of the two men?


•     25              A       No.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 191 of 213 PageID #: 639

                                                                                    114
                                       A. Reyes - People - direct


•      1
       2
                       Q

                       A
                              what happened after that?
                              It was when I noticed that two people were
       3       running towards me that I decided to move slightly out of
       4       the way in front of the store that was with the
       5       construction.         I then noticed that the one gentleman was
       6       chasing the other gentleman and there was a knife in his
       7       hand.   That's when the one person fell into the
       8       construction site of the store.
       9                      At that point the other gentleman was already
      10       stabbing him at that point and you could see there was
     111       blood coming out.



•
      12               Q      Which gentleman was chasing which other
      13       gentleman?
      14               A      so it was the gentleman in the suit and --
      15       chasing the person 1n the green shirt.
      16               Q      so the record is clear the race of the person
      17       who was chasing?
      18               A      African American chasing the Caucasian man.
      19               Q      How close did they get to you?
      20               A      At that point they were about five feet from
      21       me.
      22               Q      was there anything blocking your view of these
      23       two men?



•
      24               A      No .
      25               Q      At which point did you see this knife that you
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 192 of 213 PageID #: 640

                                                                                    115
                                     A. Reyes - People - direct



•      1
       2
       3
               mentioned?
                       A      when they were directly next to me.
                       Q      Did you notice anything about the man in green
       4       about his physical condition at that point?
       5               A      He seemed to be homeless.
       6                             MS. BURKE:   Objection, Your Honor.
       7                             THE COURT:   sustained.
       8               Q      I will narrow it.
       9                      Did you notice any injuries or anything like
      10       that?
      11               A      Prior?
      12


•
                       Q      when they were within five feet of you?
      13               A      Yes.
      14               Q      what type of injuries did you observe?
      15               A      A head injury and body injury.        You could see
      16       there was blood.
      17               Q      when you say body injury, where was the body
      18       injury?
      19               A      It looked like it was somewhere around the
      20       chest area.
      21               Q     The man in the green shirt -- withdrawn.
      22                      You testified someone fell into the construction
      23       area.     Could you elaborate on that?
      24                      Because there was an open door and the

•
                       A

      25       gentleman in the green shirt was running away, he ran into
I-
         Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 193 of 213 PageID #: 641

                                                                                           116
                                         A. Reyes - People - direct


     •      1
            2
            3
                    this door and he fell into the door where the construction
                    site was. So he was running away from the situation.
                           Q      so after the man in the green shirt ran inside,
            4       how close was he to you?
            5              A      At that point maybe ten feet because now he was
            6       inside.
            7              Q      Could you see inside this construction site?
            8              A      Not from where      I   was.
            9              Q      could you tell if there were other people
           10       inside the construction site?
           11              A      Yes.
           12                     what did you observe next?

     •
                           Q
           13              A      At that time, after he fell into the open door
           14       with the store, that was the gentleman in the green.             The
           15       other gentleman in the suit had gotten up and ran away.                At
           16       that point, the construction men had come out directly
           17       after the guy had fel l in the green shirt to see what was
           18       going on.
           19                            MS. BURKE:       Objection.
           20                            THE COURT:       sustained.
           21              Q      we are go i ng to break it down.       okay?
           22              A      Uh-huh.
           23              Q      The man in the green shirt goes into the
           24       construction site.


     •     25              A      Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 194 of 213 PageID #: 642

                                                                                     117
                                     A. Reyes - People - direct



•      1
        2
        3      away.
                       Q

                       A
                              what happens immediately after that?
                              The gentleman in the suit came out and ran


       4               Q      Did you see, prior to that, did you see the
        5      African American gentleman do anything with the knife?
       6                             MS. BURKE:    Objection.    Asked and
        7              answered.
       8                             THE COURT:    Overruled.
       9               A      Nothing other than using the knife to stab the
      10       gentleman in the green.
      11               Q      How many times did you see the man with the
      12       knife stab the man in the green?


•     13
      14
      15       stabbed?
                       A

                       Q
                              Three.
                              Do you recall where the man in the green was


      16               A      Yes.
      117              Q      where?
      18               A      In the head and chest.
      19               Q      Do you recall at any time seeing the man in the
      20       green holding any kind of weapon?
      21               A      No.
      22                             MS. BURKE:    Objection.
      23                             THE COURT:    overruled.
      24               Q      Do you recall the man in the green holding any


•     25       object like a brick or rock?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 195 of 213 PageID #: 643

                                                                                     118
                                        A. Reyes - People - direct


•      1
        2
        3
                       A

                       Q
                                  No.

                                  Do you recall the man in the green at any time
               striking the man with the knife to your memory?
       4               A          No.
        5              Q          Which direction did the man with the knife run?
       6               A          Towards my left which was towards, again, the
       7       direction of Department of Ed.
       8               Q          where were you standing when he came out of the
       9       construction site?
      10               A          still on the same place on the street in
      11       between the street in front of that store.
      12


•
                       Q          what did the man with the knife do when he came
      13       out of the construction site?
      14               A          He just ran towards the direction away from
      15       where   I   was.
     116               Q          Did you see what happened to the man in green
      17       after that?
      18               A          He got up and tried to find help at that time.
      19               Q          By saying he tried to find help, what, if
      20       anything, did he observe?
      21               A          He was just yelling because he was just kind of
      22       holding where he had gotten injured.           And was just trying
      23       to run in that same direction to see if he could find
      24       someone to help him .


•     25                                MS. BURKE:   objection.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 196 of 213 PageID #: 644

                                                                                     119
                               A. Reyes - People - cross/Ms. Burke


•      1
       2
                                     THE COURT:     sustained, jury.
                      comment is stricken and the jury is instructed to
                                                                        That last


       3              disregard it.
       4              Q       Did you actually see the man in green walk in
       5       any direction?
       6              A       Yes.
       7                             MS. BURKE:     Objection.
       8                             THE COURT:     Overruled.
       9              Q       In which direction did that man go?
      10              A       The same direction which was to the left of me.
      11              Q       Did you have any other interaction with either



•
      12       of those two men after that incident?
      13              A       No.
      14              Q       Did you know either of those two men prior to
      15       that day?
      16              A       No.
      17                             MR. MOTTOLA:     Thank you, Ms. Reyes.      I
      18               have no further questions.
      19                             THE COURT:     Ms. Burke?
      20       CROSS-EXAMINATION BY
      121      MS. BURKE:
      22              Q       You testified there was a bunch of yelling
      23       prior to you seeing the encounter between the two men; is



•
      24       that correct?
      25              A       Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 197 of 213 PageID #: 645

                                                                                     120
                               A. Reyes - People - cross/Ms. Burke



•       1
        2
        3
                       Q

                       A
                              Did you hear what was being said?
                              No, I did not.
                       Q      Do you know who was yelling?
        4              A      Yes, I do.
        5              Q      who was yelling?
        6              A      The gentleman in the green shirt.
        7              Q      Do you know if he was yelling at the
        8      professionally dressed gentleman?
        9              A      No.
      10               Q      But you didn't hear what he was yelling?
      11               A      No.



•
      12               Q      And how close to you were they when you first
      13       heard the man in the green shirt yelling?
     114               A      I would say maybe eight to ten feet.
      15               Q      when you heard the yelling, were you focused

      116      only on what was happening between the two men?
      17               A      No, I was also focused on speaking to the
      18       person in front of me.
      19               Q      You say that the black man had a knife and you
      20       saw him stab the man in the green shirt three times?
      J21              A      Correct.
      22               Q      Did you see if the man in the green shirt had
      23       anything at all in his hand?



•
      24               A      No, he only had clothing on himself.          It was
      25       just only -- he had nothing in his hands.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 198 of 213 PageID #: 646

                                                                                    121
                               A. Reyes - People - cross/Ms. Burke


•      1

       2
       3
                      Q

                      A

                      Q
                              Nothing at all?
                              Nothing.
                              You said they fell into a construction site at
       4       a store, that's correct?
       5              A       Yes.
       6              Q       How long were they in there?
       7              A       Ten, 15 seconds.
       8              Q       when you saw the black man with the knife, did
       9       you run?
      10              A       No.
      11              Q       Did you call 911?
      12                      No.

•
                      A

      13              Q       Did you scream?
     114              A       NO.
      15              Q       After the black man came out of the store, you

     116       say he ran toward 65 Court Street, correct?
      17              A       Yes, from what    I   know, that's from my
      18       knowledge, that's the direction of Department of Education,
     119       as a landmark.
      20              Q       And the man in the green shirt went after him,
      J21      correct?
      22              A       Correct.
      23              Q       He was running as well?
      24                      No.

•
                      A

      25              Q       Not running at all?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 199 of 213 PageID #: 647

                                                                                     122
                                A. Reyes - People - cross/Ms. Burke



•      1

       2
        3
                       A

                       Q

                       A
                                No --
                                Yes or no?
                                No.
       4               Q        so, when the man in the green shirt emerged
        5      from the store, did you hear him say anything?
       6               A        No.
        7              Q        was he ye l ling?
        8              A        Yes.
       9               Q        But you didn't hear what he said?
      10               A        No.
      \11              Q        You said you were about
      12               A        Five feet from him.


•     13
      14
      15
               said?
                       Q



                       A
                                Five feet away, but you didn't hear what he


                                It wasn't anything specific.          It was just
      16       groans of pain.
      17                                MS. BURKE:     Objection, Your Honor?
      18                                THE COURT:     sustained.
      19                                MS. BURKE:     Move to strike.
      20                                THE COURT:     Jury is to disregard that.
                       Ms. Reyes, you can only testify what you saw, you
                       heard.     You cannot say what you think somebody else
                       was doing or feeling, et cetera.             okay?
                                        THE WITNESS:     sure .


•     25               Q        The man in the green shirt, you say he walked
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 200 of 213 PageID #: 648

                                                                                      123
                               A. Reyes - People - cross/Ms. Burke


•      1

       2
       3
               up court Street?
                      A

                      Q
                              Yes.
                              Did you see him stop at all?
       4              A       No.
        5             Q       He just continued to walk up court Street?
       6              A       Yes.
       7              Q       When did you lose sight of him?
       8              A       Just as soon as he was out of my sight, I
       9       didn't see him again.
      10              Q       When did you lose sight of him?
      11              A       After I guess the building.        You can't see
      12       around the building. so, I lost sight of him as soon as he

•     13
      14
      15
               reached the corner of that street.
                      Q

                      A
                              Did he stop at the corner?
                              I think.    Let me see, he did not stop at the
      16       corner.
      117             Q       He continued to go?
      18               A      Yes.
      19                             MS. BURKE:     Nothing further.     one moment
      20               Your Honor.
      \21                            (Pause.)
      22                             MS. BURKE:     Nothing further.
      23                             THE COURT:     Any redirect?
      24                             MR. MOTTOLA:     No, Your Honor .

•     25                             THE COURT:     Ms. Reyes, you may step down.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 201 of 213 PageID #: 649

                                                                                      124
                               A. Reyes - People - cross/Ms. Burke


•      1

       2
                      Thank you very much.
                                    MR. MOTTOLA:     can we approach?
       3                            THE COURT:     Come on up.
       4                            (Whereupon, there is a discussion held off
       5              the record at the bench between the assistants
       6              district attorney, defense counsels and the court.)
       7                            THE COURT:     All right, ladies and
       8              gentlemen, we are going to take a five minute or so
       9               recess, let you stretch your legs, use the facilities
      10              if you need to.      All of us can do that.
      11                            Please don't discuss the case among



•
      12              yourselves.     see you back in just a little bit.
      13              Thank you very much.
      14                            (Jury exits courtroom.)
      15                            (Recess taken.)
      16                            (Jury enters courtroom.)
      17                            THE COURT CLERK:      Jury panel   lS   present
      18              and properly seated. Both sides waive the jury roll
      19              call?
      20                            MR. MOTTOLA:     So waived.
      21                            MS. BURKE:     So waived.
      22                            THE COURT:     Mr. Mottola?
      23                            MR. MOTTOLA:     People call Kevin Haynes.



•
      24                            THE COURT OFFICER:      Witness entering.
      25                            (Witness enters courtroom.)
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 202 of 213 PageID #: 650

                                                                                    125
                                    K. Haynes - People - direct


•         1

          2
          3
                      right hand.
               K E V I N
                                    THE COURT CLERK:


                              HAYNEs ,
                                                          Face me.    Raise your


                                                a witness called by and on
          4    behalf of the People, having first been duly sworn,
          5    testifies as follows:
          6                         THE COURT CLERK:      Please be seated.      Watch
          7           that chair.     It's on wheels.
          8                         State your name for the record and spell
          9           your name.
         10                         THE WITNESS: K-e-v-i-n,       H-a-y-n-e-s.
         11    DIRECT EXAMINATION BY
         12    MR. MOTTOLA:


•
     1




         13           Q       Good afternoon, Mr. Haynes.
     114              A       Good afternoon.
         15           Q       By whom are you currently employed?
     [16              A       Police Department, New York city Police
     117       Department.
         18           Q       How long have you been a member of NYPD?
         19           A       21 years.
         20           Q       In what capacity do you work for NYPD?
         21           A       Tape and records technician.
         22           Q       Are you a police officer?
         23           A       No, I am not.
         24                   What is your official command?

•
                      Q
         25           A       communications Division and that division we
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 203 of 213 PageID #: 651

                                                                                    126
                                       K. Haynes - People - direct



•         1

          2
          3
               create tapes and audio for the department.
                        Q       How long have you worked in the communication
               division of the NYPD?
          4             A       21 years.
          5             Q       what is your job description now?       what do you
          6    do?
          7             A       Okay, subpoenas come in, you know, basic to my
          8    department.       And we have to create audio for transmission
          9    from 911 calls and transmission that, you know, units have
         10    with the dispatchers for different agencies on a regular
         11    basis.       That would be my duty at this time.
         12                     Are all 911 calls in the City of New York

•
                        Q
         13    recorded by the NYPD?
         14             A       Yes.
         15             Q       Do you know how they are recorded?
         16             A       It's through a digital wave file.
     1
         17             Q       Did your office receive a subpoena from my
         18    office, the Kings county District Attorney's office,
         19    regarding a 911 call that was made some time in the
     1   20    afternoon of August 11, 2015 in relation to an incident
         21    near Court Street and Livingston Street?
         22             A       Yes, that is correct.
     I   23             Q       Pursuant to that request, was a search made by
         24    someone in your office?


•        25             A       Yes.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 204 of 213 PageID #: 652

                                                                                       127
                                      K. Haynes - People - direct



•      1

       2
       3
                         Q     Did that person pursuant to that subpoena make
               and prepare a tape from that search from the master tape?
                         A     Yes.
       4                              MR. MOTTOLA:      Your Honor,   I   would ask the
       5                 witness be shown this disk and it be marked People's
       6                 11 for identification.
       7                              THE COURT:      Okay.
       8                 Q     Mr. Haynes, look at that disk.             Do you
               recognize that disk?
     I 9
      10                 A     Yes.
      11                 Q     How do you recognize it?
      12                 A     Because a little while ago,       I    listened to it


•     13

     114
      15
               and   I   signed it.
                         Q
                                       so   I   am very aware of that tape.
                               Now, was the recording on that tape, was it
               made from the New York City Police Department, the master

     116       tape?
      17                 A     That is correct, yes.
      18                 Q     And does that CD contain the entirety of one
      19       specific 911 call which was made regarding court and
      20       Livingston Street approximately 1:00 p.m. on August 11,

      121      2015?
      22                 A     That is correct, yes.
      23                 Q     was People's 11 for identification, that disk,
      24       was it prepared in the ordinary course of business of the


•     25       communication division of the NYPD?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 205 of 213 PageID #: 653

                                                                                     128
                                     K. Haynes - People - direct



•          1
           2
           3
                      A

                      Q
                              Yes.
                              Is it in the regular course of business of the
               NYPD to keep, maintain and produce the master tape?
           4          A       Yes.
           5          Q       And is it also the regular course of business
           6   of the NYPD to keep, maintain and produce duplicate tapes?
           7          A       Yes, that's by request for subpoenas.
           8          Q       Are you, i n your official capacity, are you a
           9   custodian of the master tape?
          10          A       That is correct, because the master tape is
          11   basically kept by the police department.           so that is
          12   correct .


•     13
          14
          15
                      Q       The recording that's on Number 11 for
               identification, the copy, is that an exact copy of that
               specific 911 call from the master tape?

     116               A      Yes, yes, it is.
          17                         MR. MOTTOLA:     I would ask what was marked
          18           People's 11 for identification be entered and
          19           received as People's 11 in evidence.
          20                         MR. WITTWER:      I am objecting based on it
          21           violates my client's Sixth Amendment right to
          22           confront witnesses against him.
          23                         THE COURT:     That objection is overruled.
          24           It will be marked People's 11 in evidence.


•     I
          25                         THE COURT OFFICER:     So marked.
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 206 of 213 PageID #: 654

                                                                                      129
                             K. Haynes - People - cross/Mr. Wittwer


•      1

       2
       3
                                     MR. MOTTOLA:     I will play it.
                                     (Recording played.)
                                     MR. MOTTOLA:     Thank you, Mr. Haynes.      I
       4               have no further questions.
        5                            THE COURT:     Cross?
       6       CROSS-EXAMINATION BY
       7       MR. WITTWER:
       8              Q       Good afternoon, Mr. Haynes.
       9              A       Good afternoon, sir.
      10              Q       In your employment at the NYPD, you're trained
      11       in protocols that 911 operators use when they receive calls
      12


•
               to 911 correct?
      13              A       Yes.
      14              Q       And you are familiar with the sorts of
      15       information the 911 operat or attempts to elicit from a
      16       caller in the course of their duties in taking and
      17       recording the call?
      18              A       That is correct.
      19              Q       one of the things that a 911 operator attempts
      20       to do when they receive a call is determine the identity of
      21       the person who is cal l ing, correct?
      22              A       What do you mean?
      23                             MR. MOTTOLA:    objection.



•
      24                             THE COURT:     Are you or are you not
      25              objecting?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 207 of 213 PageID #: 655

                                                                                     130
                             K. Haynes - People - cross/Mr. Wittwer



•      1

        2
        3              sitting.
                                    MR. MOTTOLA:
                                    THE COURT:
                                                     I    am.
                                                   I can't hear you when you are


       4                            MR. MOTTOLA:     Sorry.     objection.
        5                           THE COURT:     Sustained.
       6              Q       It's important when you receive a 911 call to
       7       know the identity of the caller?
       8              A       Why is that?
       9              Q       I am asking questions for you to answer.           so if
      10       you can answer.
      11              A       The whole reason when you receive a 911 call,
      12       the whole significance of taking information from the

•     13
      14
      15
               caller, you are trying to get the most pertinent
               information from the caller so they can receive help as
               soon as possible.
      16                            THE COURT:     I will ask you to respond to
      17               counsel's questions and then if the DA has questions
      18               he wants to ask after, he will do that.
      19                            MR. WITTWER: Thank you, Your Honor.
      20              Q       So Mr. Haynes pertinent information could
      21       include, who are you, couldn't it?
      22              A       what is your name?         I am trying to understand
      23       what you are saying.       what do you mean?       what do you mean
      24       when you are asking this question.


•     25              Q       Again, Mr. Haynes, I am going to ask you
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 208 of 213 PageID #: 656

                                                                                     131
                             K. Haynes - People - cross/Mr. Wittwer



•      1
       2
       3
               questions.
                      A
                              You can answer them?
                              I am trying to answer them.        I am not
               understanding per se how you are trying to come across to
       4       me.   That's why I am asking you that.
       5              Q       when a person calls 911
       6              A       The first thing you ask
       7                              THE COURT:   Mr. Haynes, please let counsel
       8              finish his questions.
       9                              THE WITNESS: Not a problem.      I am trying
      10              to answer.
      11              Q       I am going to ask a question and pause and give
      12       you an opportunity to answer?


•     13
      14
      15
                      A
                      Q
                              Not a problem.
                              when a person calls 911, the dispatcher
               attempts to obtain the identity of that person don't they?
      16              A       okay.     For starters, the dispatcher does not
      17       answer the phone, 911 operator answers the phone.
      18       Dispatchers communicate with police officers.            Let me
      19       explain that to you.
      20              Q       I am not asking you that, but I will rephrase
      21       my question.     Thank you.
      22                      when a person calls 911, the operator who
      23       answers the phone --
      24                      Exactly .

•
                      A

      25              Q       -- should attempt to identify who is calling,
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 209 of 213 PageID #: 657

                                                                                            132
                             K. Haynes - People - cross/Mr. Wittwer



•      1

       2
       3
               correct?
                      A       When the first time the 911 operator receives a
               call, the first thing they are trying to identify is where
       4       ls the emergency along the line.
       5              Q       Respectfully,    I   am not asking about the
       6       priority which information is obtained.               I    am asking about
       7       whether a 911 operator should at some point find out
       8              A       At some particular time that can be asked, but
       9       that's not -- that really isn't important quite honestly.
      10              Q       so it's your professional opinion that when
      11       someone calls 911 it is not important to find out who that
      12       person is?


•     13
      14
     l1s
                      A       That's not what
               to you the most important thing --
                                    THE COURT:
                                                   I    am saying.       what


                                                       Mr. Haynes just a moment,
                                                                                I   am saying




      16              please.    Approach, counsel.
      17                            (Whereupon, there lS a discussion held off
     l1s              the record at the bench between the assistants
      19              district attorney, defense counsels and the court.)
      20              Q       Mr. Haynes, if a person calls 911, the operator
     121       attempts to locate and then send assistance to their
      22       location, correct?
      23              A       Yeah, that's correct.
      24              Q       And it's important to know who that person ls


•     25       and why they are calling correct?
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 210 of 213 PageID #: 658

                                                                                      133
                                             Proceedings


•         1

          2
          3
                                    MR. MOTTOLA:
                                    THE COURT:
                                    MR. WITTWER:
                                                     Objection.
                                                   Sustained.
                                                      Nothing further.
          4                         MR. MOTTOLA:     No redirect.
          5                         THE COURT:     Mr. Haynes, thank you very
          6           much.    You may step down.
          7                         MR. MOTTOLA:     Can I approach?
          8                         THE COURT:     sure.    Come up, counsel.

     I    9                         (Whereupon, there is a discussion held off
         10           the record at the bench between the assistants
         11           district attorney, defense counsels and the court.)
         12                         THE COURT:     All right, ladies and

•        13
         14
         15
                      gentlemen.     Thank you for your patience.
                      another matter that I need to attend to where the
                      attorneys are coming in a little bit later.
                                                                          I have




         16                         As I indicated, I am not going to have you
         17           sit around and wait while I address the other cases.
         18           So I will send you on your way for tonight.            I will
         19           ask you to be back tomorrow morning, 9:30 sharp in
         20           the jury room to continue.           I will remind you there
         21           were some prospective jurors who asked about having
         22           Friday afternoon off.        I don't recall if any of you
         23           were asking that question, but I did represent that
         24           we would work half a day tomorrow and to the extent


•        25           that everyone has relied on that statement that I
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 211 of 213 PageID #: 659

                                                                                     134
                                             Proceedings


•         1

          2
          3
                      made the other day, I will honor that.
                      work half a day tomorrow until one o'clock, and
                      adjourn for further proceedings Monday.
                                                                       so we will




          4                         Bring tea.     I heard it's going to be
          5           colder tomorrow than today.           In the interim, don't
          6           discuss the case, no independent research, nothing at
          7           all about the case.
          8                        Thank you so much for your continued
          9           patience and your attention.           I will see you tomorrow
         10           morning.    Thank you very much.
         11                         (Jury exits courtroom.)
         12


•
                                   THE COURT:      so people had asked for an
         13           opportunity to make a decision about resting tomorrow
         14           morning, et cetera.
         15                         MR. MOTTOLA:     Yes.
         16                        THE COURT:      Then we will have further
         17           proceedings depending what happens.           Again, working
         18           half a day tomorrow and then depending upon whether
         19           you are calling witnesses how long those witnesses
         20           take, et cetera , we will work out scheduling for
         21           summations and the precharge conference.
         22                         MS. BURKE:     For clarification, the medical
         23           records have been stipulated to and a video have been
                      stipulated to.      we can use them at any time during

•
         24

         25           our case in chief?       I want to make sure.

     I
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 212 of 213 PageID #: 660

                                                                                     135
                                             Proceedings


•      1

       2
       3
                                    MR. MOTTOLA:     Regarding the medical
                       records, the court I think gave some clarity no one
                      is going to read from them.
       4                            THE COURT:     what do you mean no one is
       5              going to read from them?
       6                            MR. MOTTOLA:     The medical records are in
       7              evidence.     I was under the impression the witnesses
       8              weren't going to testify from them.
       9                            If Ms. Burke intends to point things out
      10              in summation that's --
      11                            THE COURT:     I don't know what the
      12


•
                      witnesses are going to be asked, et cetera.            I am
      13              assuming we are talking about perhaps the EMT.             I
      14              don't know what is going to be asked of whom.             I will
      15              have to rule on it.        I think the only question that

     116              came up informally was whether at a minimum civilian
      17              witnesses, whether eyewitnesses were going to be
      18              asked about whether, what they observed was
      19              consistent with what was in the medical records and
      20              we sort of cleared up that wasn't going to happen.
      21                            Beyond that, I don't believe I made any
      22              specific ruling, any kind of blanket ruling certainly
      23              and depending what is asked whom when, you know



•
      24                            MS. BURKE:     The specific question is
      25               because they are in evidence, Counsel can read from
    Case 1:21-cv-00703-AMD-LB Document 6-3 Filed 04/15/21 Page 213 of 213 PageID #: 661

                                                                                                136
                                                 Proceedings


•        1
         2
         3
                        the minutes at any time to the Jury.
                                        THE COURT:       Yeah.
                                        Bail is continued.            Thank you very much.
         4              see you 9:30 tomorrow.
         5                              (Trial adjourned to December 16, 2016.)
         6
         7     *   *    *   *   *   *    *   *   *   *    *   *   *     *   *   *   *   *   *   *
         8     This is to certify that the foregoing is a true and
         9     accurate transcript of the stenographic minutes taken
        10     within.
        11



•
     / 12
        13
        14
        15             MICHELE DENEZZA, RPR
        16             Senior court Reporter
        17
        18
        19
        20
        21
        22
        23
        24


•   I
        25
